                         Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 1 of 189




 CPI-0610
 Investigator Brochure, Edition 2                                                               '` ,aff~~-~'~5 Anril 2016
                                                                                                ~"


 5       EFFECTS IN HUMANS

 S.:d         lntrodrgctit~ra to cli'tical t~•Ials

 C'T'I-t)6.10,is,beiil~e~rahzated in three; separate Phase 1. c(ia7ica]_studies_iir pr~ticnts ~~it_h nro_s ressive
 1~m~lioin ~,~Stucly 0610-01~ ~ in ,~~ tiepts }kst`.h ate rice urke,midtn~l<~dy5~>1~rsCic svu<1rox7i~A~.DS,~
 ~~i m;~c,laciv5~la5tic: myf 1t~piolif~i_atnu l~~0 1 ~~;nLSSMD`i~'M_E'1~,)(Stuc(v 0610-42) en~l i~~ati<,nfs
                                         ~1 O-f?_3~ T%vteh t>f theti~ Stii<iics eval~iat< s CPI,-061Q ~v_eii
 ~x:id~ ~Irulti le rrrvc,lama j,SL~idy {)V                                                                     bv_
 ru~iiith d i~7y_ fiat_l ~ cgn5cruriv_<, d~vi {crllg~~ed byw  a l ~ w<_ekbeak f cxn t~ catmetit. Tl~e Phasc 1
 t~_a it in I~vniplu~n~~~~5 i1i4~ Lntit stud to em~oll~~aticnYy and 17e~zir al a < a~sule J«ti~cat6 m!> ~ .D.
  T 17~ Phdsc l_t~ia15 u~atientti milt acute lcuke~ ~aa_;_MI)S~MDS%MPl~,oi                and m ~>atrcitts }uiiti,
 mvclgni~l~e~;<irt,wiil~ i capsule dose of'241:n~Ql~.

 E3etj~~een Se~teinber~f?QJ 3_~i~ul Jui~e_of 2015_a toPal cr('93 int eats 1_tad been tre~itcd zicross t17c
 three studi~~T'hu n~unncrs of~7 tticnt} c m~ollecias wc,11 a5 the ciutie lev_c:ls_at a h~clx rhea ~t~ere.
                                            -~—'~- A.I.I. of thc,.,~atzent5 urcludc c( in Table 5-1'''~'~~~-
 t~c~~t<_cl_ uc p~cSc Hied ~i~_Tnble 5-1'T'~'
 ~ere, treatc,~l ~xiili, tl~<_<<i~5ulu fai~xnutai~cin. cii C~'[-06I0.

't"able 5-1               ~rErnlintenf ztx bfudies (►610-01 Ofil i)-1?2 aucl !?610-!?3

                                                        oF7o-ar                    t~f~o-oa            or;ao-o3

  11'fit~lYlCttt le_I1711A1_AYt_(1                         ~
                                                           .~                           ),S               ~. %
  On.,;pin~!                                               10                           ,
                                                                                        7                  2


                ~.....
   W ~ .~ i17~>., ~~~)                                      3


     ='kf3 An~~ _~l}                                        '7                          S                  3
     wit) nv; t~IJ                                          6
      1~0 m~ gip,                                           '1                          .5_                ~~
      17Q .m;tsiT),                                         7                           3,                 ~~
     ~~„~~;~ rirr_i
      110 r3~~ 13TT~                                                                                       ?.

     i00m~(D                                                3                           4

 ;r ids of ~~7 .Tuoe ~Oli



 T3,riei;;sim»;n~~ri4s_«(:tlac_~.e5ults in ca_ch siWuci~are_~~ra~~idcd 17c1c>~_~-::..

 Set          ~~~.fs~cnai~•ie~ of a~lia~icat taials

 5.2.1             4tisd iTfii(P-{ti: I'I~ase l str~d in patients with i m hania

 T'hc,~~z~t c.»(s c;nt~>1Jecl_in_Cliis stud_ ~v hav„e,~>rg~essivc 1}~m~lYt>ma for ~vliicli etf<;cl_i}.e stanclartl.
 i~etitn~ealt~ ~it~? A~.cr lore<.}er available. Table 5-2~?aa31~5-~ summ~iir..e:; the charttcte~-istics ofitl~.e first
 ~7p~itie~riis,ti;eate<I,i~i. tJu;s stuci}~;~vitliC~F_'1;~(3fi1(} capsule doses rtint~izi~;faam 6_t~ 30()_in~>_ I.>..:.



 Constellation Pharmaceuticals, Inc.                   Confidential                                               34




                                                                                                                CONSTELLATION PROD_013687
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 2 of 189
               Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 3 of 189


0610-03 Myeloma Patient Status
Patient No. Initials       Aqe/sex     Cancer                         Dose(mp/davl      Date C1D1    Date of Last Dose
07-301       RR            67/male     IgA myeloma                           24          7/15/2014       2/3/2015
07-302      PEC            65/female    multiple myeloma                     24          7/22/2014       8/4/2014
07-303      JB             56/male      multiple myeloma                     24          9/17/2014      9/30/2014
02-304      SRK            66/male      multiple myeloma                    48          10/17/2014      12/14/2014
07-305       MR            58/male      multiple myeloma                    48          10/21/2014      2/10/2015
01-306      TT             66/male      multiple myeloma                    48          10/28/2014      12/2/2014
07-307       KB            56/female    multiple myeloma                    120         11/18/2014      11/28/2014
02-308      JMN            44/male     IgG kappa mutliple myeloma           120         11/19/2014       2/3/2015
08-309      RSC            80/male      multiple myeloma                    120          12/3/2014      12/16/2014
07-310      CD             71/female    multiple myeloma                    120          12/3/2014       1/6/2015
07-311      EG             78/male     multiple myeloma                     170           1/7/2015      1/20/2015
07-312      JC             61/male     progressive multiple myeloma         170          1/13/2015      2/17/2015
01-313      RCF            64/female   multiple myeloma                     170          1/22/2015      3/31/2015
07-314      RD             66/male     multiple myeloma                     170           2/4/2015      3/18/2015
02-315      AL             72/male     multiple myeloma                   85 BID         2/18/2015       4/9/2015
07-316      LG             61/female   multiple myeloma                   85 BID         2/25/2015      3/31/2015
02-317      WAB            67/male     multiple myeloma                   85 BID         3/27/2015      4/29/2015
08-318      CHS            71/male     multiple myeloma                  110 BID          5/6/2015      8/11/2015
02-319      MDH           56/female    multiple myeloma                  110 BID         6/9/2015       7/13/2015
07-320      DB            58/male      multiple myeloma                  110 BID         7/21/2015      8/23/2015
02-321      RRG            70/male     multiple myeloma                  150 BID        9/10/2015       11/4/2015
01-322      EK             71/female   multiple myeloma                  150 BID        9/15/2015       9/28/2015
02-323      VLT           56/female    multiple myeloma                  150 BID        10/13/2015     11/23/2015
01-324      JMJ            79/female   multiple myeloma                  150 BID        10/15/2015     10/28/2015
08-325      IRS            72/female   multiple myeloma                  150 BID        12/10/2015     12/23/2015
01-326      LMJ           66/female    m ultiple myeloma               225 QD (tabs)     3/8/2016       3/22/2016
07-327      JL            57/male      m ultiple myeloma               225 QD (tabs)    3/22/2016       5/10/2016
08-328      KWB           62/male      IgG kappa mutliple myeloma      225 CtD (tabs)    6/1/2016       6/13/2016
07-329      JCH           66/male      m ultiple myeloma               225 QD (tabs)    6/14/2016
07-330      5E5           64/female    m ultiple myeloma               225 QD (tabs)    6/22/2016




                                                                                                 CONSTELLATION PROD_000568
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 4 of 189
                                Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 5 of 189
                                                                                     For use by user-facilities,                                          Relsys International, Inc., FDA Facsimile Approval: 01-JAN-1997
 U.S. Department of Health and Human Services
 Food and Drug Administration                                                importers, distributors and manufacturers                          Mfr Repalif
                                                                                   for MANDATO RY reporting                                                                                        15US000050
 MEDWATCH                                                                         Constellation Pharmaceuticals                                 OF/Importer Report if

3500A Facsimile
                                                                                             Page   . Of $                                                                                               FDA Use Only
                      •            •                                                                                       •1

 1. Patient Identifier 2. Age at Time                               3. Sex       4. Weight             1. Name (Give labeled strength &mfr/labeler)
        DER                 or event:       63 Years
                                                                                  ~ 77,7     ibs
                       o~                                           ~ Female                          #~. CPI-0610 (CPI-0610) Capsule
                            Date                                                     or
                            of Birth:      03/06/1952               ~ Male                            #2.
   I n confidence                                                                806         kgs
                                                                                                      2. dose, Frequency &Route Used                       3. Therap Dates (if unknown, give duration)
                                                                                                                                                             from/to ~or best estimate)

  1.~ Adverse Event and/or                      ~ Product Problem (e.g., defects/malfunctions)        #1. 400 mg, qd 14 days, Oral                         ~t. 07/16/2015 to UNK
 2.Outcomes Attributed to Adverse Event                                                               #2.                                                  #2.
   (Check all that apply)                                                                             4. Diagnosis for Use (Indication)                                 5. Event Abated After Use
       Death:                                        ~ Disability or Permanent Damage                                                                                      Stopped or Dose Reduced?
                                                                                                      ~t. MDS/MPN (Myelodysplastic syndrome)
                            (mm/dd/yyyy)                                                                                                                                #1. ~ Yes ~ No ~ gPPjy t
       Life-threatening                              ~ Congenital Anomaly/Birth Defect                #2.
       Hospitalization - initial or prolonged        ~ Other Serious (Important Medical Events)       6. Lot #                    7. Exp. Date                          #2.~ Yes ~ No ~ Aoe~y't
                                                                                                                                                                                         Pp
                                                                                                      #1.                       #1.
       Required Intervention to Prevent Permanent ImpairmenVDamage (Devices)
                                                                                                                                                                        8. Event Reappeared After
                                                                                                      #2.                       #2.                                        Reintroduction?
 3. Date of Event (mm/dd/yyyy)                       4. Date of This Report (mm/dd/yyyy)                                                                                                        Doesn't
                                                                                                      9. NDC# or Unique ID                                              ~1.~ Yes ~ No ~ Apply
                    07/23/2015                                  08/10/2015
                                                                                                                                                                        #2.~ Yes ~ No ~ gPPjv t
 5. Describe Event or Problem
    Event Verbatim [PREFERREb TERM](Related symptoms if any separated by commas)                      10. Concomitant Medical Products and Therapy Dates (Exclude treatment of event)
 Thrombocytopenia [Thrombocytopenia]                                                                 1)ALLOPURINOL(ALLOPURINOL)
 Anemia [Anaemia]                                                                                    2)HYDREA (HYDROXYCARBAMIDE)
 Confusion [Confusional state)                                                                       continued in additional info section...

 Case Description:
                                                                                                      1. Contact Office -Name/Address(and Manufacturing Site                           2. Phone Number
 A 63 year-old black male patient, 01-229, was enrolled in the 0610-02                                 for Devices)                                                                    617-714-0573
 study,"A Phase 1 Study of CPI-0610, a Small Molecule Inhibitor of BET                                  Constellation Pharmaceuticals
 Proteins, in Patients with Acute Leukemia, Myelodysplastic Syndrome,                                   215 First Street, Suite 200
                                                                                                        Cambridge, MA 02142 UNITED STATES                                              3. Report source
 or Myelodysplastic/Myeloproliferative Neoplasms."                                                                                                                                     (Check all that apply)
                                                                                                                                                                                              Foreign
 His medical/surgical history included myelodysplastic/myeloproliferative
 overlap disease, hypertension, hyperiipidemia, Hepatitis C, low back                                                                                                                         Study
 pain, enlarged prostate, gastroesophageal reflux, leukocytosis,fatigue                                                                                                                       Literature
 and QTC                                                                                             4. Date Received by                   s.
                                                                                                        Manufacturer(mm/dd/yyyy)          (A)NDA #                                     ❑ Consumer
 continued in additional info section...                                                                                                                                               ~ Health
                                                                                                                07/28/2015                                                                Professional
                                                                                                                                            I ND #      118814
                                                                                                     6. If IND, Give Protocol #
                                                                                                                                           STN #                                       ~ User Facility
                                                                                                     0610-02                                                                              Company
                                                                                                     7. Type of Report                     Pn~iw                                       ❑Representative
                                                                                                       (Check all that apply)              510(k)#                                     ~ Dlst~ibutof
 6. Relevant Tests/Laboratory Data, Including Dates
   27Ju12015: Head CT Without Contrast: Impression: No acute                                                 5-day ~ 30-day                Combination             ~ Yes               ❑ Othef:
                                                                                                                                           Product
   intracranial abnormality.
                                                                                                             7-day ~ Periodic
   27Ju12015: Chest X-ray: Impression: No evidence for pneumonia or                                                                        Pre-1938                ~ Yes
   pulmonary edema.                                                                                          10-day ~ Initial
   27Ju12015 16:15: Blood Culture: No growth at less than 24 hours                                                                         OTC Product             ~ Yes
                                                                                                             15-day ~ Follow-up #
   reported 28Ju12015 07:39.
   continued in additional info section...                                                           9. Manufacturer Report Number 8. Adverse Event Terms)
                                                                                                                                   Thrombocytopenia, Anaemia, Confusional state
 7, Other Relevant History, Including Preexisting Medical Conditions (e.g. allergies,                15US000050
     race, pregnancy, smoking and alcohol use, hepatic/renal dysfunction, etc.)
   Race: Black
                                                                                                                        ••-
   #1 --/--/2009 to 07/27/2014 Medical History,(Continued)
                                                                                                     1. Name and Address                             phone #
   #2 --/-/2011 to --/--/2011 Medical History,(Continued)
   #3 --/--/2012 to Ongoing Medical History,(Continued)                                                Dr. Amir Fathi
   continued in additional info section...                                                             Massachusetts General Hospital(MGH)
                                                                                                       55 Fruit Street Boston, MA 02114 UNITED STATES
                                                                                                       continued in additional info section...
Suhmission of a report does not constitute an admission that medical personnel, user
                                                                                                     2. Health Professional?        3. Occupation                                4. Initial Reporter Also
facility, importer, distributor, manufacturer or product caused or contributed to the event.
                                                                                                                                                                                    Sent Report to FDA
                                                                                                                                      Investigator
                                                                                                         Yes       ~ No                                                           ~ Yes              No ~ Unk




10-Aug-2015 09:54
                         Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 6 of 189 Pharmaceuticals
                                                                                    Constellation


M ED WATCH                                                                                               M~ Ren~~ u                    15US000050
                                                                                                         OF/Importer Report#
3500A Facsimile (Back)      (Continued)
                                                                      Page 2 of 5                                                          FDA Use Only

• ~~       •        ••      •
       B5. EVENT DESCRIPTION (Continued)

       elevation. The patient had episodes of thrombocytopenia from 07-Jul-2014 to 23-Jul-2014 and anemia from 2009 to 27-Jul-2014.

       Concomitant medications included allopurinol, Hydrea (hydroxyurea), oxycodone, OxyContin (oxycodone), and simvastatin.

       Complete blood count(CBC)collected at the time of study screening on 06-Jul-2015 showed a hemoglobin of 8.0 g/dL, hematocrit
       25.9 %, platelet count 47 K/uL, and a white blood cell count(WBC)64.54 K/uL. On 16-Jul-2015, study Day 1, the pre-dose CBC
       showed a hemoglobin of 7.8 g/dL, hematocrit 26.0 %, platelet count 34 K/uL, and a WBC 125.22 K/uL. in light of his rapidly
       increasing WBC the patient was started on treatment with hydroxyurea.

       The patient received his first dose of study drug on 16-Jul-2015 at a dose of 400 mg oral daily for 14 days. The patient received his
       most recent dose of study drug prior to the event on 26-Jul-2015.

       On 23-Jul-2015, the patients platelet count was 17 K/uL (normal range 150-400 K/uL). On 27-Jul-2015, the patient presented to an
       emergency room with confusion, anemia, and worsening (grade 4)thrombocytopenia and was hospitalized. Initial laboratory tests on
       27-Jul-2015 collected at 15:45 showed a platelet count of 6 K/uL, hemoglobin 2.4 g/dL (normal range 13.5-17.5 g/dL), hematocrit 7.6
         (normal range 41.0-53.0 %), red blood cell count(RBC)0.78 M/uL (normal range 4.50-5.90 M/uL)and WBC 7.18 K/uL (normal
       range 4.5-11.0 K/uL). Repeat laboratory tests collected at 17:13 showed a platelet count of 6 K/uL, hemoglobin 2.2 g/dL, hematocrit
       7.1 %, RBC 0.73 M/uL and WBC 7.10 K/u L. On 27-Jul-2015 the patient was transfused with 2 units of RBCs and 1 unit of platelets. A
       chest x-ray showed no pneumonia or pulmonary edema; a computerized tomogram (CT)of the head without contrast showed no
       acute intracranial abnormality. Blood cultures were drawn. On 28-Jul-2015 at 01:30 laboratory results showed improvement with
       platelets 10 K/uL, hemoglobin 3.9 g/dL, hematocrit 11.6 %, RBC 1.25 M/uL and WBC 5.75 K/uL. Blood culture report at 07:39
       showed no growth at less than 24 hours. On 28-Jul-2015 the patient was transfused with 4 units of RBCs and 1 unit of platelets.
       During the course of his hospitalization the patient experienced black tarry stools and nose bleeds. The gastrointestinal (GI)service
       was consulted and endoscopy was performed, but no clear source of bleeding was found. Three more subsequent transfusions were
       given on 29-Jul-2015(2 units RBCs 1 unit platelets), 30-Jul-2015 (1 unit RBCs 1 unit platelets) and 31-Jul-2015 (1 unit platelets
       only). The patient was discharged on 03-Aug-2015. The grade 3 confusion ended on 31-Jul-2015. The anemia and
       thrombocytopenia were not yet resolved.

       Treatment with study drug was interrupted due to the events thrombocytopenia, anemia and confusion.

       On 06-Aug-2015 the Principal Investigator discontinued the patient from the study due to progressive disease.

       The events thrombocytopenia, anemia and confusion met serious criteria of hospitalization.

       The Principal Investigator assessed the SAE thrombocytopenia as grade 4 in intensity and possibly related to study drug, but also
       possibly related to the patients progressive disease and treatment with hydroxyurea. Thrombocytopenia is unexpected for CPI-0610,
       and therefore this case meets expedited reporting criteria.

       The Principal Investigator assessed the SAEs anemia and confusion as not related to study drug. In the opinion of The Principal
       Investigator had not yet provided alternative causalities for the anemia and confusion.

       The Sponsor assessed the event thrombocytopenia as possibly related to study drug. The Sponsor assessed the events anemia and
       confusion as not related to study drug.

       B6. RELEVANT TESTS (Continued)

       Head CT, Abdominal CT, Endoscopy: No clear source of bleeding was found.


    B6. LABORATORY DATA
    #    Date                       Test /Assessment /Notes                         Results               Normal High /Low
       1       07/06/2015           Haematocrit                                     25.9 %                53.0
                                                                                                          41.0
       2       07/16/2015            Haematocrit                                    26.0 %                53.0
                                                                                                          41.0
       3       07/27/2015            Haematocrit                                    7.6 %                 53.0
                                                                                                          41.0
                                     15:45
10-Aug-2015 09:54
                    Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 7 of 189
                                                                               Constellation Pharmaceuticals

                                                                                 Mfr Report #
M ED WATCH                                                                                             ~ 5us000050
                                                                                 UFIlmporter Repalli
3500A Facsimile (Back)   (Continued)
                                                        Page 3 of 5                                       FDA Use Only




    4     07/27/2015             Haematocrit                          7.1 %      53.0
                                                                                 41.0
                                 1 7:13

    5     07/28/2015             Haematocrit                          11.6 %     53.0
                                                                                 41.0
                                 01:30

    6     07/06/2015             Haemoglobin                          8.0 g/dl   17.5
                                                                                 13.5
                                 screening

    7     07/16/2015             Haemoglobin                          7.8 g/dl   17.5
                                                                                 1 3.5
                                 day 1 pre-dose

    8     07/27/2015             Haemoglobin                          2.2 g/dl   17.5
                                                                                 13.5
                                 1 7:13

    9     07/27/2015             Haemoglobin                          2.4 g/dl   17.5
                                                                                 1 3.5
                                 15:45

     10 07/28/2015               Haemoglobin                          3.9 g/dl   17.5
                                                                                 13.5
                                 01:30

     11   07/06/2015             Platelet count                       47         400
                                                                                 150
                                 WuL
                                 screening

    12 07/16/2015                Platelet count                       34         400
                                                                                 150
                                 K/u L
                                 Day 1 pre-dose

    1 3 07/23/2015               Platelet count                       17         400
                                                                                 150
                                 K/u L

    14 07/27/2015                Platelet count                   6              400
                                                                                 150
                                 K/u L
                                 15:45

    15 07/27/2015                Platelet count                   6              400
                                                                                 150
                                 K/u L
                                 17:13

    16 07/28/2015                Platelet count                       10         400
                                                                                 150
                                 WuL
                                 01:30

     17 07/27/2015               Red blood cell count                 0.78       5.90
10-Aug-2015 09:54
                        Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 8 of 189
                                                                                   Constellation Pharmaceuticals

                                                                                          Mfr Report #
M EDWATCH                                                                                                       ~ 5us000050
                                                                                          OF/Importer Report#
3500A Facsimile (Back)    (Continued)
                                                                   Page 4 of 5                                     FDA Use Only



                                                                                          4.50
                                  M/uL
                                  15:45

     18 07/27/2015                Red blood cell count                           0.73     5.90
                                                                                          4.50
                                  M/u L
                                  17:13

     19 07/28/2015                Red blood cell count                           1.25     5.90
                                                                                          4.50
                                  M/u L
                                  01:30

    20 07/06/2015                 White blood cell count                         64.54

                                  K/u L
                                  screening

    21    07/16/2015              White blood cell count                         125.22

                                  K/u L
                                  Day 1 pre-dose

    22 07/27/2015                 White blood cell count                         7.18

                                  K/u L
                                  15:45

    23 07/27/2015                 White blood cell count                         7.10

                                  K/u L
                                  1 7:13

    24 07/28/2015                 White blood cell count                         5.75

                                  K/u L
                                  01:30


    B7. OTHER RELEVANT HISTORY

    #      Start/Stop Date Condition Type /Condition       Notes
    1      --/--/2009        Medical History
           07/27/2014        Anaemia

    2      --/--/2011        Medical History
           --/--/2011        Hepatitis C

    3      --/--/2012        Medical History
           Ongoing           Leukocytosis

    4      01/--/2Q14        Medical History
           Ongoing           Fatigue




10-Aug-2015 09:54
                     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 9 of 189
                                                                                Constellation Pharmaceuticals

                                                                                 M~ Re~a~ n
M ED WATCH                                                                                             ~ 5us0000~o
                                                                                 OF/Iinpoher Report8
3500A Facsimile (Back)   (Continued)
                                                              Page 5 of5                                  FDA Use Only




     5     07/07/2014       Medical History
           07/23/2014       Thrombocytopenia

     6     07/16/2014       Medical History            QTC elevation
           Ongoing          Electrocardiogram QT
                            prolonged

     7                      Medical History            MDS/MPN overlap disease
           Ongoing          Myelodysplastic syndrome

     8                      Medical History
           Ongoing          Hypertension

     9                      Medical History
           Ongoing          Hyperlipidaemia

     10                     Medical History
           Ongoing          Back pain

     11                     Medical History
           Ongoing          Prostatomegaly

     12                     Medical History
           Ongoing          Gastrooesophageal reflux
                            disease



     C10. CONCOMITANT MEDICAL PRODUCTS (Continued}

    3)OXYCODONE(OXYCODONE)
    4)OXYCONTIN (OXYCODONE HYDROCHLORIDE)
    5)SIMVASTATIN (SIMVASTATIN)

     E1. NAME AND ADDRESS (Continued)
     Email: AFATHI@mgh.harvard.edu




10-Aug-2015 09:54
                              Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 10 of 189
                                                                                     For use by user-facilities,                                     Relsys Intemafional, Inc., FDA Facsimile Approval: Oi-JAN-7997
U.S. Department of Health and Human Services
Food and Drug Administration                                                i mporters, distributors and manufacturers                      M6 Reporl11
                                                                                   for MANDATO RY reporting                                                                                  15US000063
                                                                                                                                            OF/Importer Repal 7t
 MEDWATCH                                                                         Constellation Pharmaceuticals
3500A Facsimile
                                                                                            Page] of 4                                                                                             FDA Use Only
                      ••           •                                                                                    ••
 7. Patient Identifier 'L. Age at Time                             3. Sex       4. Weight           1. Name (Give labeled strength &mfr/labeler)
   R-E 03-155               of event:       63 Years
                       or                                               Female 181.0        Ibs    #1. CPI-0610(CPI-0610) Tablet
                            Date                                                  or
                            of sixth:      07/14/1952              ~ Male                          #2.
   I n confidence                                                               ~-
                                                                                8 kgs
                                                                                                   2. Dose, Frequency &Route Used                     3. Therap Dates (if unknown, give duration)
                                                                                                                                                        from/to ~or best estimate)
 1.~ Adverse Event           and/or            ~ Product Problem (e.g., defects/malfunctions)       ut. 225 mg, qd days 1-14, Oral                    #~. 11/06/2015 to 11/07/2015

 2. Outcomes Attributed to Adverse Event                                                           #2.                                                ~F2.
    (Check all that apply)                                                                         4. Diagnosis for Use (Indication)                               5. Event Abated After Use
       Beath:                                        ~ Disability or Permanent Damage              tt~. Diffuse Large (Continued)                                     Stopped or Dose Reduced?
                            (mm/dd/yyyy)                                                                                                                           ~Ft. ~ Yes ~ No ~ gpPjy't
       Life-threatening                              ~ Congenital Anomaly/Birth Defect             #2.
       Hospitalization -initial or prolonged         ~ Other Serious (Important Medical Events)    6, Lot #                   7. Exp. Date                         gyp, ~ Yes ~ No ~ Doesn't
                                                                                                                                                                                           Apply
                                                                                                   #1.                        #1.                                                         _
       Required Intervention to Prevent Permanent ImpairmenUDamage (Devices)
                                                                                                                                                                   8. Event Reappeared After
                                                                                                   #~2•                       #t2•                                    Reintroduction?
 3. Date of Event (mm/dd/yyyy)                      4. Date of This Report (mm/dd/yyyy)
                                                                                                                                                                   #1. ~ Yes ~ No ~ Apply  Doesn't
                                                                                                   9. NDC# or Unique ID
                    1 1/08/2015                                 11/19/2015
                                                                                                                                                                   #2.~ Yes ~ No ~ APPjY't
 5. Describe Event or Problem
    Event Verbatim [PREFERRED TERM](Related symptoms if any separated by commas)                    10. Concomitant Medical Products and Therapy Dates (Exclude treatment of event)
 Confusion [Confusional state]                                                                     1)ACYCLOVIR                        /00587301/(ACICLOVIR)
 Hyponatremia [Hyponatraemia]                                                                      continued in additional info section...
 Hypertension [Hypertension]

 Case Description:
                                                                                                   1. Contact Office -Name/Address (and Manufacturing Site                        2. Phone Number
 A 63 year old white male, patient 03-155, was enrolled in the 0610-01                               for Devices)                                                                 617-714-0573
 study,"A Phase 1 Study of CPI-0610, a Small Molecule Inhibitor of BET                                Constellation Pharmaceuticals
 Proteins, in Patients with Progressive Lymphoma."                                                    215 First Street, Suite 200
                                                                                                                                                                                 3. Report source
                                                                                                      Cambridge, MA 02142 UNITED STATES                                          (Check all that apply)
 The patient's antecedent medical history included diffuse large B-cell                                                                                                                  Foreign
 l ymphoma, pleural effusion, hypertension, constipation, deep vein
                                                                                                                                                                                        Study
 thrombosis (DVT), gastroesophageal refiux disease (GERD),
 abdominal pain, dyspnea, insomnia, nephrolithiasis, hiatai hernia, and                                                                                                                  Literature
 melena.                                                                                           4. Date Received by                 s.
                                                                                                     Manufacturer(mm/dd/yyyy)          (A)NDA ~                                   ❑ Consumer
 continued in additional info section...                                                                                                                                          ~ Health
                                                                                                            1 1/09/2015                                                                  Professional
                                                                                                                                        IND ~       118814
                                                                                                   6, If IND, Give Protocol #
                                                                                                                                        STN ~                                     ❑ User Facility
                                                                                                  0610-01                                                                           Company
                                                                                                   7. Type of Report                    PMFv                                      ~ Representative
                                                                                                     (Check all that apply)             510(k)#                                   ~ Distributor
 6. Relevant Tests/Laboratory Data, Including Dates
   08Nov2015: Physical exam: Blood pressure 153/100, pulse 127,                                          5-day ~ 30-day                 Combination           ~ Yes               ❑ Othef:
                                                                                                                                        Product
   temperature 97.4 degrees F (36.3 degrees C), temperature source                                       7-day ~ Periodic
   Oral, resp. rate 20, height 1.803 m (5'11"), SP02 94% (in emergency                                                                  Pre-1938              ~ Yes
   room)                                                                                                 10-day ~ Initial
   08Nov2015: CT Head without contrast: Impression: No acute                                                                            OTC Product            ❑Yes
                                                                                                         15-day ~ Follow-up #
   intracranial abnormality or mass effect.
   continued in additional info section...                                                        9. Manufacturer Report Number 8. Adverse Event Terms)
                                                                                                                                       Confusional state, Hyponatraemia, Hypertension
 7. Other Relevant History, Including Preexisting Medical Conditions (e.g. allergies,              15US000063
     race, pregnancy, smoking and alcohol use, hepatic/renal dysfunction, etc.)
   Race: Caucasian
                                                                                                                    ••-
   #1 --/--/1980 to UNK Current Condition,(Continued)
                                                                                                   1. Name and Address                  Phone # 614-293-7807
   #2 --/--!1980 to Ongoing Current Condition,(Continued)
   #3 02/--/2014 to Ongoing Current Condition,(Continued)                                            Dr. Kristie Bium
   continued in additional info section...                                                           Ohio State University Comprehensive Cancer Center
                                                                                                     B 315 Starling Loving Hall
                                                                                                    320 W. 10th Ave. Columbus, OH 43210 UNITED
                                                                                                    continued in additional info section...
Submission of a report does not constitute an admission that medical personnel, user              2. Health Professional?  3. Occupation                4. Initial Reporter Also
facility, importer, distributor, manufacturer or product caused or contributed to the event.                                                               Sent Report to FDA
                                                                                                                            It1VeStlgatof
                                                                                                       Yes ~ No                                          ~ Yes          No ~ Unk




1~►~~171CiilI:~C~
                         Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 11 Constellation
                                                                                      of 189 Pharmaceuticals

                                                                                                       M6 Reporl7F
M EDWATCH                                                                                              OF/Importer RepwlN
                                                                                                                                    15US000063
3500A Facsimile (Back)      (Continued)
                                                                   Page 2 of4                                                           FUA Use Only

 ~ ~~ •             •-      •
     B5. EVENT DESCRIPTION (Continued)


     Concomitant medications included acyclovir, allopurinol, chlorhexidine, cyclobenzaprine, docusate, enoxaparin, Atrovent
    (ipratropium), lactulose, lidocaine, lorazepam, magnesium citrate, miconazole 2%cream, omeprazole, ondansetron, oxycodone,
     MiraLax (polyethylene glycol 3350), prochlorperazine, senna, and zolpidem.

     The patient received his first dose of study drug on 06-Nov-2015 at a dose of 225 mg (tablet formulation) orally once daily. His serum
     sodium was 136 mmol/L on that date. The last dose of CPI-0610 prior to the event was taken on 07-Nov-2015.

     On 08-Nov-2015, the patient woke in the middle of the night and was confused; according to his wife he was asking odd questions
     and was disoriented. The patient's wife gave him a couple of oxycodone tablets for his chronic abdominal pain. He subsequently
     presented to the emergency room (ER)with confusion. He also reported left upper quadranUflank pain that had worsened over the
     previous week and that his last bowel movement had occurred on 03-Nov-2015. Vital signs included blood pressure 153/100,
     temperature 97.4 degrees Fahrenheit, pulse 126, respirations 20, and oxygen saturation 94%. Upon admission to the ER, the patient
     underwent a computerized tomography(CT)scan of the head which was negative for intracranial abnormality or mass effect.
     Laboratory results indicated hyponatremia, with a serum sodium level of 126 mmol/L. Due to the patients abdominal pain, he also
     had an x-ray of the abdomen which showed a dilated bowel concerning for partial ileus versus torsion. The patient reported having a
     history of "twisting bowel" many years ago. After the patient had been in the ER for approximately 40 minutes, his
     mental status returned to its baseline. The decision was made to admit the patient to the hospital for further evaluation of his
     confusion, hyponatremia, and hypertension. Study drug was held at that time. Later that day, his serum sodium was 130 mmol/L and
     vital signs included blood pressure 162/92, temperature 98.7 degrees Fahrenheit, pulse 88, respirations 24, and oxygen saturation
     96%. On exam, telangiectasias were noted on the face and decreased breath sounds were noted in the left lung base with a Pleurx
     catheter in place; the exam was otherwise within normal limits. His systolic blood pressures had been 135-170 during the beginning
     of his hospital stay but improved after starting hydralazine and hydrochlorothiazide.

     On 09-Nov-2015, his serum sodium was 134mmol/L. A CT scan of the abdomen and pelvis showed increased lymphadenopathy with
     dilated 8 cm transverse colon likely related to ileus. He was made NPO with sips/ice chips until he had a bowel movement. Mineral
     oil enemas were given with no relief. The patient was then treated with magnesium citrate and soap suds enema, resulting in a large
     bowel movement on 10-Nov-2015. He was continued on Colace (docusate), senna, and Mira Lax (polyethylene glycol 3350). He was
     also continued on opioids for chronic pain.

     On 11-Nov-2015, the patient experienced increased shortness of breath and anxiety. A chest x-ray showed continued pleural
     effusions. He was diuresed with intravenous Lasix (furosemide). Lovenox (enoxaparin) was discontinued since the patient had
     completed 6 months of therapy following DVT diagnosis and in light of epistaxis.

     On 13-Nov-2015, the patient was discharged. His serum sodium was 129 mmol/L at discharge. He was advised to start taking
     dexamethasone, hydrochlorothiazide, loratidine, mineral oil enemas as needed, and sodium chloride nasal spray. He was advised to
     stop taking ailopurinol, CPI-0610, enoxaparin, lactulose, ondansetron, and zoipidem. He was advised to continue taking acyclovir,
     chlorhexidine, cyclobenzaprine, docusate, ipratropium/albuterol, lidocaine, lorazepam, magnesium citrate, miconazole 2%cream,
     omeprazole, ondansetron, oxycodone, MiraLax (polyethylene glycol 3350), prochlorperazine, and senna. The serious adverse events
     of confusion, hyponatremia, and hypernatremia were considered resolved, as they no longer met serious criterion, although
     hypertension remained grade 2 and hyponatremia remained at grade 3.

     Treatment with study drug was not resumed, as it was discontinued due to the events of confusion, hyponatremia, and hypertension.

     The events of confusion, hyponatremia, and hypertension met the serious criterion of hospitalization. The Investigator assessed the
     events CTCAE grade 3 in intensity and related to study drug. These events are unexpected for CPI-0610, and therefore this case
     meets expedited reporting criteria.

    The sponsor assessed the events of confusion, hyponatremia, and hypertension as possibly related to the study drug because of the
    temporal relationship between CPI-0610's administration and the occurrence of these events. However, the patients ongoing therapy
    with narcotics for control of pain is an alternative potential explanation for his confusion. The persistence of his hyponatremia
    following cessation of therapy with CPI-0610 suggests that an alternative cause for this laboratory abnormality is possible as well.
    The etiology of the increase in the patient's blood pressure at the time of his initial evaluation is unclear, but he does have an
    antecedent history of hypertension.

    66. RELEVANT TESTS (Continued)



19-Nov-2015 16:41
                    Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 12 Constellation
                                                                                of 189 Pharmaceuticals

                                                                                                 Mo- Report u
MEDWATCH                                                                                         OF/Importer Report tt
                                                                                                                         15US000063
3500A Facsimile (Back)   (Continued)
                                                                    Page 3 of4                                             FDA Use Only



    08Nov2015: X-ray Abdomen: Dilated bowel concerning for partial ileus versus torsion.
    09Nov2015: CT Abdomen and Pelvis: Showed increased LAD with dilated 8 cm transverse colon likely r/t ileus.
    1 1 Nov2015: Chest X-ray: Continued pleural effusions.


    B6. LABORATORY DATA
    #    date                    Test /Assessment /Notes                         Results          Normal High /Low
     1    11/06/2015             Blood sodium                                    136 mmol/I       143
                                                                                                  133
                                 07:40

    2     11/08/2015             Blood sodium                                    130 mmol/I      143
                                                                                                 133
                                 12:07

    3     11/08/2015             Blood sodium                                    126 mmol/I      143
                                                                                                 133
                                 03:02

    4     11/09/2015             Blood sodium                                    134 mmol/I      143
                                                                                                 133
    5     11/13/2015             Blood sodium                                    129 mmol/I      143
                                                                                                 133

    B7. OTHER RELEVANT HISTORY

    #      Start/Stop Date Condition Type /Condition        Notes
    1      --/--/1980       Current Condition
           U NK             Hypertension

    2      --/--/1980       Current Condition
           Ongoing          Gastrooesophageai reflux
                            disease

    3      02/--/2014       Current Condition
           Ongoing          Melaena

    4      10/--/2014       Current Condition
           U NK             Nephrolithiasis

    5      02/--/2015       Current Condition
           Ongoing          Abdominal pain

    6     03/24/2015        Current Condition
          Ongoing           Diffuse large B-cell lymphoma

    7     03/24/2015        Current Condition
          Ongoing           Pleural effusion

    8     03/24/2015        Current Condition
          Ongoing           Dyspnoea

    9     04/--/2015        Current Condition
          Ongoing           Insomnia




9-Nov-2015 16:41
                         Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 13 of  189 Pharmaceuticals
                                                                                     Constellation

                                                                                Mfr Report #
M ED WATCH                                                                                               15US000063
                                                                                OF/linporter Report it
3500A Facsimile (Back)      (Continued)
                                                                 Page 4 of 4                               FDA Use Only




       10      04/--/2015      Current Condition
               Ongoing         Constipation

       11      05/28/2015      Current Condition
               Ongoing         Deep vein thrombosis

       12                      Medical History
                               Hiatus hernia



      C4. DIAGNOSIS FOR USE (Continued)
      #1:Diffuse Large B-cell Lymphoma (Diffuse large B-cell lymphoma)

       C10. CONCOMITANT MEDICAL PRODUCTS (Continued)

      2)ALLOPURINOL(ALLOPURINOL)
      3)CHLORHEXIDINE(CHLORHEXIDINE)
      4)CYCLOBENZAPRINE(CYCLOBENZAPRINE)
      5)DOCUSATE(DOCUSATE)
      6)ENOXAPARIN (ENOXAPARIN)
      7)ATROVENT(IPRATROPIUM BROMIDE)
      8)LACTULOSE(LACTULOSE)
      9)LIDOCAINE(LIDOCAINE)
      10) LORAZEPAM (LORAZEPAM)
      1 1) MAGNESIUM CITRATE (MAGNESIUM CITRATE)
      12) MICONAZOLE(MICONAZOLE)
      13)OMEPRAZOLE(OMEPRAZOLE)
      14) ONDANSETRON (ONDANSETRON)
      15)OXYCODONE(OXYCODONE)
      16) MIRALAX              /00754501/(MACROGOL)
      17)PROCHLORPERAZINE(PROCHLORPERAZINE)
      18)SENNA                /00142201/(SENNA ALEXANDRINA)
      19)ZOLPIDEM (ZOLPIDEM)

      E1. NAME AND ADDRESS (Continued)
      STATES
      Email: kristie.blum@osumc.edu




i a-ivov-zu~i5 -ib:4~i
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 14 of 189
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 15 of 189




                       MAURICE PRETER~ M.D.



                    PSYCHIATRY AND NEUROLOGY



           '1 160 FIF'7H AVENUE 1 12 NEW YORK            NY 10029
                       TES ~-I-~ 1 21 2 71 35336
                       FAx ~-I-~ 1 21 2 71 35336
             EMAIL: OF'FIGE@PSYGHIATRYNEUROLOGY.NET
                    PSYCHIATRYNEUROLOGY.NET




                 I N RE: SPEDALE VS. CONSTELLATION



                          PREPARED FOR:


                    M ORRISON MAHONEY LL.P
                    'I20 BROADWAY SUITE 10'IO
                       N Ew YORK, NY 10271




                       DATE OF THIS REPORT:
                         SEPTEMBER 4~ 1 S



                            R EPORT BY:
                       M AURICE PRETER~ M.D.




                                            Y `~ . .;,




                        (SIGNATURE LINE
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 16 of 189

                      IN RE: SPEDALE VS. CONSTELLATION


                       R EPORT BY MAURICE PRETER, M.D.

                                  PAGE 2 OF 42




Table of Contents




Section 1 —Introduction: Page 3

Section 2 —Database: Page 7

Section 3 —Summary of Data: Page 9

Section 4 —Introduction to Neuropsychiatric Issues: Page 36

Section 5 —Opinions and Support for Opinions: Page 41




Appendix: Curriculum Vitae of Maurice Preter MD
    Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 17 of 189

                                      IN RE: SPEDALE VS. CONSTELLATION


                                        R EPORT BY MAURIGE PRETER~ M.D.

                                                          PAGE 3 of 42




       SECTION 1


       I NTRODUCTION




 I have reviewed this case that involves an episode of mania in a 73-year-ald female with a

family history ofbipolar affective disorder(manic depressive illness} and a past psychiatric

 history of depressive episodes, as well as a characterological make-up selfdescribed as

 that of a "drama quee~.1". Ms. Spedale was suffering from her third recurrence of myeloma

 when it was recommended by her treating physician at the Mayo Clinic that she enter a

Phase 1 clinical trial of a component in a novel class of anticancer drugs, the BET inhibitor

 CPI-06101. Both Ms. Spedale's psychological vulnerabilities and the conditions under

 which this treatment was chosen are relevant to what happened subsequently. The study

 component CPI-OC10 is a member of a promising class of novel anti-cancer drugs and has

 absolutely 7.~o track record of causing or even exacerbating psychiatric illness. Its use was

 specifically intended to prevent the recurrence of multiple previously occurring treatnient-

related adverse effects including throinboembolism (blood clots), polyneuropathy (nerve




 1 BET inhibitors are a class of dings with anri-cancer, immuuosuppressive, and other effects in clinical trials in the United States and

Europe and widely used in reseaz~ch. These molecules reversibly bind the bromodomains of Bromodomain and Extra-Terminal motif

(BET)}proteins BRD2, BRD3, BRD4,and BRDT,and prevent protein-protein interacrion between BET proteins and acetylated histones

 and transcription factors. A detailed discussion of the complexity of BET inhibitors' mode of acrion is beyond the scope of this report

 but such discussions u~e available. These molecules are at the forefront of novel approaches to the hearinent of otl~eiwise leflial disease.
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 18 of 189

                            IN RE: SPEDALE VS. CONSTELLATION


                             R EPORT BY MAURICE PRETER~ M.D.

                                           PAGE 4 of 42


damage) and mania. It was a rescue treatment of the third relapse of a lethal disease. Ms.

Spedale's manic episode, while indeed contemporaneous with the therapeutic trial of

component CPI-0610 was preceded by a year and a half of a grossly disturbed sleep pattern

and massive anxiety with regards to her illness. In hindsight, it is difficult to assess whether

or not this long-standing physiological and psychological risk was unintentionally

downplayed by the patient and her family. A low (sub-psychotic mania) level of manic

elation is no doubt a blessing for someone suffering with a deadly disease who is

undergoing terrifying medical procedures2. In any event, sometime in December of 2015

Ms. Spedale had another episode of avert mania that for unclear reasons she refused

treatment for. This manic-disorganized mental state subsequently escalated, until an

encounter with the police department led to Ms. Spedale's involuntary inpatient treatment

on the psychiatric ward of a local hospital. Just like the first time around,the manic episode

subsided after her sleep disturbance was treated pharmacologically. She also continued for

several inanths to show signs of paranoid ideation and a confusional stale that eventually




2 At a time when neuropsychiatry, and medical science in general honored a more integrated,

psychologically-minded approach to patient care, this was called Che "manic defense" (e.g., Bateman JF et

al. The manic state as an emergency defense reaction. J New Ment Dis. 1954 Apr;119(4):349-57.
   Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 19 of 189

                                     IN RE: SPEDALE VS. CONSTELLATION


                                      R EPORT BY MAURICE PRETER~ M.D.

                                                        PAGE 5 of 42


resolved after the neurotropic inedicatiall she was prescribed was reduced to a more

appropriate geriatric dosage.


There are both psychological as well as biological elements in this story that warrant

consideration. Plaintiff's medical records indicate a feeling of helplessness facing the end

of life, a feeling of "unfinished business" with respect to her long marriage 3 etc. On the

biological side, there may well have been a physiologically mediated switch from the mare

depressive Ms. Spedale to the permanently psychaphysiologically activated Ms. Spedale

after she and her husband moved frain the rainy North East to notoriously sunny Arizona.

Increases in solar insolation may impact the expression of bipolar disorder, especially with

a family history of mood disorders. Sleep disturbance is a classic prodrome of manic

breakdown4. I suspect this selfinitiated phototherapy of a chronic low-level bipolar

depressive state towards the manic can7e at a high price, specifically a chronic sleep

disturbance and perhaps even an exacerbation of preexisting paranoid tendencies .




3 Apparently, she had suspected her husband of developing demenfia for a while, then proceeded to divorce him during the post-acute

phase of her manic decosnpensation.


° Sieira P, Livianos L, Arques S, Castello J, Rojo L. Prodromal symptoms to relapse m bipolar disorder. Aust N Z J Psychiah•y. 2007

May;41(5):385-91.


5 Bauer M,Glenn T, Alda M et al. Solar insolation in springrime influences age of onset ofbi}~olar I disorder. Acta Psychiah•Scand. 2017

Dec;136(6):571-582, and other references available upon request.
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 20 of 189

                        IN RE: SPEDALE VS. CONSTELLATION


                         R EPORT BY MAURIGE PRBTER~ M.D.

                                     PAGE 6 of 42


With this calarful backdrop, and perhaps surprisingly, plaintiff claims a causal association

between her unfortunate psychological and cognitive decompensation in late 2015/early

2016 and the use of the novel component.




I am a medical doctor, with two specialties, neurology and psychiatry. I am on the teaching

faculty of several New York City hospitals and university medical centers, including New

York Presbyterian Hospital (Columbia Presbyterian Medical Center), the Mount Sinai

School of Medicine, and Lenox Hill Hospital. My qualifications are delineated further in

my Curriculum Vitae that is attached at the end ofthis report.


My role as a neuropsychiatric expert is to describe and define the extent to which Ms.

Spedale's psychological and cognitive decompensation following the treatment ofher third

cancer recurrence was indeed due to her (entirely voluntary and consented-to) participation

in Constellation's Phase 1 trial of CPI-0610.
     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 21 of 189

                            IN RE: SPEDALE VS. CONSTELLATION


                             R EPORT BY MAURICE PRETER~ M.D.

                                            PAGE 7 OF 42



    SECTION 2: DATABASE



   In the process offorming my opinion, I have reviewed the following:


1. Multiple medical records from the Mayo Clinic in Arizona, from between 2009 and 2018,

   ca. 8,000 pages.

2. Medical records of Ms. Spedale's inpatient psychiatric hospitalization, from the Banner

   Del ~ Webb Medical Center,2016,ca. 85 pages. One notes the absence ofnursing or social

   work entries or any person-specific narrative content.

3. Constellation's Adverse Central Nervous System(CNS)event notifications to the FDA

  (2 cases of confusion delirium, both with concomitant use of multiple CNS-toxic

   prescription drugs).

4. Various MRI images.

5. Report by Jaines P. Sutton, MD.

6. Constellation's web site as of August 2018.

7. Pacific Neuroscience Medical Group's web site (James P. Sutton, MD,Director),
   "thisisyaurbrain.com".

8. Pertinent medical research literature.




   In addition to the above case specific information, I have collectively considered my 26

   years of professional experience as a medical doctor, and specifically my experience as a

   fully double residency-trained psychiatrist and neurologist, Board-certified in both

   psychiatry and neurology. My professional career, starting with my general medical
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 22 of 189

                          IN RE: SPEDALE VS. CONS?ELLATION


                          R EPORT BY MAURICE PRETER~ M.D.

                                      Pa~E 8 of 42


education in Germany and France, followed by six years of intenlal medicine internship,

then neurology and psychiatry dual residency training at the Albert Einstein College of

Medicine in New York City, my years working as a neurologist and psychiatrist in public

and private university hospitals, as well as in clinics in the rural South, has provided me

with a profound exposure to the range of neurological and psychiatric conditions, and to

psychiatric and medical-neurological treatments for all conditions and ages. Adding to this,

in providing my opinions, I have considered my experience as an academic clinician and

member ofthe teaching faculty of several university medical centers, as a scientific author

in neurology and psychiatry, as a member of professional organizations and of editorial

boards, as well as my professional experience as a neuropsychiatrist in private practice,

and as a medical-legal neuropsychiatric expert consultant. Also, pertinent to my

knowledge of the issues, I have published scientific articles based on experimental studies

with human subjects that I conducted myself as a research psychiatrist at the New York

State Psychiatric Institute based at Columbia University. Further,I have lectured nationally

and internationally on topics related to anxiety, psychological trauma and mood and

cognitive iinpairinent.
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 23 of 189

                        IN RE: SPBDALB VS. CONSTELLATION


                         R EPORT BY MAURIGE PRBTER,         M.D.

                                     PAGE 9 OF LL2



SECTION 3: SUMMARY OF DATA



The following summary was sourced from the documents provided to me. This summary

does not contain any of my personal opinions.


The study drug(CPI-0610)that is alleged to be responsible for the purported de-novo (out-

of-the blue) onset ofbipolar(manic-depressive)illness is a BET inhibitor and had 3 studies

ongoing for different indications — myeloma, leukemia, and lymphoma. The lymphoma

please 1 started first. Ms. Spedale was enrolled in the myeloma trial at the Mayo Clinic on

December 1, 2015, which is the date she signed the informed consent. The clinical trial had

a 14-day on, 7-days off cycle. She only completed 1 cycle (from December 10, 2015 —

December 24,2015). She was noticed to have manic symptoms durilig the 14 days(around

Day 8). Once she completed the 1st 14-day cycle, the study was discontinued. However,

as she refused treatment for her increasingly severe and long-standing sleep disturbance,

her manic agitation worsened, her ADLs deteriorated, and she ended up being committed

to a psychiatric ward at a local hospital (Banner Del E Medical Center).


During Ms. Spedale's decompensation, but preceding her psychiatric hospitalization, an

EMR (electronic medical record) from a physician assistant in the Department of Internal

Medicine at the Mayo Clinic Arizona,Daniel J. Schreck on 1/26/2016,states the following:

         "HISTORY OF PRESENT ILLNESS: Mrs. Spedale is a pleasant 73-year-

          old female with a past medical history significant for amyloidosis/multiple

          myeloma status post autologous stem cell transplant in November of 2009

          with recurrence and treatment with CyBord chemotherapy, with recurrence
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 24 of 189

                     IN RE: SPEDALE VS. CONSTELLATION


                      R EPORT BY MAURIGE PRETER, M.D.

                                  PAGE 'I O OF 42


      in 2013 and reinitiation on CyBord with good response but developed

      gastrointestinal toxicity at that time and then was tried on Revlimid for

      approximately three months but developed DVT with associated pulmonary

      embolus, who now has recurrence of multiple myeloma and was recently

      started on a clinical trial with a BET inhibitor, who has had worsening lower

      extremity edema, neuropathy, difficulty performing ADLs, and difficulty

      sleeping.


      The patient was recently started an a clinical trial BET inhibitor at the

      beginning of December. She reports she was taking six pills in the morning

      and six pills at night for two weeks and then had one week off. During this

      time, she had to be having daily labs drawn, so she had a PICC that was in

      11er right upper extremity. She reports while she was going through this

      treatment, she had increased stress over the holidays because family came

      to visit. She reported significant side effects of the trial medication

      including nausea and vomiting daily as well as lower extremity edema and

      neuropathy. She reports over this time that she did have what she believes

      were panic attacks with a feeling of her neuropathy slowly creeping up her

      legs. She states that she has also had difficulty sleeping at night. Sloe states

      that she feels that her "death is impending" at this time. She felt that sloe had

      much longer to live, but this is her third relapse of her myeloma, and she

      has "sa much to do before she dies." She states that in addition to family

      visiting over the holidays that caused increased stress, slie 11as had some
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 25 of 189

                              IN RE: SPEDALE VS. CONSTELLATION


                               R EPORT BY MAURICE PRETER~ M.D.

                                       PAGE    1 1 of 42


             marital issues. She states that her husband has caused increased anxiety at

             home as well, sa she has asked hiin to leave the house, which he has done.

             She states that after her family left the beginning of January, she had

             continued lower extremity edema, neuropathy, and she had difficulty with

             ambulating, bending over, and performing her ADLs6. She.reports that she

            tried to get help in the house and at the same time it seemed that home health

             had been ordered. She states that she was having multiple calls during the

             day from Mayo Clinic trying to set up assistance. She was very upset about

            this, as she was having difficulty sleeping at night because she felt she, again,

             had "so much to do" and she was not sleeping during the night and was

             sleeping during the day, and this was interrupting her sleep. The patient

             states that she does feel depressed and does feel anxious at times, but she

             does not want to take medications. She reports that she has significant side

             effects when taking pills. She was given Zyprexa to help with sleep recently.

            She states she took a 2.5 mg one night but developed significant GI

             syinptoins with it, and states that she did not get much sleep with the

             medication and did not take it again. She had previously been on the

             medication after developing steroid-induced psychosis in 2009. The patient

             had also developed same discomfort at her PICC line site. She described it




~ ["Activities of daily living"]
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 26 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRETER~ M.D.

                                 PACE 1 2 of 42


      as an itchiness, so plans were made for her PICC line to be removed. During

      that procedure, the patient was evaluated by Psychiatry on January 19th. At

      that time, it was felt patient lead a mood disorder with manic features

      thought to be secondary to the BET inhibitor and recommended that the

      patient continue the 2.5 mg ofZyprexa at night. The patient at that time was

      also given referrals for therapy, as the patient felt that she would be willing

      to talk with somebody as well as feels as she needs "anger therapy."

      The patient has a history ofDVT as well as PE secondary to Revliinid. She

      started Coumadin in February of 2015. She has since taken herself off of

      this medication, as she felt that there are too many side effects with other

      medications that she had been taking, and she was having difficulty having

      a therapeutic INR. She does not want to go back on this medication. The

      risks and benefits were reportedly discussed with the patient.

      The patient has a history of a disk henziation to the right side at L4 and L5.

      She did undergo a steroid injection on November 18, 2015. There were

      questions if this could cause patient's snood disorder, but the patient reports

      she had an injection previously and this did not cause similar symptoms and

      it was felt that this was less likely from the epidural and mare likely from

      the BST inhibitor.

      During this examination, patient does have flight of ideas and tangential

      thinking. She at this time denies suicidal ideation. The patient denies chest
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 27 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRE7ER~ M.D.

                                 PAGE 1 3 OF' A~2


      pain, palpitations. She states she occasionally gets short of breath when she

      walks, but she reports this is her baseline. She denies her symptoms at this

      time feeling similar to her previous PE. She states she does have significant

      neuropathy in her lower extremities, worse on the right. She also reports her

      right lower extremity swelling is worse and she has difficulty wearing TED

      hose. She states that s11e has been having difficulty ambulating, bending,

      and performing her ADLs, and was trying to set up assistance with friends.

      She was also concerned about her dog and who will take her when she is

      gone. She has also been relying on friends to help get her to her several

      doctors' appointments since she has asked her husband to leave. She was

      concerned that her husband was having significant stress due to her illness

      and what was required while she was undergoing her therapy. She states at

      this time, she denies chest pain, abdominal pain, nausea, vomiting, or

      diarrhea. She denies fevers ar chills. [...]

      CURRENT MEDICATIONS: The patient reports that she has not been

      taking medications as prescribed. She, again,reports she has significant side

      effects to multiple medications, although the list that we lave is as follows:

      1. Cyclosporine ophthalmic 0.05% emulsion one drop each eye, b.i.d.

      2. Zyprexa 2.5 ing at bedtime.

      3. Ondansetron 4 mg p.o. q.8h. as needed for nausea and vomiting.

      4. Polyethylene glycol 3350, 17 g p.o. at bedtime.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 28 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                    R EPORT BY MAURIGE PRETER~ M.D.

                                PAGE 1 ~4 OF 42


      5. Psyllium 1 tablespoon p.o. daily.

      ALLERGIES: 1. Steroids cause psychosis. 2. Celecoxib causes GI reflux

      and dizziness. 3. Napraxen causes Gl issues. 4. Oxaprozin causes Gl issues.

      5. Revlimid causes DVT and PE. 6. White petroleum mineral oil(unknown

      reaction).

      PAST MEDICAL/SURGICAL HISTORY:

      1. Amyloidosis/multiple myeloma status post autologous stem cell

      transplant in November of 2009 as well as CyBord chemotherapy. The

      patient was restarted on CyBord in the summer of 2013 but was

      discontinued due to gastrointestinal toxicity. She was then started on

      Revlimid for about three months but developed a DVT with pulmonary

      embolism. She had relapse in October of 2015 and was recently treated on

      clinical trial of a BET inhibitor at the beginning of December and has

      developed significant side effects of lower extremity edema, neuropathy,

      and mood disorder with manic features.

      2. Hyperparathyroidism and vitamin D deficiency. 3. Conjunctivitis sicca.

      4. Right L4-LS anterior disk herniation status post steroid injection

      November 18, 2015. 5. History of DVT/PE, status post Revlimid in

      February of2015. Patient took herself off of her Coumadin due to difficulty

      maintaining therapeutic INR and multiple side effects of the medications.

      Risks and benefits were reportedly discussed with the patient 6.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 29 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURICE PRETER~ M.D.

                                PAGE 15 of 42



      Osteoporosis. 7. Gastroesophageal reflux disease, sleep-related. 8.

      Hyperlipidemia, declined treatment. 9. Prolapse, ureterovaginal,incomplete.

      10. Vitreous detachment posterior. 11. Scintillating scotama.

      SOCIAL HISTORY: The patient is married. She reports she has had

      significant stress with her marital status aver the past several weeks. She

      has asked him to leave the house, which he has done, reportedly staying in

      a hotel in two weeks and is now in Tucson.

      She has one son who lives in Florida that she reports she does not want to

      cause added stress to. She also has a stepdaughter who lives in Chicago,

      who she reportedly does 11ot have the best relationship with. She does not

      currently smoke tobacco. Does not drink alcohol.

      FAMILY HISTORY: Mather passed away at the age of 49 secondary to

      stomach cancer. Father passed away at 76, had a history of diabetes and

      myocardial infarction. [...]

      PHYSICAL EXAM: [...] General: Mrs. Spedale is a pleasant 73-year-old

      female who does have flight ofideas and tangential thinking with pressured

      speech during examination.

     [...] Psych: Patient, again, has pressured speech with tangential thinking

      and flight ofideas during examination--will bounce back and forth between

      ideas. She denies suicidal ideation. Reports that she does not want to take

      new medications, although she would be willing to take lorazepain at its
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 30 of 189

                     IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRETER~ M.D.

                                 PAGE 1 6 OF 42


      lowest dose by mouth. She reports that she does not want to see a

      psychiatrist while she is here. She would be willing to be evaluated by

      Palliative Medicine as well as a social worker to help assist with her seeing

      a therapist in the outpatient setting but, again, does not want to take new

      medications.

      IMPRESSION/REPORT/PLAN: Impression and Plan: 1. Bilateral lower

      extremity edema. Patient presents with bilateral lower extremity edema as

      well as neuropathy. She has been having difficulty ambulating and

      performing her ADLs. She has a history of a DVT as well as P~ while on

      Revlimid in February 2015, previously on Coumadin; she took herself off

      this medication as she was finding it difficult to have therapeutic levels and

      having multiple drug interactions. [...] 2. Mood disorder with manic

      features. The patient was recently evaluated by Psychiatry, Dr. Thomas

      Nelson, on January 19th. She did not appear to lack complete decisional

      capacity at that time nor was it felt she needed a behavioral health unit. It

      was felt her mood disorder was secondary to her BET inhibitor and less

      likely her epidural injection she had in November. It was recommended that

      patient continue on Zyprexa 2.5 mg at night and that she continue it for a

      week or longer to address the after-effects ofthe medication, but she states

      she only took the medication once, as she developed significant GI

      symptoms and states she does not want to take this medication again. She

      also states that she does not want to see a psychiatrist while s11e is Here in
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 31 of 189

                         IN RE: SPEDALE VS. CONSTELLATION


                         R EPORT BY MAURICE PRETER,           M.D.

                                     PAGE 17 of 42


         the hospital. She will send them directly aut of the room if they were to

          come in. She states that she would be willing to talk to Palliative Medicine,

          as she does not feel like she wants to take any further medications for her

          underlying disease. The patient is willing to try lorazepam at its lowest dose

          at 0.25 mg by mouth. She states that she will take this medication tonight in

         hopes that it will help her have a restful sleep. We will also consult Social

          Work. [...]"




A few days earlier, a nurse on staff with Ms. Spedale's hematologist-oncologist, Dr.

Fonseca, wrote the following:

          "18-Jan-2016 13:39 MST Auth (Verified) Iverson, Kimberly D on 18-Jan-

         2016 13:46 MST




         RN call to patient husband, Dan 917-8$1-3964 per Dr. Fonseca request to

         contact family and patient. [...] RN states clinic has received calls from pt

         spouse and son with concern for pt health and safety. Pt denies plan to harm

         herself or others, denies suicidal thoughts or ideation. Pt states frustration r/t

         Mayo staff and recent clinical trial, appointments and personal domestic

         challenges at home with spouse. Pt states having acaregiver/neighbor, Alice

         Lewis across the street who cares for her and her dog. Pt states she has an

         appointment with Dr. Engle today at 2:20pm at which time will voice her
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 32 of 189

                       IN RE: SPEDALE VS. CONSTELLATION


                        R EPORT BY MAURICE PRETER, M.D.

                                     PAGE 1 8 of 42


          concerns. Pt friend, Dan is there with patient and confirmed assisting in

          bringing her to the clinic. RN reviewed PMHx noting Dr. Engle practice

          aware even as ofthis monling with pt and family dynamics. RN advised Dr.

          Fonseca and CRC, JR of this conversation.

A staff psychiatrist, Dr. Stonnington was consulted by Internal Medicine on 1/27/2016.

Some pertinent excerpts of her note follow.


         "REASON FOR CONSULTATION: Referred by Hospital Intenial

          Medicine for evaluation of mania.

         HISTORY OF PR~S~NT ILLNESS: Mrs. Spedale is a pleasant 73-year-old

          married   female    with    a   past   medical    history    significant   for

         amyloidosis/multiple myelorna and is status post autologous stem cell

         transplant November 2009. Also in 2009, she was treated with CyBord, and

         the dexamethasone associated with that appeared to trigger a manic episode

         for which she did see my colleague, Dr. Robert Bright, September 18, 2009.

         He recommended Zyprexa, but reportedly she only took it once and became

         overly sedated and did not continue on it. They did stop the dexamethasone,

         and it did take about two months for her manic symptoms to resolve. Since

         that tune the patient has had three relapses. After the second relapse, she was

         given Revlimid for about three months but then developed a DVT with a

         pulmonary embolism, and it was discontinued and she was started on

         warfarin. She then had a third relapse in October 2015, and then was treated
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 33 of 189

                     IN RE: SPEDALE VS. CONSTELLATION


                      R EPORT BY MAURIGE PRETER~ M.D.

                                  PAGE 19 of 42


      in a clinical trial of a BET inhibitor beginning in December which she did

      for two weeks. It was in the context ofthis trial that she has developed manic

      symptoms very similar to the previous manic episode in 2009. She has not

      been given any steroids during this trial. Husband does note that her sleep

      patterns have been offfor the past year ar so where she does not really sleep

      at night and then may sleep in the daytime. During this mast recent manic

      episode, she has had much more disrupted sleep. Her thoughts are snore

      active, and she is much more tangential in her thinking and speech. She is

      also more distrustful ofhealthcare providers, and she has been very frustrated

      with her husband. She is very concerned that he has dementia, and she thinks

      that he is agitating her with his anxiety, and about a week ago she asked him

      to leave. She made a decision also prior to this hospitalization to discontinue

      all of her medications including the warfarin; her rationale is t11at it causes

      her side effects and that the warfarin is causing her increased risk ofinternal

      bleeding. She believes that if she just is by herself or goes to a spa that things

      will recover on their own and that she is made worse by having others around

      her ar getting or taking any medications.

      Patient was see11 in conjunction with medical student, Paul Salem. Patient

      was receptive to talking to the medical student, but she was very guarded

      about seeing a psychiatrist who she thinks is just going to diagnosis and

      medicate, and she is very distrustful of that and does not agree with it. She

      makes it very clear that she is upset with Dr. Bright previously for having
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 34 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRETER~ M.D.

                                 PAGE 20 OF 42


      diagnosed her with a manic episode and with recommending the Zyprexa.

      Patient, however, did give me perinissian to talk with her husband, in part

      because of a wish to have hiin diagnosed with dementia.

      Patient has refused medications during this admission other than a single

      dose of lorazepam 0.25 mg. She states that although she had told Dr. Nelson

      in a recent consultation that she would take the olanzapine, she actually was

      not taking




      FAMILY PSYCHIATRIC HISTORY: Significant far possible bipolar

      illness iu patient's father though no actual formal diagnosis or treatment.

      Past psychiatric history is as noted above. Patient also has a remote history

      of seasonal affective disorder which she states resolved when she moved to

      Arizona. Patient at baseline is reportedly very outgoing alid has always liked

      to take charge and be in control.




      IMPRESSION/R~PORT/PLAN: 1. Mania in the context of BET inhibitor

      therapy, though does have a history of some milder mood cycling and

      tendency towards bipolar disorder, both in terms of her own history and

      family history. Also has had disturbed sleep patterns for much longer which

      could have predisposed her to a manic episode with the stress of taking the

      BET inhibitor therapy.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 35 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRETER~ M.D.

                                 PAGE 21 of 42



      2. At this point she still has capacity for medical decision making, although

      some of her judgment is clouded by the manic inoad state.

      Recommendations:

       1. In reviewing the Hates from Dr. Bright, it does appear that he was under

      the impression she indeed did take the Zyprexa 2.5 mg daily for a couple

      weeks after her last manic episode and did well with it. Therefore, that would

      be my first choice. However, patient seems to indicate that she really did not

      take it and is not wanting to take it. As an alternative, suggest a trial of

      Geodon starting at 20 mg at bedtime to avoid oversedation although may

      need to increase that dose if it is not providing enough sedation to allow her

      to sleep. Patient is fairly resistant at this point however to taking the

      medication, though she does recognize the importance of sleep and may da

      so for that purpose.




      DD: 01/27/2016 17:08 DT: 01/27/2016 17:44

      Addendum by Stoimingtan MD, Cynthia on 16-Feb-2016 09:44 MST

     (Verified)I have been contacted by Dr. Fonseca. Apparently, patient's mania

      has progressed. She is completely sleep deprived and refuses to help herself

      get any sleep. She is has become more paranoid, convinced that her husband

      wants to harm her despite no evidence to support that, and called the police

      to evict him, and refused to let her sister help her. She continues to refuse to
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 36 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURICE PRETER~ M.D.

                                 Pa~E 22 of 42


      take any medications.In her paranoia, she is convinced that nobody is acting

      in her best interests. She infornied Mayo Clinic not to share any information

      about her care with anyone in her family (including her husband and son),

      because she is paranoid that we would abuse this information rather than help

      her.

      She is refusing to accept almost all medical care. For example, she made an

      appointment with a mobile care doctor through the Southland program

      suggested by Dr Engel, but when she spoke to the nurse from the program,

      she became suspicious that the mobile doctor would report back to Dr Engel

      and so told him she didn't want him to come.

      Another reason she is refusing to take even medications that are for her

      physical (not mental) health (such as warfarin) is that she is suspicious that

      the Mayo (or her family) is trying to 'trick" her into taking mental health

      medications by disguising them as medications for her physical health. -

      Adele, her sister, flew out from NYC to try to help leer, since she seemed to

      be the one family member that she would have any trust for at all. But after

     just one day of staying with Iris, Iris screamed at her to leave the house and

      she had to get out "right now". Adele had to stay in a hotel for the remainder

      of her weeklong visit. -This past week, she called Adele late at night at her

      hotel, saying that she was having a panic attack and Adele needed to come

      over immediately. Adele rushed over and was there 1 U minutes later, at

      which tinge Iris started screaming through the door that she couldn't come in
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 37 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRETER~ M.D.

                                Pa~E 23 of 42


      and that she had arrived "too late", and started cursing Adele and would not

      let her in the house. --She riled a protective order against her husband, and

      the day after he had been served with the order of protection by the police

      that she filed, she called him several times and left messages saying she,

      wants to talk to hiin and see haw he is doing. She has also asked in her voice

      messages(he won't pick up the phone when she calls) if he would come over

      to fix some light bulbs and do housework around the house. She appears not

      to have the mental capacity to understand that he could go to jail for getting

      anywhere near her now that she has served him with this legal order.

      To summarize,the patient is not only unable to recognize that she needs both

      mental and physical health treatment, but she refuses to accept the help that

      she needs and she is endangering her life as a result. Sloe is also cutting ,

      herself off from her family who care about her, and has pushed everyone

      away who could help her. She is now living alone with nobody to help her

      since she refuses to let anyone help her (either family members or medical

      professionals), and is now at risk of physical demise. She has been repeatedly

      unwilling to accept psychiatric treatment or take recommended medications,

      such as Zyprexa, for her manic state and poor sleep. She has cancelled her

      appointments to psychiatry and also cancelled a recent appointment to see

      Dr. Fonseca. Before her manic state, she was being treated for blood clots

      and now has refused treatment. Dr. Fonseca has not been able to measure or

      monitor her disease (myeloma) again since she has been iil this manic state.
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 38 of 189

                           IN RE: SPEDALE VS. CONSTELLATION


                           R EPORT BY MAURICE PRETER~ M.D.

                                      Pa~E 24 of 42


           As a result of her manic state, there is a concerning lack of selfcare,

           awareness and poor judgement, all of which is endangering her health and

           well-being. This has also devastated her family and her marriage. Because

           ofthe refusal to voluntarily accept treatment that will help her and her acutely

           disabled state, we will need to proceed with a petition for court-ordered

          treatment. Dr. Fonseca and Dr. Engle have both communicated their support

          of this plan."

In spite ofthe medical-psychiatric clinical opinion expressed by Dr. Stonnington, Ms.

Spedale apparently returned home and only after further deterioration was eventually

committed to a psychiatric inpatient ward on or about March 10, 2016. She remained

hospitalized until the end of March 2016


Her general clinical and cognitive status later that year is described in Dr. Caselli's

consultation note (neurologist), from October 2016.


         "Neurology Colisult

          18-Oct-2016 00:00 MST Auth (Verified) Caselli MD,Richard on 18-Oct-

         2016 12:21 [...]

         REASON FOR REFERRAL: Encephalopathy.

         HISTORY OF PRESENT ILLNESS: [...] In 2009 as part ofthe protocol

         for stem cell therapy she received dexamethasone and developed a steroid

         psychosis,for which she was seen by Dr. Robert Bright in our department.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 39 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRETER~ M.D.

                                 PACE 25 of 42


     She was successfully treated with Zyprexa 2.5 mg daily and recovered

     over several weeks. [...] In January while an an experimental medication

     of a "BET inhibitor" she developed another manic episode that was

     substantially worse than what she experienced on steroids. She was seen

     in January 2016 by Dr. Stonnington and was refractory to therapy,

     eventually prompting inpatient psychiatric treatment for over a month.

     She was improved upon leaving the hospital in early April but still quite

     impaired. She improved further after that and was able to live alone with

     only minimal help. Her son wha accompanies her states that she continued

     to be mildly manic but was functioning. As an example, he states that he

     she might call him on the phone and would be speaking nonstop for an

     Hour, at which point she was simply hang up. However,she was otherwise

     completely able to function including working her telephone, television,

     and so forth. Over the past months things have changed considerably. She

     is much more subdued, slower to respond, na longer seems to be able to

     use her phone or work the television. Despite that, she was still self-

     administering her ow11 medications and decided on her ovum to discontinue

     the Risperdal that she was an. She had been treated in the past with

     Zyprexa but at some point, this was switched to Risperdal under the care

     of a local psychiatrist within the past year, and her prescribed dose was

     0.25 mg at bedtime. Her san came to be with her because of this recent

     decline and assist her through her evaluations, but she has not taken it for
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 40 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURICE PRETER, M.D.

                                 PAGE 26 OF 42


     at least the past week. She did in fact take a single dose last night under

     his supervision. She was seen by Dr. Wilner in our deparhnent, who

     identified that cognitively she actually did not seem to be terribly impaired

     and she had more of a psychiatric presentation. MRI scan of the brain

     demonstrates myelomatous infiltration in the clivus, calvariuin, and upper

     cervical spine, which although new since 2011 is felt by Dr. Fonseca to

     be completely consistent with what is known about her myeloma. [...]

     She was seen yesterday by Dr. Stannington, who noted that while still

     exhibiting some manic features, she seemed quite different from what Dr.

     Stonnington had seen back in January in that she is much more subdued

     and more confused.

     CURRENT MEDICATIONS: Risperidolle 0.25 mg daily. Carfilzamib

     chemotherapy. Acyclovir. Aspirin 1 per day.




     PHYSICAL EXAM: Vital Signs: Height 155 cm, weight 66.3 kg,

     respiratory rate 14 per minute. General appearance is that of a neatly

     dressed woman with excellent hygiene and nutrition. She has fluent

     speech with perhaps a mild reduction in prosody. She speaks tangentially

     and seems to change subjects in rapid succession, although this all appears

     beneath a somewhat slowed and subdued demeanor. She is able to write

     a sentence without evidence of tremor or micrographia. She is able to
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 41 of 189

                    1N RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRETER~ M.D.

                                PAGE 27 OF 42


     fallow all con~unands. On the Controlled Oral Word Assaciatian Test she

     had an uncorrected score of 38, which is actually normal, even if it might

     potentially represent a decline from a previously better performance that

     we do not have documented. On the Kolcmen test of mental status she

     source 34.5/38, including 7/8 on orientation, 7/7 on attention, 4/4 on

     learning,4/4 on calculations, 3/4 on constructions, 4/4 on information, 3/3

     in abstractions and 2.5/4 on recall. Cranial nerve testing II-XII including

     visual fields and funduscopic examination was nornial and there was

     specifically no nystagmus. On motor exaininatian there is no evidence of

     any cogwlleeling or other muscle tone abnarnlality. Deep tendon reflexes

     are present and symmetric throughout. Muscle strength is normal

     throughout. On cerebellar and extrapyramidal testing Mrs. Spedale is able

     to arise from a seated position without difficulty and has no retropulsion.

     Steppage base, posture and arm swing all appear to be normal. Rapid

     alternating movements and finger-to-nose are normal and there was no

     evident tremor. Sensory examination including proprioception and light

     touch was normal. Neurovascular examination including carotid

     auscultation was normal.

     IMPRESSION/REPORT/PLAN: Mrs. Spedale does surprisingly well on

     clinical cognitive assessment given the decline in functional impairment

     that sounds to have occurred.
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 42 of 189

                       IN RE: SPEDALB VS. CONSTELLATION


                        R EPORT BY MAURIGE PRETER~ M.D.

                                    PAGE 2$ of 42


        I might parenthetically add that toward the end of our meeting together she

        did in fact pull out her flip phone and seemed to be able to utilize it.

        Nonetheless, the change that has been observed by her son and by Dr.

        Stannington further reinforced by my own observation of the slowed

        demeanor that she seemed to exhibit certai111y all seem to be consistent. All

        ofthis seems layered upon a background mild manic psychosis, which does

        not sound to have completely resolved since her episode last winter. I tried

        to convince Mrs. Spedale that a spinal tap would be tl~e most appropriate

        next step and she unfortunately was quite adamant in refusing it. ~ believe

        she will complete the EEG that has been scheduled for this Friday. I

        discussed with her and her son that if the AEG was normal, that we might

        be able to simply observe this with continued reimplantation of low-dose

        neuroleptic, but if the EEG showed severe dysrhythmic slowing, that a

        spinal tap would be the most appropriate next step looking for evidence of

        central nervous system infection in her immunocompromised state or

        autoiimnulle inflammatory encephalopathy."

Upon afollow-up visit on November 23, 2016, Dr. Caselli found Ms. Spedale to

show significant iinproveinent, if not reverted to her old (perhaps somewhat

hypomanic) self

        "Service Date: 11/23/2016 Facility Name: MCA Provider Name: Richard

        J. Caselli, M.D. Account Number: 1035532 Visit Type: Subsequent Visit
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 43 of 189

                     IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURICE PRETER~ M.D.

                                PAGE 29 of 42


      CHIEF COMPLAINT /REASON FOR VISIT: Follow up encephalopathy.

     REFERRAL SOURCE: Self.

     [...] She is a 74-year-old woman with multiple myeloma and secondary

     ainyloidosis who I saw on October 18 at which time she had residual

     encephalopathic problems related to a manic psychosis for which she was

     hospitalized in a psychiatric unit earlier in the year. The main question we

     were facing was whether this was a coinplicatian of her myeloma or

     chemotherapy, or whether this might be instead a primary psychiatric

     problem. We worried about possible central nervous system opportunistic

     infections and other related malignant complications, but Mrs. Spedale was

     adamantly against the notion of a spinal tap. An EEG demonstrated only

     ininiinal dysrhythmic slowing, and after discussion with her son we elected

     to observe this with close follow-up which leads us to today's visit. Since I

     saw her last she has been seen in psychiatric follow-up by Dr. Cynthia

     Stonnington who noted that Mrs. Spedale seemed to be making good

     improvement on Zyprexa 10 mg daily despite the fact that Mrs. Spedale had

     been in completely [sic, presumably "incompletely"] compliant with her

     dosing. [...]

     PHYSICAL EXAM: On examination today, Mrs. Spedale appears mare

     animated than I recall her from last time. She has somewhat of a hypomanic

     affect. She is clever, conversant, and making many associations. For
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 44 of 189

                    IN RE: SPEDALB VS. CONSTELLATION


                       R EPORT BY MAURIGE PRETER, M.D.

                                 PAGE 30 OF 42


     example, when I asked her for her son's address she gives me 3 different

     addresses all related to her son. She is able to write a sentence without

     tremor or micrographic and, in fact, actually has a larger handwriting today

     than she did a month ago. Similarly, her colistructions are larger and more

     accurate. On the Kokmen Test of Mental Status today, she scored a perfect

     38/38 in contrast to a mildly reduced score last time. On the Controlled Oral

     Word Association Test her score has also improved. She was able to give

     me 45 words today which compares with 38 words a month ago. Cranial

     nerve testing 11-XII including visual fields and funduscopic examination

     was normal. Motor examination including deep tendon reflexes, muscle

     strength,   and    muscle   tone    was    normal throughout.       Cerebellar

     extrapyrainidal testing demonstrated she had perhaps a hint of a slightly

     foreshortened steppage, but otherwise seemed to have normal gait. Finger-

     to-nose and rapid alternating movements were normal and there was no

     tremor. Sensory examination including proprioception and light touch was

     normal.

     IMPRESSION/REPORT/PLAN: Mrs. Spedale appears mildly hypoinanic,

     but I do not detect any overt cognitive difficulties today. She spent a good

     deal of tune talking about problems she was having with her computer

     which, after all was said and done, boiled down to the fact that she cannot

     remember her password that she set up far a new computer because

     apparently slle did not write it down ar share it with her son. I am not certain
      Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 45 of 189

                         (N RE: SPEDALE VS. CONSTELLATION


                           R EPORT BY MAURICE PRETER~ M.D.

                                      PAGE 31 of 42


           this qualifies as having problems with operating a computer, and apart from

           that I did not detect any obvious areas of cognitive impairment. She is

           scheduled for neuropsycholagical testing on December 28, and I suggested

           that perhaps we could need again soon after that to review the results and if

           her son might be able to join us to see whether we had sufficient reason to

           reconsider her current living arrangement. This may rely as much on Dr.

           Stonningtan's opinion of her progress with regard to her manic syndrome as

           it does with her cognitive skills, but I will share this information with Dr.

           Stonnington as well. [... ]"




Also of Hate are the following two clinical entries. The first one is by Dr. Bright, a staff

psychiatrist who saw Ms. Spedale in the context of her bipolar decompensation in the

beginning of her treatment for myeloma. At the tune the manic episode was assumed to be

brought about by high-dose corticosteroids, and because it was diagnosed and treated in

time (and treatment complied with at least to some extent), resolved without further

complications. Dr. Bright then proceeded to clear Ms. Spedale to be able to consent to, and

participate in her very onerous cancer treatment that followed. Dr. Bright also remarked

upon the patient's sensitivity to "average" doses of neuroleptics, often leading to

noncompliance:

fib




2-Oct-2009 [...]
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 46 of 189

                          IN RE: SPEDALE VS. CONSTELLATION


                          R EPORT BY MAURICE PRETER~ M.D.

                                      Pa~E 32 of 42


CHIEF COMPLAINT/PURPOSE OF VISIT: Mrs. Spedale returns today for follow-up of

dexamethasone-induced mania.

HISTORY OF PRESENT ILLNESS: At the time of her last visit, I started her on Zyprexa

Zydis 5 mg at bedtime. She returns today accompanied by her husband. Ms. Spedale states

that a whole tablet of the Zyprexa Zydis 5 mg was excessively sedating, but that she has

cut the dose in half to a 2.5-mg dose and is doing quite well on it. Her husband confirms

that she is sleeping eight hours on most nights. She states she has slept 12 hours an a couple

of nights. Her husband states that he has noticed a very significant iinproveinent in her

snood and sleep cycle over the past week. He reports a particularly noticeable improvement

over the last; four days, and states that she is calmer and even made a laving comment to

him today. They both report that she has diminished anger, anxiety, and irritability. While

her husband was able to see that she was "flying around" while on the dexainethasone, he

feels that she has returned back to her normal extroverted, talkative but not irritable,

pleasant self. The patient is pleased to show me that her lower extremity edema has

resolved. She hopes to demonstrate to her doctors that she is now on "good behavior" so

that she can proceed with stem cell transplant, which she is hopeful will help with her

alnyloidosis and multiple myeloma."




Dr. Bright's initial note also recorded some of Ms. Spedale's past psychiatric history as

well as family history.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 47 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRETER~ M.D.

                                 PAGE 33 OF 42


     "18-Sep-2009 00:01 MST Auth (Verified) Psy/Psi Consult Bright MD,

      Robert




      PAST MEDICAL HISTORY: Past Psychiatric History: Mrs. Spedale

      states that when she was in her early 20s she saw a psychiatrist in New

      York for depression. She discontinued care because he was "Freudian

      and just listened and did not give ine any feedback," She states that in

      general "I.tend to be on the depressed side." She herself has wondered

      whether she might have a seasonal component to her depression as she

      became more depressed in the winters in New York. She states that this

      did completely resolve with her relocation to Arizona.

     [...] The patient's husband himself is seeing a psychiatrist at the VA and

      the patient describes hiin as "a basket case since I got sick." She describes

      him as "over anxious." She believes that he is taking Wellbutrin. [...]

      FAMILY HISTORY: Questionable history of bipolar illness in patient's

      father but no history of treahnent or diagnosis. The patient recalls her

      father as having episodes of heightened energy and describes hiin as

      being a compulsive gambler. She does not recall him having grandiose

      ideas, psychotic symptoms, diminished need for sleep, or pressured

      speech. [...] The patient describes her mother as a sad and lonely

      housewife who was never diagnosed with or treated for depression. [...]"
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 48 of 189

                         IN RE: SPEDALB VS. CONSTELLATION


                           R EPORT BY MAURICE PRETER, M.D.

                                    PAGE 34 of 42




The second note of interest is dated 8/31/2016. That August, Ms. Spedale was seen by in

pulmonary consultation for shortness of breath. I will discuss the relevance of this

observation separately




         Service Date: 0$/31/2016 Facility Name: MCA Provider Name: Robert

         W. Viggiano, M.D. Account Number: 1035532 Visit Type: Consultation


        [...] REASON FOR CONSULTATION: The patient is referred by

         Matthew A. Rank, M.D., for shortness of breath.


        HISTORY OF PRESENT ILLNESS:


        The patient is a very pleasant, 73-year-old woman who has had a history

        of amyloidosis diagnosed involving her tongue and also apparently some

        cranial lesions.


        [...]The patient informed Dr. Rank that she has had shorhless of breath

        and wanted to see me. The patient states that s11e has had shortness of

        breath for 10 or more years, even prior to her diagnosis of ainyloidosis.

        She states that she gets anxious and she will get short shortness of breath

        and usually it will resolve as the anxiety decreases. She also feels that she

        has some cardiac issues but she is unable to really detail what with her

        concerns are.
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 49 of 189

                         IN RE: SPEDALE VS. CONSTELLATION


                         R EPORT BY MAURIGE PRETER~ M.D.

                                      PAGE 35 of 42




         I~ discussed with the patient that her chest x-rays, echocardiogram, and

         pulmonary function tests are all normal except for a slight or minimal

         decrease in her diffusing capacity.


         The patient has had shortness of breath for 10 or more years, even prior

         to any of her above diagnoses.


         As we left the room, the patient started another note conversation

         regarding her pulmonary emboli. I discussed with her that given the

         pulmonary function testing and echocardiogram, Ithink it is very likely

         that these have resolved. I discussed with her that the only way to know

         for sure would be to do a CT scan with contrast. She seemed very reluctant

         to da it at the present time and wants to think about it. In the future if she

         wants to have this it certainly can be ordered to assess her pulmonary

         vasculature. [...]"




Finally, pursuant to plaintiff's treating physician Dr. Fonseca, the one physician who has

been consistently treating Ms. Spedale for over a decade, she had returned to her normal

self by the fall of 2017 (notes dated October 16, November 17, 2017; April 10, 2018, pp.

1934 and following ofthe PDF file "Mayo Clinic Records")
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 50 of 189

                         IN RE: SPEDALE VS. CONSTELLATION


                          R EPORT BY MAURICE PRETER, M.D.

                                     PAGE 36 of 42




    SEGTION 4: INTRODUCTION TO NEUROPSYCHIATRIC ISSUES


The specific neuropsychiatric issue I have been asked to address as a ileuropsychiatric

expert in this case is to describe and define the extent to which Ms. Spedale's psychological

and cognitive decompensation following the treatment of her third cancer recurrence was

due, if at all, to her (entirely voluntary and consented-to) participation in Constellation's

Phase 1 trial of CPI-0610. I am concerned that we are dealing with a classic case ofpost

hoc ergo propter hoc, which is a logical fallacy that states, since event X occurred in

temporal proximity to Y,Y must be the cause ofX. The lack ofpsychiatric care and follow-

up other than the occasional medication visit, the dispersion of medical care among

multiple physicians and providers, and perhaps local laws and customs that made it more

difficult to intervene earlier in a rather obvious downward spiral, all played a role in

plaintiff's development of mania.

While this report does not specifically focus on matters of informed consent in research, I

did review the documented process and the printed materials used in Ms. Spedale's case.

At a minimum,the argument that Ms. Spedale was not properly consented, or perhaps was

not able to understand what she was asked to consent to for reasons of same underlying

neuropsychiatric impairment, or alternatively, that she consented to participate in the study

which subsequently, and "out-af-the-blue" sent her into a tailspin does not fit the facts nor

does it follow logic.

It is not entirely unexpected or surprising to see a person with a family and personal

background of bipolar disorder develop a case or overt mania, especially under such trying
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 51 of 189

                                  IN RE: SPEDALE VS. CONSTELLATION


                                    R EPORT BY MAURICE PRETER~ M.D.

                                                    PAGE 37 of 42


life circuinstances~: To naive but a few, Ms. Spedale's multiple courses of chemotherapy,

the very realistic prospect of treatment failure in the context of a clinical study, lang-

standing marital worries etc. With this in mind, we can isolate two main variables —the

first one is Ms. Spedale's long-standing sleep disturbance, perhaps triggered as much by

intensive sunlight as by psychological factors: Ms. Spedale's fear of dying, her marital

issues etc.8 The second one is chronic subclinical, as well as overt panic anxiety. Why is

this relevant? Lack ofsleep/change in sleep pattern is a classic prodrome/predictor and the

mast common risk factor for bipolar (manic) decompensatian. Sleep disturbance in turn,

can be caused, as well as worsened by underlying, untreated anxiety. Very often panic

expresses itself as physical symptom, commonly as shortness of breath, which she sought

consultation for in mid-2016.

The argument that Constellation should somehow have known (or knew) of the risk of

mania with a BET inhibitor is unsubstantiated. There is natl~ing in the medical literature

suggesting that persons with manic-depressive antecedents undergoing treahnent with BET




 Preter M,Bursztajn HB.Crisis and opportunity —The DSM-V and its neurology yua~~daiy. Asian Journal of Psychiatry 2009; 2(4):

143.


8 See Footnote(5)and(6)above


9 For an overview,see Preter M.Lifelong Opioidergic Vulnerability Through Early Life Separauov: A Recent Extension of the False

Suffocation Alarm Theory of Panic Disorder. In: Nardi AE, Freire RC (eds.): Panic Disorder. Neurobiological and Treatment Aspects.

Springer 2016.
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 52 of 189

                        IN RE: SPEDALE VS. CONSTELLATION


                         R EPORT BY MAURICE PRETER~ M.D.

                                     PAGE 3$ OF 42



inhibitors are at heightened risk for a manic breakdown. Further, any medical intervention,

especially any novel intervention may have unforeseen adverse effects, and Ms. Spedale

consented to the risk. I believe this was justifiable given the desperate medical situation

she was in at her third recurrence of myeloma, including leer preference for a treatment in

pill farm that would not require indwelling venous catheters. Opting for a novel treatment

was also justified considering multiple previously encountered adverse effects as discussed

above.

The two subjects with delirium (confusion) that occurred during the Phase 1 clinical trial

and that became the subject of FDA notifications were concurrently taking multiple

psychotropic medications such as opiates, zalpidein and others that independently ar

jointly are known to cause confusion and a slew of other neurapsycl~iatric derallgeinents.

In addition, Ms. Spedale has been the only subject who suffered a bipolar decompensation.

This as well as the other data point to causation that is much more likely to be person-,

rather than medication-specific.

A paper published by Dr. Allis's group in 2016 that showed potential memory impairment

in rats that were exposed to BET inhibitors has in my opinion no bearing on this case of an

older woman with bipolar disorder who eventually decoinpensated under the circumstances

outlined. Sleep disturbance for any reason as well as cancer itself, both cause

hypercortisolism (high levels of the "stress hormone", cortisol) and can trigger mania in

those at risk for it (and in fact did in 2009, when Ms. Spedale was given exogenous

corticosteroids as part of her chemotherapy). Prompt and early treatment of her sleep

disturbance (and her underlying neuropsychiatric issues such as panic disorder) may ar
   Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 53 of 189

                                     IN RE: SPEDALE VS. CONSTELLATION


                                      R EPORT BY MAURICE PRETER~ M.D.

                                                       Pa~E 39 of 42


inay not have prevented ar attenuated the late-2015 overt breakdown. The persistence of

neuropsychiatric syinptoins as well as neuroimaging correlates (white matter changes on

MRI) after a prolonged episode of sleep disturbance, and larval/overt mania are

unsurprising10. Very likely, all of this could have been prevented early on, as it apparently

was in 2009, with simple psychiatric interventions allowing Ms. Spedale to return to a more

normal sleep cycle through treatment of her agitated, anxious insomnia. Also, Ms.

Spedale's noncompliance with suggested treatments had been, and continued to be an issue.

The claim that all this represents "irreversible brain injury" llwith white matter changes

and abnarinal ~EGIZ uniquely due to a brief exposure to the novel therapeutic component

CPI-0610 is based on neuroinythology, riot medical science. It betrays a very limited

experience with psychiatric patients. While it is true that bipolar disorder, chemotherapy,

ageing and a host of other conditions can cause frontal lobe white matter abnormalities,

suggesting that "histone modification of the type caused by BET inhibitors is known to

play a major role in psychiatric illness" is at the current state of psychiatric knowledge

nothing short of fantastic.




10 Wang JF et al. Increased oxidative shess in the anterior cingulate cortex of subjects with bipolar disorder u~d schizophrenia. Bipolar

Disorders 11/5 (2009). There is also a large body of reseuch on the immunology of bipolar disorder which is beyond the scope of this

report (e.g., van den Ameele S et al.: Markers of Inflammation and Monoamine Metabolism Indicate Accelerated Aging in Bipolar

Disorder. FrontPsychiatry.2018Jun ]4;9:250).

11 Ms. Spedale's confusional state resolved by fa112017, according to contemporaneous medtcalnotes.


12 This prolonged episode is perhaps better explained by adverse effects fi~oui neuroleptic medications as ni 2009, but on a significantly

more aged brain, fiagilized by multiple coiu~ses of toxic chemotherapies, sleeplessness and massive anxieties.
    Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 54 of 189

                                     IN RE: SPEDALE VS. CONSTELLATION


                                      R EPORT BY MAURICE PRETER~ M.D.

                                                        PAGE 40 of 42


 Rather, her prolonged recovery after the episode, Ms. Spedale's exquisite sensitivity to

 neurotropics-such as olanzapine and risperidone dating back to at least 2009, the massive

 long-standing anxiety as an underlying risk factor, the long-standing sleep disturbance in

 an elderly person with bipolar disorder after multiple courses of chemotherapy who has

 evidelice of brain atrophy raises the concern of a deinenting process long preceding any of

 the events in 2015-2016. Dementia is common in older bipolar subjects13 (except in those

 on lithium) and poses an entirely different set of problems to the patient, none of which

 can be addressed in a lawsuit.




 13 ~.g., Kestiing, L. V. and Nilsson, ~'. M:.(2003). hicreased risk of developing dementia in patients with major affective disorders

 compared to patients with other medical illnesses. Journal of Affective Disorders, 73, 2C1-269. \9clntacis, ~. M., et al.

(2007). Progressive grey matter loss in patients ~vitli bipolar disorder. Europenn Ps~~chiatry, 22, S256. Youvc,K. C., Murphy. C.

F., l:~eu; \~., Schulberg, 73. C. avd Alexopoulo~; G. S.(2006). Cognitive impanuient in bipolar disorder in old age; literahire review and

findings in manic patients. Journal ofA,/J~eclive Disorders, 92, 125-131.
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 55 of 189

                          IN RE: SPEDALE VS. CONSTELLATION


                          R EPORT BY MAURIGE PRETER~ M.D.

                                      PAGE 41 of 42




SECTION 5: OPINIONS AND SUPPORT FOR OPINIONS



I have reached the opinion below as aboard-certified neurologist and psychiatrist based on

 the currently available information listed in Section 3.

It is my opinion that for the reasons referenced above, Ms. Spedale's psychological and

 cognitive decompensation in 2015-2016 was the end result of an extended downward spiral

in terms ofher medical as well as psychological health rather than due to one specific factor

(or culprit) in isolation. The enrollment in the BET inhibitor study was an effort to stem

the progression of her disease. It is unsurprising that Ms. Spedale became psychiatrically

symptomatic at that time, though ultimately, breakdown in psychological terms occurred

 much earlier but was unfortunately not acted upon.

Putting the blame for this simplistically on Constellation's medication trial does not fit the

rather complex facts and remains purely conjectural.




Support for Opinions


All of my opinions are given to a reasonable degree of scientific, neurological, psychiatric

and medical probability and certainty. They are based on the currently available

information, as well as my education, background, and training as a medical doctor,

neurologist and psychiatrist. Should any information become available to alter these

opinions I reserve the right to amend theirs at that time.
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 56 of 189

                    IN RE: SPEDALE VS. CONSTELLATION


                     R EPORT BY MAURIGE PRETER, M.D.

                              PAGE 42 of 42




Appendix: Curriculum Vitae of Maurice Preter MD
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 57 of 189
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 58 of 189


                                                                 Page 1

                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF ARIZONA


     Iris Spedale and Daniel Spedale,
     husband and wife,

                   Plaintiff,
                                                   No. 2:17-cv-00109-JJT
            vs.

     Constellation Pharmaceuticals,
     Inc.,

                    Defendant.
      titi~ti~titi~~~~~~~~ti~~~~~ti~titi~~~~ti~~




                          VIDEOTAPED DEPOSITION OF

                            CHARANJIT (J.R.) SINGH




                                  May 16, 2018

                                     9:19 a.m.



                          5777 East Mayo Boulevard
                                Phoenix, Arizona




                     Talia Douglas, RPR, CR No. 50775
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 59 of 189


                                                                Page 2

 1                         APPEARANCES OF COUNSEL

 2
      For the Plaintiff:
 3
           SHERMAN, SILVERSTEIN, KOHL, ROSE & PODOLSKY, P.A.
 4         ALAN C. MILSTEIN, ESQ.
           308 Harper Drive, Suite 200
 5         Moorestown, NJ 08057
           856.661.2078
 6         amilstein@shermansilverstein.com

 7
      For Defendant Constellation Pharmaceuticals, Inc.:
 8
           MORRISON MAHONEY, LLP
 9         ARTHUR LIEDERMAN, ESQ.
           120 Broadway, Suite 1010
10         New York, NY 10271
           212.825.1212
11         aliederman@morrisonmahoney.com

12
      For Mayo Clinic and Dr. Fonseco and Dr. Bergsagel:
13
           ROBERT F. KETHCART, ESQ.
           SNELL & WILMER L.L.P.
           400 East Van Buren Street, Suite 1900
15         Phoenix, AZ 85004
           602.382.6000
16         rkethcart@swlaw.com

17
      ALSO PRESENT:
18
           J. Robert Sonne, Esq., Mayo Clinic Arizona
19         Frederick Van Norman, Videographer

20

21

22

23

24

25
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 60 of 189


                                                                Page 3
 1                         INDEX OF EXAMINATION

 2

 3   WITNESS:    CHARANJIT (J.R.) SINGH

 4   EXAMINATION                                                     PAGE

 5   By Mr. Liederman                                                   6

 6   By Mr. Milstein                                                   38

 7   By Mr. Liederman                                                  97

 8   By Mr. Milstein                                                 124

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 61 of 189


                                                                Page 4 ~
 1                           INDEX OF EXHIBITS

 2

 3   Exhibit               Description                               Page

 4   Exhibit 30     Email                                              39
                    Page 125 and 126
 5
     Exhibit 31     Email                                              50
 6                  Page 117 and 118

 7   Exhibit 32     Email                                              55
                    Page 74, 77, 78, 79
 8
     Exhibit 33     Bi-Weekly PI Teleconference Highlights             97
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 62 of 189


                                                                Page 5
 1          VIDEQTAPED DEPOSITIQN QF CHARANJIT (J.R.) SINGH

 2                            MAY 16, 2018

3

 4                  THE VIDEOGRAPHER:     My name is Frederick Van

5    Norman, legal videographer, representing Esquire Deposition

 6   Services.   Our court reporter is Talia Douglas,

 7   representing also Esquire Deposition Services.

8                    We're on the record at 9:19 a.m. on May the

 9   16th, 2018.   The witness being video and audio recorded is

10   Charanjit Singh.     The case name is Iris Spedale and Daniel

11   Spedale versus Constellation Pharmaceuticals, Incorporated.

12                  It's being held in the United States District

13   Court for the District of Arizona.      The Case Number is

14   2:17-cv-00109-JJT.     Our location is the Mayo Clinic at 5711

15   Mayo Boulevard, support services building, in Phoenix,

16   Arizona.

17                   Will all counsel present please identify

18   yourselves, after which time our court reporter will swear

19   in the witness.

20                   MR. MILSTEIN:    Alan Milstein.   I represent

21   the plaintiffs.

22                   MR. LIEDERMAN:    Arthur Liederman from

23   Morrison Mahoney, representing Constellation

24   Pharmaceuticals.

25                   MR. KETHCART:    Robert Kethcart with the law
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 63 of 189


                                                                Page 6
 1   firm of Snell & Wilmer.     And with me today is Robert Sonne

 2   for Mayo Clinic Arizona, representing Mayo Clinic Arizona

 3   and the deponent.

 4

5                          CHARANJIT (J.R.) SINGH,

 6   having been first duly sworn, testifies as follows:

 7                              EXAMINATION

 8   BY MR. LIEDERMAN:

 9       Q.    Good morning, Mr. Singh.

10       A.    Good morning.

11       Q.    Have you ever been deposed before?

12       A.    No.                                                       i

13       Q.    Okay.     So if you are unclear on the question, you

14   can always stop and ask for it to be repeated or just

15   indicate you don't know.

16                     You have counsel here that could provide

17   assistance to you as well.      No one is asking, since this is

18   a few years ago, to have perfect memory.        So it's to the

19   best of your recollection, and if you can't really recall,

20   you can indicate so.      That's all.

21                     And there are documents, obviously, that are

22   involved in this.      If there are documents that we show you

23   and you need to take time to reflect on it to refresh your

24   recollection, then just do so.      Just say, you know, you're

25   taking the time.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 64 of 189


                                                                Page 7
 1                      You're as much in charge of this deposition

 2   as any questioner.      Okay?

 3       A.     Okay.

 4       Q.     Do you feel comfortable?

 5       A.     Yes.

 6       Q.     Okay.    So first, just some background information.

 7                      What's your education and background?

 8       A.     I have a bachelor of arts in psychology, miner in

 9   Spanish.

10       Q.     And where did you go school?

11       A.     University of Arizona.

12       Q.     And what type of employment did you obtain

13   immediately upon graduating college.

14       A.     I was the clinical research coordinator for a

15   private research firm in Phoenix.

16       Q.     What was the name of that company?

17       A.     Hope Research Institute.

18       Q.     And how long were you employed there?

19       A.     Roughly about two years.

20       Q.     And were you involved then with clinical trials?

21       A.     Yes.

22       Q.     About how many clinical trials over the two years

23   were you involved with?

24       A.     Approximately probably close to over 50.

25       Q.     Okay.    Just remember, it's not an exam.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 65 of 189


                                                                Page 8
 1        A.     Yeah.

 2        Q.     So there's no right or wrong.

 3        A.     Yeah.

 4        Q.     And you could say approximately.     You could say

 5   I'm not sure.        We could say greater than or less than.

 6   Okay?

 7                       And what type -- did you ever have any

 8   experience or contact with Constellation Pharmaceuticals

 9   prior to the trial drug CPI-0610?

10        A.     No.

11        Q.     Okay.    And at the end of those two years, you

12   moved along to other employment?

13        A.     Yes.

14        Q.     And where did you go?

15        A.     Mayo Clinic in Arizona.

16        Q.     So you've been with the Mayo Clinic now for

17   approximately how many years?

18        A.     10 years.

19        Q.     10 years?

20                      And the role when you first joined Mayo

21   Clinic was -- did it have a title?

22        A.     Clinical research coordinator.

23        Q.   Okay.      And has that changed, the title, over the

24   10 years?

25        A.     Yes.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 66 of 189


                                                                Page 9
 1       Q.    What's the title -- when did the title change and

 2   what was the title change?

 3       A.    After clinical research coordinator, I was

 4   promoted to a senior clinical research coordinator.        And

 5   currently, I've been promoted to a supervisor.

 6       Q.    Okay.    So could we just go over briefly, in 25

 7   word or less -- no.

 8                     Could we go over, just briefly, what's the --

 9   how would you describe a clinical trial coordinator's role?

10       A.    Clinical research coordinator coordinates the

11   research subject's care on the trial.

12       Q.    And does the position change to the next level

13   that you described?

14       A.    No.

15       Q.    And what about the supervisor position?

16       A.    Yes.

17       Q.    What's the change in responsibilities for a

18   supervisor?

19       A.    As a supervisor, I now supervise clinical research

20   coordinators and data coordinators and the special clinical

21   research coordinators.

22       Q.    How many employees are there in the clinical trial

23   group at the Mayo Clinic?

24       A.    In my particular group?

25       Q.    In your particular group.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 67 of 189


                                                              Page 10
 1       A.      There approximately probably close to 40 clinical

 2   research coordinators.

 3       Q.      And at any one time, how many clinical trials are

 4   there ongoing within your group?

 5       A.      I do not know the exact number.     Approximately

 6   over 100.

 7       Q.      Over a 100?

 8                       And would that just be coordinated by the

 9   people in your group?

10       A.      Yes.

11       Q.      Okay.     And it runs the gamut of different types of

12   drugs for different types of disciplines or diseases or

13   illnesses --

14       A.      Yes.

15       Q.    -- I assume?

16                       And at the time of -- so up until the time of

17   December 2015, how many clinical trials would you have been

18   involved with as a coordinator?

19       A.      I don't remember.

20       Q.    Could it be more than 100?

21       A.    By myself?

22       Q.      Well, where you were the coordinator.

23       A.      No.     It wouldn't be that much.

24       Q.    So 50?

25       A.    No.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 68 of 189


                                                              Page 11

 1       Q.      Okay.

 2       A.      It wouldn't be that much.

 3       Q.      So how many a year would you be doing in that time

 4   frame, in the time frame from when you first got out of

 5   school to the time of the --

 6       A.      It varies.

 7                      It all depends on what my supervisor at that

 8   time gave me in terms of my effort of my work.

 9       Q.      What are your responsibilities with respect to the

10   enrollment of patients in a clinical trial?

11       A.      I help coordinate the subject's enrollment on the

12   trial.

13       Q.      So when you say coordinate, can you provide any

14   more specificity about what actions you might take, besides

15   just regular communications just to have them come for --

16       A.      I --

17       Q.     -- appointments.

18       A.      I collaborate with physicians.    I collaborate with

19   nurses.     I collaborate with the scheduling department.

20                      Specific actions that I do is I get informed

21   consent.     I do scheduling, test procedures, part of the

22   protocol.

23                      And I also work with the physician to get all

24   the medical aspects of the protocol completed.

25       Q.      What's your understanding of an informed
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 69 of 189


                                                              Page 12
 1   consent?

 2       A.     The informed consent is where we go over the study

 3   with the patient.

 4                      It would ensure that they understand the

5    consent form, and we go over the consent form with them

 6   thoroughly, as written, and they voluntarily sign it.

 7       Q.     Okay.     And how did you come to learn about the

 8   role of the informed consent in the process?

 9       A.     Training.

10       Q.     Training by whom?

11       A.     Training by the department and training by online

12   modules that we do.

13       Q.     And are those modules from third party --

14       A.     Some of them are, yes, and some of them are Mayo

15   Clinic.

16       Q.     Now, you had worked for a prior company as a

17   coordinator before joining the Mayo Clinic.

18                      When you joined the Mayo Clinic, did you

19   engage in almost total reorientation to the role,                  '~

20   reeducation, for instance, on the informed consent?

21       A.     Yes.     We have to complete training when I was        I

22   employed here.

23       Q.     Was that training intermittent or was there a

24   training period of a certain time before you started

25   handling coordination?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 70 of 189


                                                              Page 13
1        A.     Do you mean when I was by myself?

 2       Q.     When you joined the Mayo Clinic.

3        A.     I was trained when I joined, yes.

 4       Q.     So there was a program of training --

5        A.     There --

 6       Q.     -- for a certain period of time?

 7       A.     Yes.    There was a training period.

$        Q.     About how long was the training period before you

 9   started --

10       A.     I don't --

11       Q.     -- coordinating?

12       A.     -- remember.     Approximately four to six months.

13       Q.     Okay.     And those were lectures?

14       A.     They were on-the-job training, shadowing, me going

15   into other of my colleagues doing the consenting.

16                      So me shadowing them, me actually doing

17   consenting while a colleague of mine sat in with me.         Like

18   I said, online modules and also working one on one with my

19   supervisor.

20       Q.     So you acted as a study coordinator for CPI-0610,

21   correct?

22       A.     Yes.

23       Q.     Okay.     So how did you become the study coordinator

24   for this particular trial drug?

25       A.     So the way it works is that the supervisor looks
     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 71 of 189


                                                                    Page 14
      1   at a coordinator's workload and sees how much effort they

      2   have and if that coordinator could take on the study.

      3                     So for -- at that time, my supervisor

      4   assigned the study to me based on my current workload.

      5       Q.    Okay.     And this study was called a Phase 1 trial

      6   study, right?

      7        A.   Yes, from my memory.

      8       Q.    Okay.     Are you acquainted with the difference

',    9   between the Phase 1, Phase 2 and Phase 3 clinical trials?

     10       A.    Yes.

     11       Q.    And how would you describe the difference between

     12   a Phase 1, Phase 2 and Phase 3?

     13       A.    You know, Phase 1 is where you find the minimum

     14   tolerated dose, safety measures.

     15                     Phase 2 comes after Phase 1 and where the

     16   Phase 1 shows some sort of efficacy possibly and safety,

     17   and then they go to Phase 2.

     18                    And then Phase 3 is where they want to do a

     19   registration trial, randomization trial where they want to

     20   get the results where it could potentially be sent to the

     21   FDA for approval.

     22       Q.    When you're meeting with patients to enroll them

     23   in trials, is there a different approach that you take in

     24   going over a possible enrollment in a Phase 1 trial versus,

     25   let's say, a Phase 3 trial?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 72 of 189


                                                              Page 15

 1        A.   I go over what's written in the consent form

 2   because the consent form has that information.

 3        Q.   So you're guided, not by your own experience, but

 4   by the documents --

 5        A.   Yes.

 6        Q.   -- that are provided?

 7        A.   Yes.

 8        Q.   Okay.     And how do you end up receiving the

 9   documents that constitute the particular clinical trial

10   that you're working on?

11        A.   Which document?

12        Q.   Well, what -- let's start with a good foundation.

13                     What documents do you receive when you are

14   assigned a clinical trial?

15        A.   I receive all of the documents that are approved

16   by our IRB that pertain to the study.       Far example, the

17   informed consent.

18       Q.    Are you involved in selection of the IRB?

19        A.   No, I'm not.

20       Q.    Okay.    And generally, what would those documents

21   comprise of, the group of documents comprise of?

22        A.   The informed consent is one of them, any IRB

23   approval letters, any other regulatory items that was

24   approved by the IRB.

25       Q.    What about the protocols?
      Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 73 of 189


                                                                    Page 16
       1       A.     The protocols, well, that's approved by IRB, so

       2   that is something that I have access to.

       3       Q.      What about documents like an investigator's

       4   brochure?

       5       A.     That's also approved by IRB that I have access to

       6   as well.

~!,    7       Q.     Now, when you say you have access to it, does that

       8   mean that if you wanted to and needed to look at it, you

       9   would look at it?

      10       A.     Those are documents that I need for my job, yes.

      11       Q.     Okay.     Now, is it a matter of course that you do

      12   read the protocol?

      13       A.      Yes.

      14       Q.     Okay.     So you read the protocol before, as well as

      15   the informed consent?

      16       A.     Well, it's a continuing process, yes.

      17       Q.     Okay.

      18       A.     I constantly look at the protocol.     I constantly

      19   look at the consent form.

      20       Q.      What are your responsibilities during the course

      21   of the trial?

      22                      Are you involved in the dosing or the changes

      23   in dosing or just merely coordinating the work of doctors

      24   involved in the trial with the patients?

      25                      Broad question.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 74 of 189


                                                              Page 17

1        A.     I'm not part of any medical decisions or medical

2    aspects.     That`s not part of my training.

3                     I'm mainly involved in coordinating the

 4   subject's care on that trial.

5        Q.     Okay.     Do you recall the time frame when you may

 6   have started working as a study coordinator for the

 7   clinical trial that was CPI-0610?

8        A.     I don't know exactly when I was assigned that

 9   study, no.

10       Q.     How long before the first cohort of patients

11   starts to be administered the drug would you start your

12   involvement as a coordinator?

13       A.     It varies.

14                      It varies depending on when my supervisor

15   assigns the study.       It varies when the IRB approves it.     So

16   it varies on different type of studies.

17       Q.     Okay.     So is it generally a few months before the

18   trial actually starts that you get involved or it could be

19   any length of time?

20       A.     It could be -- it could be anywhere between a

21   month to six months to three months.

22       Q.     Do you recall whether this particular study

23   required a lot of advance preparation by you or involvement

24   by you before the first patient was enrolled?

25       A.     I guess I'm not understanding the question.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 75 of 189


                                                              Page 18
 1       Q.     Okay.    So was this -- do you have any idea whether

 2   this was a long time period pre first administration of the

 3   drug for this trial versus other trials you've been --

 4       A.     I don't --

5        Q.     -- involved with?

 6       A.     -- remember.

 7       Q.     You don't remember.

 8                      Were there any difficulties that you recall

 9   in finding and enrolling patients for this trial?

10       A.     No.

11       Q.     Okay.     Do you recall approximately how many

12   patients were going to be involved in this trial?

13                      MR. MILSTEIN:   Were involved, you mean?

14   BY MR. LIEDERMAN:

15       Q.     Were involved for Phase 1 at your site?

16       A.     I don't remember the exact number, but I think

17   it's between three and five patients we accrued on the

18   trial.   I don't know the exact numbers.

19       Q.     Okay.     Do you know whether there were other

20   sites --

21       A.     There were --

22       Q.     -- involved with --

23       A.     There were other sites nationally, yes.

24       Q.     Okay.

25                      MR. MILSTEIN:   So you only had five patients.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 76 of 189



                                                              Page 19 ~
 1                  Is that what you said?

 2                  THE WITNESS:    I don't know --

 3                  MR. MILSTEIN:     About?

 4                  THE WITNESS:    I don't know exact numbers.

 5                  MR. MILSTEIN:     About?

 6                  THE WITNESS:    I'm estimating between three

 7   and five or even less.    I don't know the exact numbers.

 8   BY MR. LIEDERMAN:

 9       Q.    Would you be involved in any -- strike that.

10                  Do you know whether there was coordination

11   between the sites during the course of a trial with respect

12   to experiences with the patients, outcomes, adverse events?

13       A.    So we did have weekly calls or bi -- I don't know

14   how often they were, but there were calls made that was

15   organized by Constellation between all the sites to call in

16   to discuss the study.

17       Q.    And what was the frequency, if you recall?

18       A.    I don't recall.     I think it might have been weekly

19   or biweekly.

20       Q.    Is this common in your experience with clinical

21   trials?

22       A.    It is common for Phase 1, yes, and for other

23   phases as well.

24                  But from my experience in Phase 1, it is

25   common to have weekly calls or biweekly calls.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 77 of 189


                                                              Page 20
 1       Q.    Did you ever come to learn of any reason why it

 2   was common in Phase 1 as opposed to the other two phases to

 3   have these types of calls?

 4       A.    I guess I'm not understanding the question.

 5       Q.    Did you ever learn why or come to ever understand

 6   the reason why, as you said, it was more common in Phase 1

 7   to have these types of calls?

 8       A.    From my understanding, just because of the safety

 9   aspects of it.

10       Q.    Because of the dosing?

11       A.    The dosing, yes.

12                    And -- and depending on the company, as well,

13   how often they wanted it in the organization that they did.

14       Q.    Now, Dr. Bergsagel was involved with this clinical

15   trial, correct?

16       A.    Bergsagel, yes.

17       Q.    Bergsagel?

18       A.    Yes.

19       Q.    Good thing he wasn't here.

20                    MR. KETHCART:   He's not a deserter.

21   BY MR. LIEDERMAN:

22       Q.    Had you worked with him previously on any clinical

23   trials?

24       A.    Yes.

25       Q.    About how many would you say?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 78 of 189


                                                              Page 21
 1       A.    I don't remember.

 2       Q.    Okay.    Were you familiar, before this trial, with

 3   Dr. Fonseca?

 4       A.    Yes.

 5       Q.    Had you worked with him in any clinical trials?

 6       A.    I have, yes.

 7       Q.    Was he involved as an investigator or principal

 8   investigator in any trials you worked on?

 9       A.    Yes, yes.

10                     From my memory, he was either a principal

11   investigator or a co-investigator.

12       Q.    Now, before you start to enroll patients, is there

13   a time when you have any discussions pre-enrollment with

14   Dr. Berg --

15       A.    Bergsagel.

16       Q.    -- Bergsagel about the trial and the protocols?

17       A.    Yes.    Depending on the situation, there's always

18   conversations between me and the investigator to make sure

19   that everything is going according to protocol.

20       Q.    And do you also go over the informed consent with

21   the doctor?

22       A.    I go over the -- I go over with them that I did

23   get the informed consent to the patient, yes.

24       Q.    Do you have a regular reason for a discussion with

25   them going over the pages of the informed consent or just
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 79 of 189


                                                              Page 22
 1   tell them that you have it and you reviewed it?

 2        A.   With the physician?                                      'I,

 3        Q.   With the physician.

 9        A.   I just notified them that I received the informed

 5   consent from the patient.

 6        Q.   Okay.     What type of contact do you have with a

 7   company like Constellation Pharmaceuticals in preparation

 8   for the trial?

 9        A.   In preparation for the trial before the study is

10   opened?

11        Q.   Yes.

12        A.   Any studies start up activities that they need me

13   far training, any documents they need or any issues that

19   they may foresee that could happen that they wanted me to

15   be aware of.      So it could be anything.

16        Q.   So in connection with this particular trial

17   product of 0610, do you recall specific conversations that

18   preceded the opening of the trial?

19        A.   I don't recall any specific conversation.

20        Q.   Okay.     Do you recall whether or not there were

21   numerous conferences was Constellation or very few from

22   your recollection?

23        A.   I can't tell you from recollection.

24        Q.   Okay.     Did you receive any training from them in

25   any particular area of the trial?
      Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 80 of 189


                                                                    Page 23
,I     1        A.   The training was, yes, in the SIV, the site

'~,    2   initiation visit.

',     3       Q.    So they came to visit?

       4        A.   Yes.

       5       Q.    And who was it, if you recall, came visit from

       6   Constellation?

       7       A.    I don't recall if it was Constellation or if it

       8   was a CRO.

       9       Q.    Okay.

      10       A.    But there was training prior to the study.        I

      11   don't recall who led it.

      12       Q.    And what type of training was it that you

      13   recall?

      14       A.    It was protocol training.

      15                    I don't recall exactly what it is, but it

      16   was -- it was protocol training, and then the investigator

      17   came, as well, for investigator training, GCP, good

      18   clinical practice.

      19                    And database training as well, from memory,

      20   but I don't know exactly what else..

      21       Q.    Now, other than those biweekly calls, do you

      22   recall whether, during this trial, there were any other --

      23   strike that.

      24                    So that was -- that was prior to the opening

      25   of the trial.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 81 of 189


                                                              Page 24
 1                     During the course of the trial, do you recall

 2   calls with Constellation or any visits by anyone from

3    Constellation --

 4       A.    I'm not sure --

5        Q.    -- about the trial?

 6       A.    -- if I was part of the biweekly calls prior to us

 7   opening the study.      Because, like I said, it wasn't opened

8    here.

 9                     We may have had some conversations over the

10   phone or I was part of maybe.      I don't really recall.

11       Q.    Okay.

12       A.    I was part of the conference calls after we had

13   the study open.      We had to enroll the patients here.

14       Q.    Okay.     And other than those calls, did you have

15   any other contact with Constellation that you can recall?

16       A.    Emails.

17       Q.    Just emails?

18       A.    Yes.

19       Q.    You don't recall any phone conversations?

20       A.    Not that I can specifically remember.

21       Q.    Okay.     And were there any Constellation visits

22   during the time that the trial was ongoing here?

23       A.    That Constellation came over here?

24       Q.    Yes.

25       A.    Possibly, but I don't remember.
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 82 of 189



                                                                  Page 25 ~
  1        Q.      Okay.

  2                        MR. KETHCART:    Do you need water or anything?

  3                        THE WITNESS:    No.   I'm okay.

  4                        MR. KETHCART:   Okay.   I just want to make

  5    sure.

  6    BY MR. LIEDERMAN:

  7        Q.      So in enrolling patients, how did you obtain the

  8    names of patients for CP -- I'll just call it 0610?

  9        A.      It depended on the situation.

 10                     So sometimes I had a physician who had this

 11    study already in mind, that they thought they would be a

 12    good candidate.        And then they would ask me to start the

 13    screening procedures and go over their study with the

 14    patient.

 15                     Or in another cases, the physician asked us

 16    to screen the patient for any trials that they could

 17    potentially be a good candidate for, and then we would get

 18    the results of that to -the physicians.

 19                     And then they will let us know which trial

 20    they would like us to discuss with the patient -- they

 21    discuss with the patient.

' 22       Q.      Who created the screening protocol for this

 23    particular trial?

 24        A.      Well, the screening procedures are in the

 25    protocol.     We follow what's in the protocol.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 83 of 189



                                                              Page 26
 1       Q.    Okay.    And is there a doctor that supervises those

 2   screening procedures?

 3       A.    The principal investigator or the

 4   co-investigator.

5        Q.    Who was the co-investigator on this trial?

 6       A.    I don't remember who the co-investigators were.

 7       Q.    What's the role of a co-investigator?

 8       A.    A co-investigator leads the study with a PI.          They

 9   are the medical personnel for the study.

10       Q.    They`re much more day to day, hands on, from the

11   principal?

12       A.    Not necessarily.

13       Q.    Okay.    And is it common that there's a

14   co-investigator for every trial --

15       A.    A lot --

16       Q.    -- that you recall?

17       A.    -- of our protocols have co-investigators.

18       Q.    Okay.    And for this one, you recall there was one,

19   even though --

20       A.    I --

21       Q.    -- you can't recall the name?

22       A.    I can't recall the name.     I do recall there were

23   co-investigators.

24       Q.    Okay.

25       A.    I would have to look at the documents.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 84 of 189


                                                              Page 27
 1       Q.    As we go through some of the documents, if you see

 2   one, we'll follow up --

3        A.    I don't --

 4       Q.    -- with that.

 5       A.    -- remember, but I think there were.

 6       Q.    So was there any script that you would use when

 7   you were going over the informed consent with the --

 8       A.    I would --

 9       Q.    -- patient?

10       A.    I would use the informed consent as written.

11       Q.    Now, were you present for discussions of the

12   principal -- strike that.

13                     Would the principal investigator personally

14   meet with every patient before they're enrolled?

15                   MR. KETHCART:     Foundation.

16                     THE WITNESS:   Not every patient.   Sometimes

17   it could have been a co-investigator.

18   BY MR. LIEDERMAN:

19       Q.    Okay.     So your recollection is that either the

20   principal investigator or the co would meet with every

21   patient prior to enrollment --

22        A.   It depended on the situation.

23       Q.    -- or at the time of enrollment?

24        A.   I can't recall, but it depends on the situation.

25       Q.    What, if you recall -- were there particular
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 85 of 189


                                                                 Page 28
   1    reasons why the doctors would be meeting with some patients

   2    but not others?

   3                    MR. KETHCART:   Foundation.

   4    BY MR. LIEDERMAN:

   5        Q.   Go ahead.

   6        A.   Huh?

   7        Q.   Go ahead.

   8                    MR. KETHCART:    I'm just objecting on

   9    foundation.

 10                     THE WITNESS:    Oh, okay.

 11                     MR. KETHCART:    If you know the answer, then

 12     you can answer the questions.

 13     BY MR. LIEDERMAN:

 14         Q.   Go ahead.

 15                     MR. KETHCART:    It's just a question of

 16     whether you know the answer.

~I 17                   THE WITNESS:    Well, I guess it depends on the

 18     situation.

 19     BY MR. LIEDERMAN:

 20         Q.   Are there any particular situations that you have

 21     in mind that might dictate why a particular enrollee might

 22     not see a doc -- well, let's look at it this way.        Strike

 23     that.

 24                     You're meeting with -- as part of the

 25     clinical trial staff or group --
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 86 of 189


                                                              Page 29

1          A.    Yes.

2          Q.    -- there would be you and there would be the

3    principal investigator and possibly a co-investigator.

 4                      Anybody else associated with a particular

5    t;.ri.al?

6          A.    Whoever is on the delegation log, yes.

 7                      There could be nurses.   There could be data

 8   coordinators.       There could be lab personnel.   There could

 9   be regulatory personnel.

10                      So there --

11         Q.    Okay.

12         A.    -- are multiple personnel that could be involved

13   in the study.

14         Q.    And typically, who is the first person of this

15   team to have contact with a potential enrollee?

16         A.    A majority of times, it is the physician

17   investigator.

18         Q.    Okay.    And he would receive the name through some

19   referring doctor?

20                       MR. KETHCART:   Foundation.

21   BY MR. LIEDERMAN:

22         Q.    How would he receive it?

23         A.    It would --

24         Q.    Let's open it up.

25         A.    -- depend on the situation.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 87 of 189


                                                              Page 30
 1       Q.    Okay.     Now, in going through that script -- not

 2   the script.

 3                     In going through the informed consent, if a

 4   patient had questions regarding the informed consent, would

 5   you refer the questions to the principal investigator.

 6       A.    If it was medical questions, yes..

 7       Q,    pkay.    If it was questions about risk?

 8       A.    I would answer them.

 9                     If it was medical questions about risk, then

10   I would defer to the physician.

11                     So it depended on the type of question that I

12   was asked.

13                   MR. LIEDERMAN:    Okay.   We have the -- are

14   those the exhibits --

15                   MR. MIZSTEIN:    Yeah.

16                   MR. LIEDERMAN:   -- that we had?

17                   MR. MILSTEIN:    Here's some other ones here.

18                   MR. LIEDERMAN:    Thank you.

19   BY MR. LIEDERMAN:

20       Q.    As part of your work, would you, as a matter oL

21   course, have access to the clinical trial agreement?

22       A.    I would have access to the clinical trial

23   agreement.

24       Q.    Is there any need that you particularly had in

25   preparing for the opening of a trial for the clinical trial
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 88 of 189



                                                                Page 31
 1   agreement, referring to it?

 2       A.    I refer to it, but not like I would with a

 3   protocol consent form.

 4       Q.    Okay.       Were there aspects of the clinical trial

 5   agreement that you needed to hook at in order to determine

 6   what the role of the trial would be or what your activities

 7   would be?

 8       A.    Not that I know of.

 9       Q.    Okay.      I'm going to show you what's been

10   previously marked as Exhibit 2 and ask you if you've seen

11   this document before?

12       A.    Protocol?

13       Q.    Protocol for this drug.

14       A.      Yes.

15       Q.      And that was the type of -- this was the --

16       A.    Oh, well, this was for lymphoma.

17       Q.      Was that the lymphoma one?

18       A.      Yeah.

19                       MR. KETHCART:    Uh-huh.

20                       MR. LIEDERMAN:    Did we mark the -- we've got

21   the trial agreement marked twice.

22                       Did we mark the protocol?

23                       MR. MILSTEIN:    The only one I marked was --

24                       MR. LIEDERMAN:    That one?

25                       MR. KETHCART:    Uh-huh.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 89 of 189


                                                               Page 32
 1                  MR. MILSTEIN:     -- was that one.

 2                  MR. LIEDERMAN:     Okay.

 3                  MR. MILSTEIN:     So mark the one for myeloma.

 4                  MR. LIEDERMAN:     This is also lymphoma.    Okay.

5                   MR. MILSTEIN:     I think the only one that you

 6   sent me was the one for lymphoma.

 7                  MR. LIEDERMAN:     IS it?

 8                  I may have gotten two and never distinguished

 9   them.

10                  MR. KETHCART:     Can I have the binder?

11                  MR. MILSTEIN:     Huh?

12                  MR. KETHCART:     Can I have that binder?

13                  MR. MILSTEIN:     (Indicating)

14                  MR. KETHCART:     Thank you.

15                  MR. MILSTEIN:     Did you do the lymphoma trial

16   here?

17                   THE WITNESS:    No.   I did the myeloma trial

18   here.

19                  MR. MILSTEIN:     Do you know if they did the

20   lymphoma trial here?

21                   THE WITNESS:    Not that I remember.    I'm not

22   sure.

23                   MR. MILSTEIN:    Okay.

24                   MR. LIEDERMAN:    Okay.

25                   MR. MILSTEIN:    Do you have it?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 90 of 189


                                                                 Page 33
 1                   MR. LIEDERMAN:      If I did, I didn't bring it

 2   with me.   I left some documents.

 3                   MR. MILSTEIN:       Yau definitely never produced

 4   it.

 5                      Do you know whether there was a protocol for

 6   the myeloma trial as opposed to the lymphoma trial or

 7   whether you just used the lymphoma protocol?

 8                   THE WITNESS:       I'm sorry.     Could you repeat

 9   the question?

10                   MR. MILSTEIN:       Do you know whether you had a

11   specific protocol for the myeloma trial?

12                   THE WITNESS:       Yes.     It was approved by IRB.

13                   MR. MILSTEIN:       Okay.

14                   MR. LIEDERMAN:       Okay.

15                      MR. MILSTEIN:    Do you have it?

16                      MR. KETHCART:    I don't know the answer to

17   that.

18                      MR. MILSTEIN:    What?

19                      MR. KETHCART:    I assume we do, but I don't

20   know the answer.

21                      MR. MILSTEIN:    I mean, do you have it here?

22                      MR. KETHCART:    Not with me, no.

23   BY MR. LIEDERMAN:

24         Q.   Okay.     Are you familiar with a patient that was

25   enrolled in the trial, Iris Spedale?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 91 of 189


                                                               Page 34
 1       A.    I am familiar with the patient, yes.

 2       Q.    Okay.    Do you recall the circumstances as to how

3    she was introduced to you to be a potential enrollee?

 4       A.    From my memory, I was requested to see if there

5    were any clinical trials that she may be eligible for.

 6       Q.    And who would have asked you to take a --

 7       A.    One of the physicians.

8        Q.    Would that have been Dr. Fonseca?

 9       A.    From my memory, I think it was Dr. Fonseca, yes.

10       Q.    Do you recall any specific requirements or

11   specifications for the type of trial that they were looking

12   for, for her?

13       A.    Not that I remember.

14       Q.    Would that have been conveyed in the email or

15   orally?

16       A.    It would have been both.

17       Q.    I'm going to give you the documents that you

18   produced because I don't want to really start to have to

19   mark every exhibit.

20                     And these are documents you produced in

21   response to subpoena that went with the notice of

22   deposition.

23                     Did you undertake, in response to the

24   subpoena or request of counsel, a search for communications

25   regarding Ms. Spedale and her enrollment in this and
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 92 of 189


                                                              Page 35 ~
 1   involvement in this trial?

 2       A.      Could you repeat the question?

 3       Q.      Did you do a search for records --

 4       A.      Yes.

 5       Q.    -- to see --

 6       A.      I was requested to produce any documents that had

 7   pertained to her involvement in the study, which I

 8   produced.

 9       Q.      And where did you conduct the -- what type of a --

10   what did you do in order to find the documents?

11       A.      All my patients, I have saved emails in a folder

12   in my computer.

13                       So I went to that and printed everything out

14   in that folder.

15       Q.      Qkay.     So the first document that -- and this

16   would be the entirety, then, of what you preserved?

17       A.      Yes.

18       Q.      Okay.     Do you have any destruction practice or is

19   it everything retained generally with respect to the emails

20   for a particular patient?

21       A.      You mean what my custom --

22       Q.      Practice.

23       A.    -- and practice is?

24                       My custom and practice is to keep anything

25   that's relevant to the study.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 93 of 189



                                                                   Page 36 ~
 1       Q.    Okay.     So --

 2                     MR. MILSTEIN:     Do you keep the protocol?

3                      THE WITNESS:,    With the protocol, yes, I have

 4   the protocol.

5                      MR. MILSTEIN:    Okay.    But that wasn't

 6   produced?

 7                     THE WITNESS:    I --

8                      MR. KETHCART:    Correct.

 9                     MR. LIEDERMAN:     Right.

10                     MR. MILSTEIN:     Okay.     Can you produce that?

11                     MR. KETHCART:     Not today, no.

12                     MR. MILSTEIN:     Can you send it to both of us,

13   what you have?

14                     MR. LIEDERMAN:     We'll take a look.    I'll

15   coordinator with him, and we`ll see.

16                     If I didn't have it -- maybe I have it back

17   in my notebook.

18                     MR. MILSTEIN:     Okay.   But, I mean, either

19   way, I think --

20                     MR. LIEDERMAN:     It will be helpful, I

21   think.

22                     MR. MILSTEIN:     I would like to have the

23   protocol that was in your possession.

24                     MR. KETHCART:     Okay.

25   BY MR. LIEDERMAN:
  Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 94 of 189



                                                                   Page 37
   1        Q.       Okay.    So you can use your own records to refresh

   2    your recollection.

   3                         Do you know when you may have had your first

   4    contact with anybody in the Mayo staff regarding

   5    Ms. Spedale?

   6        A.       I don't remember by memory, no, but I could look

   7    in my documents and see.

   8        Q.       Sure.

   9                         Go ahead.

 10                      MR. KETHCART:       Should we take a break and he

 11     can go through?

 12                      MR. LIEDERMAN:       Why don't we do that if he

 13     has to look through it.

 14                      And let's take a break.

 15                          THE WITNESS:   Okay.

 16                      MR. LIEDERMAN:       Why don't you just glance

 17     over it and see what there is that could help refresh your

 18     recollection, and then we can move through.

~ 19                     MR. MILSTEIN:       I mean, we can -- I can just

', 20   take him through the documents, if you want me to do that.

 21                      I've gone through the document.       I know which

 22     ones.

 23                      MR. LIEDERMAN:       If -- I'll let you ask the

 24     questions on that and take a look because I haven`t gone

 25     through all of his production --



                 1
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 95 of 189



                                                                Page 38
 1                  MR. MILSTEIN:     Okay.

 2                  MR. LIEDERMAN:     -- and you were.    So why

 3   don't we do that.

 4                  Are you going to have them marked or are you

 5   just going to have them --

 6                  MR. MILSTEIN:     Yeah.    I'm going mark them,

 7   yeah.

 8                  MR. LIEDERMAN:     Okay.    So Mr. Singh,

 9   plaintiff's counsel is going to mark these, and then you'll

10   be asked questions.

11                  THE WITNESS:     Okay.

12                  MR. LIEDERMAN:     That will make it easier.

13                  MR. KETHCART:     Why don't you hand those back

14   to him.

15                              EXAMINATION

16   BY MR. MILSTEIN:

17       Q.    No, no.   Keep them.    Keep them.

18                  All right.     So could you find the email from

19   Kyle Morgan to you, dated November 20th, 2015?

20                  MR. KETHCART:      Go ahead and leave those on

21   there.

22                  THE WITNESS:      Oh, yeah.

23                  MR. KETHCART:      Those are separating the

24   documents.

25                  THE WITNESS:      Okay.    These up here?
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 96 of 189


                                                               Page 39
  1                    MR. KETHCART:   So it's going to be under one

  2    of these headings, and it's going to say from Michael

  3    Morgan, I believe, or from Kyle Morgan.

  4                    THE WITNESS:    Yeah.

  5                    MR. KETHCART:    Okay.

  6                    THE WITNESS:    November 20th, 8:04 a.m.

  7                    MR. MILSTEIN:    Okay.   So I'm going to mark

  8    this as Exhibit 30.

  9                    (Exhibit No. 30 marked)

 10    BY MR. MILSTEIN:

 11        Q.   So first of all, Kyle Morgan, I take it he was

 12    your contact at INC, the CRO?

 13        A.   Yes.

 14        Q.   When did you first get assigned to the clinical

 15    trial?

 16        A.   I don't remember the exact date.

' 17       Q.   Approximately.

 18        A.   I don't remember.

 19        Q.   Was there any other clinical research coordinator I

 20    other than you on this trial?

 21        A.   I had backups, yes.      We all had backup

 22    coordinators.

 23        Q.   Okay.     But when the trial started here, did it

 29    start with you as the clinical research coordinator?              !I

 25        A.   From my memory, yes.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 97 of 189



                                                              Page 40
 1       Q.    Okay.    So there wasn't anybody who preceded you

2    who worked on this trial?

3        A.    I don't really remember.

 4       Q.    Well, you were the one trained by Constellation          I

5    and the CRO as to how to conduct this trial, correct?

6        A.    Yes.    At that day when we had the SIV, I was the

 7   lead coordinator.

8        Q.    Right.

 9                     And, I mean, you would have known, wouldn't

10   you, if there had been a prior coordinator?

11       A.    If I remember, that could have been -- that was

12   almost three years ago.

13       Q.    Okay.     But as you sit here today, you have no --

14   as far as you know, you were the first coordinator on this

15   trial as it started at Mayo, correct?                              ',

16       A.    When we had the SIV, I was, yes.

17       Q.    Okay.     And you don't remember any other

18   coordinator?

19                     You don't remember talking, you know, talking

20   to a colleague and having him bring you up to date on the

21   trial because this trial started here with you as the

22   clinical researcher --

23       A.    I don't know --

24       Q.    -- coordinator.

25       A.    -- if I was --
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 98 of 189



                                                               Page 41
 1                  MR. KETHCART:       Form and foundation.

 2                     Go ahead and answer.

 3                     THE WITNESS:    I don't know if I was the first

 4   one, but I do know when we had the SIV and I was trained by

5    the team, I was fully on as the main coordinator.

 6   BY MR. MILSTEIN:

 7       Q.    Okay.     When you say you don't know, there's a

 8   difference between not knowing and simply not having a

 9   recollection of anybody else preceding you, right?

10                     I mean, you're not suggesting that there was

11   somebody, but you don't know about it.

12                     As far as you remember, you were the first

13   person, correct?

14                     MR. KETHCART:    Form.

15   BY MR. MILSTEIN:

16       Q.    As far as you remember, you were the original

17   clinical research coordinator on the trial?

18       A.    From my memory, I could say that when we had the

19   SIV, I was the main coordinator for the trial, yes.

20                     Prior to that, I don't remember if my

21   supervisor assigned it to anybody, but I do know that when

22   we had the SIV, I was the main coordinator.

23       Q.    Okay.     And do you remember the first patient on

24   the trial?

25                     I'm not asking you to -- I don't want you to
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 99 of 189



                                                                 Page 42
 1   tell me the name.

 2                      But you said you thought you had about three

 3   to five people total in the trial.

 4                      And you knew this was a dose escalation

.5   t..r. .i al, correct?

 6        A.     Yes.

 7        Q.     Did you -- did you do the informed consent

 8   discussion with everyone who was in the trial?

 9        A.     I would have to look at who signed the consent

10   form.

11        Q.     As far as --

12        A.     I don't remember --

13        Q.     -- just the way it works --

14        A.     -- if I consented all the patients, but I would

15   have to look at each of the patient's consent form to see

16   if my signature was on there.

17        Q.     Okay.       But was it your job to engage in the

18   informed consent discussion --

19        A.     It was --

20        Q.     -- with whoever was going to be a research subject

21   in the trial?

22        A.     One of my responsibilities as a coordinator was to

23   get the informed consent, yes.

24        Q.     Okay.       All right.   So Exhibit 30 is an email

25   exchange between you and Mr. Morgan.
     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 100 of 189



                                                                      Page 43

      1                    MR. LIEDERMAN:       What's the date of it?

      2                    MR. MILSTEIN:       November 20th, 2015.

      3    BY MR. MILSTEIN:

      4        Q.     Well, on the second page, do you know what these

      5    relate to?

      6        A.     It looks like he -- well, he wanted our team to

      7    address the queries below.

~I    8        Q.     Okay.     And there are three patients 309, 318 and

      9    309; is that right?

     10        A.     Yeah.

     11        Q.     There's two patients?

     12        A.     There's two patients, 309 and 318.

     13        Q.     Right.

     14                       And do you know if Ms. Spedale was, what

     15    number her patient was?

     16        A.     I do not remember her patient number.

     17                       MR. MILSTEIN:    Could you hand me the other

     18    documents around there?

     19                       MR. LIEDERMAN:    She was 8-325.

     20    BY MR. MILSTEIN:

     21        Q.     Okay.     So she was 325.

     22                       So these two patients are not Ms. Spedale,

     23    correct?

     24        A.     If you say that her number is 325, then no.

     25        Q.     Okay.     And so there was an adverse event with a
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 101 of 189



                                                                 Page 44
 1   patient 309 on November 8th, 2015; is that right?

 2        A.    From here, it says that there was an AE that was

 3   entered.

 4        Q.    And do you remember that one?

 5        A.    I do not remember that.

 6        Q.    So --

 7        A.    But it got cut off, so I don't know what else it's

 8   saying.

 9        Q.    All right.       So at that point, at the time, Ms.

10   Spedale, you were using protocol version 3; is that

11   right?

12        A.    I don't remember.

13        Q.    Well, it's what -- I'm looking at the document.

14                   "Just wanted to confirm we are still using

15   protocol version 3 September 22nd, 2014."

16                      Do you see that?

17        A.    Yeah.     I don't know what he said.      I don't have

18   that email, but --

19        Q.    What do you mean you don't have the email?

20                      You have the email right here.

21                   "Hi Kyle."       This is from you.   "Just wanted

22   to confirm we are still using protocol version 3 September

23   22nd, 2014."       Right?

24        A.    I would have to go back and see at that moment

25   what we had IRB approve.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 102 of 189



                                                               Page 45
 1                     Because this -- he didn't give me an answer,

 2    so I don't know what that answer was.      And I'm not going to

 3    base my decision on this email.

 4                     I would have to go back into my records as

 .5   well.

 6        Q.    But we're out in Phoenix to take your deposition.

 7                     I mean, we're trying to figure out exactly

 8    what happened with respect to Ms. Spedale.

 9                     You've produced all of the emails that are

10    supposed to relate to her.

11                     I take it you've had some time to review the

12    file before the deposition?

13        A.    Yes, but this is the first time I'm seeing this

14    email.

15        Q.    All right.    "The dose I will be screening patient

16    will be 150 BID."

17                     Do you see that?

18        A.    Yes.

19        Q.    Who told you that?

20        A.    I was confirming -- so that's what, at that

21    moment, from my memory, I just wanted to confirm that we

22    were all on the same page.

23                     I was just being diligent to making sure

24    that --

25        Q.    I'm not asking whether you were diligent or not.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 103 of 189


                                                               Page 46
 1                    I want to know, how did you know the dose

 2   would be 150 milligrams?

 3        A.   I don't remember exactly how or where I got that

 4   information from.

 5        9.   Well, you're the clinical research coordinator,

 6   right?

 7                    You've got a patient who is being recruited

 8   to be in the trial.

 9        A.   Yes.

10        Q.   How would you find out what the dose would be?

11        A.   Oh, I would look at the protocol or I would

12   contact the study contacts, which --

13        Q.   I mean, so that's what you must have done,

14   right?

15        A.   Yes.

16        Q.   You didn't just pick out the number out of the

17   air, right?

18        A.   Oh, no.

19        Q.   Okay.

20        A.   No.

21        Q.   So you looked at the protocol, and you probably

22   contacted the research, the CRO, and you found out that 150

23   milligrams twice a day was the dose that this patient was           I

24   going to have, right?

25        A.   Well, I don't know exactly what my thought process
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 104 of 189



                                                               Page 47
 1   was at that moment, but from this email, I wanted to

 2   confirm that I was using the right protocol version and we

 3   will be using the right dose.

 4        Q.     Okay.    Now, this is November 20th.

 5                       She signs an informed consent on December

 6   1st.

 7          A.   Yes.

 8          Q.   Do you know why this document was produced?

 9          A.   I don't remember exactly why --

10          Q.   I know you were instructed to say, I don't

11    remember --

12                       MR. KETHCART:   Foundation.

13   BY MR. MILSTEIN:

14          Q.   -- to make this not specific.

15                       But you're going to have to answer the

16    questions.    Okay?

17                       MR. KETHCART:   Objection to foundation.

18    Objection to form.

19                       I thing we should just take a break here.      We

20    can take --

21    BY MR. MILSTEIN:

22          Q.   I'm just trying to ligure out, why was

23    this document --

24                       MR. KETHCART:   We're going to take a break.

25    BY MR. MILSTEIN:
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 105 of 189


                                                                  r~~..   I ~


 1        Q.    -- produced?

 2                      Why was this --

 3                     MR. KETHCART:      Thank you.   Let's go off the

 9    record, please.

 5                      THE VIDEOGRAPHER:    Okay.     We're off the

 6    record at 10:06.

 7                      (Recess taken from 10:06 a.m. to 10:13 a.m.)

 8                      THE VIDEOGRAPHER:     We're back on the record

 9    10:13.

10    BY MR. MILSTEIN:

11        Q.    Okay.    Exhibit 30, this was in your Iris Spedale

12    folder?

13        A.    Which one?

14        Q.    Exhibit 30.

15                      MR. KETHCART:     The email.

16                      THE WITNESS:    On November 20th?

17                      MR. KETHCART:     Yeah.

18                      THE WITNESS:    I don't -- if it was produced

19    with my attorneys, yes, it was then.

20    BY MR. MILSTEIN:

21        Q.    I mean, you're the one who produced these

22    documents --

23        A.    Okay.

29        Q.    -- correct?

25        A.    Yes.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 106 of 189



                                                               Page 49
 1        4•   I mean, you looked for them, handed them to your

 2   attorney --

 3        A.   Yes.

 4        Q.   -- in response to the subpoena.

 5                     So .if yo~.z produced this document, did you

 6   produce it because it related to Iris Spedale?

 7        A.   Yes.

 8        Q.   Okay.     So is it fair to assume that when you say,

 9   "The dose I will be screening patient will be 150

10   milligrams BID," that was for Iris Spedale?

11        A.   I would say I would look at -- I would have to

12   look at her chart to see what dose.       I don't remember the

13    context of this email.

14        Q.    Okay.    But it was in the chart for Iris Spedale.

15        A.    Yes.

16        Q.     That's what you produced.

17        A.    Yes.

18        Q.    Right.

19                      Now, she was -- she went through the informed

20    consent process December 1st, but before that, there was --

21    we have some documents suggesting that she was considering

22   ixazomib.

23                      Do you recall that discussion with her, that

24    she inquired whether she could go on that FDA approved             '~,

25    drug?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 107 of 189



                                                               Page 50
 1        A.   I don't recall the specific conversation I had

 2   with her in person, but through email, whatever I have

 3   documented is what the --

 4        Q.   Well, do you recall generally having that

 5   discussion about another drug that she was considering?

 6        A.   In person with her, I don't recall generally.

 7        Q.   Qkay.

 8                     (Exhibit No. 31 marked)

 9   BY MR. MILSTEIN:

10        4•   Qkay.    If you could find the email dated November

11   23rd at the top.

12                     MR. KETHCART:   So each email string should be

13   separated by one of those blue sheets.

14                     THE WITNESS:    Yeah.

15                     MR. KETHCART:    So you should be able to just

16   go from blue sheet to blue sheet.

17                     THE WITNESS:    I got November 23rd.

18   BY MR. MILSTEIN:

19        Q.   Okay.     So this is a string of emails.

20                     So it starts, I believe, at the bottom of the

21   page when Mr. Spedale writes to you.                                I~

22                     And he says, "The second question comes from

23   the news today that a brand new drug Ninlaro ixazomib has

24   been FDA approved."

25        A.   Oh.
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 108 of 189


                                                                Page 51
   1                    MR. KETHCART:     So he has two separate emails

   2    with that same date.

   3                    So he was looking at the one from Dr. Fonseca

   4    from that date.

                        And then now you're talking about the one

   6    from Dan Spedale on that date?

   7                    MR. MILSTEIN:     Yes.

   8                     THE WITNESS:    Okay.

   9    BY MR. MILSTEIN:

 10         Q.   Okay.     So do you see at the bottom?

 11         A.   Yes.

 12         Q.   Qkay.     And then you write back saying you heard

', 13   back from Dr. Fonseca regarding ixazomib.

 14                     "He said these are two different drugs.        He

 15     would recommend to first try the study drug (BET

 16     inhibitor).     Then she can try the approved ixazomib."

 17                      Did I read that right?

 18         A.   Yes.     The ixazomib?

 19         Q.   Right.

 20                      So do you recall speaking with -- when you

 21     say, "As for the port, we can certainly see if that is the

 22     best option for you when you meet with Dr. Bergsagel," what

 23     does that mean, "as for the port"?

 24         A.   I don't recall specifically, but --

 25                      MR. KETHCART:    Start down at the bottom of
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 109 of 189



                                                               Page 52 ~
  1    the email.

 2     BY MR. MILSTEIN:

 3        Q.    I mean, she was having trouble -- she was telling

  4    you that there was, that there was difficulty in blood --

 5         A.   Okay.     Xes.

 6        Q.    -- draws, right?

  7        A.   So it probably would be easier for them to draw

 8     blood.

  9       Q.    Okay.

10                      MR. KETHCART:   And so he was asking about --

11     here you say that you had heard back from Dr. Fonseca.         And

12     I think that's in the previous email.

13     BY MR. MILSTEIN:

14         Q.   Now, but in your email, you say, "As Bergsagel."

15                      Do you know what you meant by that?

16         A.   "As for the port"?

17         Q.   No.

1$                      You see in the middle of the email, you just

19     say, "As Bergsagel."

20                      I'm sorry, for you to meet with -- I'm sorry.

21                      You say, "As for the port, we can certainty

2"'2   see if that is the best option for you when you meet with

23     Dr. Bergsagel."

24                      Do you see that?

25         A.   Yes.                                                        ~
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 110 of 189



                                                               Page 53
 1        Q.    So does that refresh your recollection as to

 2    whether she met with Dr. Bergsagel?

 3        A.    I don't remember if she met with him at that

 4    moment, but she did have a meeting with him during the

 5    trial.

 6        Q.    Okay.    And Dr. Fonseca, to your knowledge, was not

 7   a co-investigator, correct?

 8        A.    From my memory, he was not a co-investigator.

 9        Q.    He was her oncologist?

10        A.    Treating physician at that time.

11        Q.    Her treating physician, right.

12                      So then they write back and say, okay, "we

13    want to continue with the trial."

14                      Do you see that?

15        A.    Yes.

16        Q.    Now, the informed consent document, which is

17   marked as 11, is it your testimony that you went over this

18    with the Spedales?

19        A.    Yes.     My signature is on the page.

20        Q.    Do you recall going over it with them?

21        A.    I do.

22        Q.    And did you read it with them paragraph by

23   paragraph?

24        A.    It's my custom and practice to go over the consent

25   as written, all the sections, with the research subject.
     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 111 of 189



                                                                    Page 54
      1        Q.   So did you read it with them paragraph by

      2   paragraph?

      3        A.   I went over each section as written, yes.

      4        Q.   Okay.    And when it said one of the purposes of the

      5   trial was -- this is on the third page.

      6        A.   Yes.

      7        Q.   Will the drug help reduce the amount of multiple

      8   myeloma in patient's bodies.

',    9                     Did you read that to them?

     10        A.   Yes.    That was a section that was part of the

     11   consent form.

     12        Q.   Was it your understanding that Constellation had

     13   written the consent form or did you know one way or the

     14   other?

     15        A.   I don't remember, but Constellation provided us

     16   with a consent form, yes, for study start up.

     17        Q.   Did you understand that, as a participant in the

     18   trial, that the drug that she was on in this Phase 1 trial

     19   was the only cancer treatment that she was taking while in

     20   the protocol?

     21        A.   Could you repeat the question?

     22        Q.   Did you understand that the only cancer treatment         '~,

     23   she was taking in the protocol was the study drug and that

     24   that is she had to be off all other cancer drugs?

     25        A.   I would have to review the eligibility criteria to
     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 112 of 189



                                                                        Page 55
      1    see if that was the criteria that there cannot be any

      2    anti-cancer therapies, yes.

      3        Q.     Do you recall whether she had to be off all

      4    other --

      .5       A.     T don't --

      6        Q.     -- cancer drugs?

      7        A.     -- recall by memory, but I would -- it's in the

      8    protocol in terms of the criteria --

      9        Q.     Okay.

     10        A.     -- what the allowances for other cancer

     11    therapies.
I~
     12                       (Exhibit No. 32 marked)

     13    BY MR. MILSTEIN:

     14        Q.     Qkay.     Can you turn to January 2nd, 2016 from

     15    Fonseca to you?

     16                       MR. KETHCART:   Say the date again, January --

     17                       MR. MILSTEIN:    2nd.

     18                       THE WITNESS:    Okay.   I have one from

     19    Dr. Fonseca.

     20    BY MR. MILSTEIN:

     21        Q.     Okay.     With a copy to Kimberly Iverson.

     22                       T~Vho is Kimberly Iverson?

     23        A.     From my memory, she's a nurse.

     24        Q.     Was she a nurse coordinator?

     25        A.     I don't know her exact title, but she was a nurse
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 113 of 189



                                                                Page 56 ~
 1   in the hematology/oncology

 2        Q.       Okay.

 3        A.       -- practice.

 4        Q.        All right.    So if you look on the page, which is

 5   page 77 -- well, first, it starts with your email to

 6   Michael Cooper, dated December 29th.

 7        A.        Yes.

 8        Q.       Okay.     You say, "Our subject did finish all 14

 9   days of dosing.          We did not interrupt dosing during cycle 1

~0   due to the nausea, vomiting or diarrhea."

11          A.      Yes.

12        Q.        So who was giving you this information, if you

13   know?

14          A.      That was being led by the medical doctor in terms

15   of following the protocol.

16          Q.     Okay.     And then Fonseca writes to you, "Thanks

17   J.R.        Indeed they do not meet SAE criteria the patient

18   voiced significant dislike of her SE, of course.

19   Especially if she is responding."

20                         And then Michael Cooper writes on December

21   29th, "By protocol the dose should not be reduced unless

22   the patient has experienced a dose limiting toxicity.

23   Nevertheless, it sounds like the nausea, vomiting and

24   diarrhea were significant even if not formally dose

25   limiting."
     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 114 of 189


                                                                     Page 57
      1                      And then he says, "I am concerned if we

      2   reduce her dose we may lose the anti-myeloma activity which

      3   appears to have been gained.       We know that with the 150

      4   milligrams BID dose we are just on the cusp of the

      5   concentrations of CPI-0610 needed to suppress BET target

      6   genes."

',    7                      Did I read that right?

',    8        A.     Yes.

      9        Q.     And then there's another correspondence from Leif

     10   Bergsagel to Michael Cooper, "I favor slightly the 300

     11   milligrams once daily."

     12                      And then Cooper writes back, "That is my

     13   prejudice as well."

     14                      And then what I want to talk to you about is

     15   the email on the first page.

     16        A.     Okay.

     17        Q.     So you say, "I spoke with Iris just now.      She

     18   reported her edema is getting worse and she is experiencing

     19   bad neuropathy.       She is on her way to the ER.    I also spoke

     20   with her sister and she is worried the drug is having an

     21   effect on her mental status.       She noticed Iris rambling a

     22   lot.      I also instructed them to call the one doc on call.

     23   I was going over the consent and nothing about mental

     24   status but could effect the adrenal glands.          Not sure that

     25   would have an effect on altered mental status."
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 115 of 189



                                                                   Page 58
 1                       Did I read that right?

 2                   MR. KETHCART:        We have a different email.

 3                       THE WITNESS:    Okay.

 4                   MR. KETHCART:        What's the page number

 5   that's --

 6                   THE WITNESS:        Okay.

 7                   MR. KETHCART:        -- at the bottom?

 8                   THE WITNESS:        Yeah.

 9                       MR. MILSTEIN:    74.

10                       THE WITNESS:    Okay.   Yeah, I see it.

11   BY MR. MILSTEIN:

12        Q.     Okay.     So do you recall these discussions with

13   Dr. Fonseca that her sister --

14        A.     From the email, yes.

15        Q.     Okay.     And I know the email says it, but do you

16   have a recollection of it?

17        A.     I don't have a recollection of the exact phone

18   call that I had with the sister.

19        Q.     Okay.     But do you have a general recollection?

20                       I know you don't have a specific

21   recollection.

22        A.     I don't have a general recollection.

23        Q.     Okay.

24        A.     So my memory based on the email.

25        Q.     You do have a recollection that she was having --
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 116 of 189



                                                               Page 59
 1    at some point in time, she was having an adverse reaction

 2   that was classified as mania, correct?

 3        A.    I do have a memory of that, yes.

 9        Q.    Okay.     And at some point in time, Dr. Fonseca

 5   .said, take her aff the drug, right?

 6        A.    Yes.

 7        Q.    And who did he say that to?

 8                      Did he say it to you or to Bergsagel?

 9        A.    I would have to look at email exchanges or the

10    medical record.

11                      I don't remember the specific moment or the

12   specific conversation.

13        Q.    Okay.     And we can't find any email where

14    Dr. Fonseca actually says that in an email.

15        A.    I would have to also review the physician note.

16        Q.    Okay.     And turn to the email January 6, 2016,

17   10:03 a.m.

18        A.    Okay.

19        Q.    Do you have that?

20        A.    Yeah.

21        Q.    Okay.     And if you look at the bottom of the page,

22   this -- it's still the same email trail, and now there's

23   some additional emails added.

29                      So let's first start at page 68.

25        A.    Okay.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 117 of 189



                                                               Page 60
 1        Q.   So this is an email from you to Michael Cooper.

 2                    And you write, "Hello Dr. Cooper."

 3                     Do you see that?

 4        A.   Yes.

 5        Q.   Was it your understanding that Michael Cooper was

 6   a medical doctor or a Ph.D. or what?

 7        A.   It was my understanding he was the medical

 8   personnel for the company.

 9        Q.   Was he your main contact?

10        A.   In what context?

11        Q.   With Constellation?

12        A.   I had other contacts with Constellation.

13        Q.   Other than Michael Cooper?

14        A.   Yes, and INC.

15        Q.   Did you ever meet with Michael Cooper directly?

16        A.   Possibly.    I don't remember if I met him in

17   person.

18        Q.   Was he the person who had a site visit, do you

19   know?

20        A.   He might have came, too.

21                     I would have to look at the records to see

22   who was in the attendance log.

23        Q.   Okay.     What records do you have to look at?

24        A.   We keep a training log.

25        Q.   So in addition to the Spedale file, there's a file
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 118 of 189



                                                               Page 61
 1    called a training log?

 2        A.   Yes.

 3        Q.   Okay.    If you could produce that as well.

 4                    So you say, "Dr. Cooper, I wanted to give an

 .5   update on our patient.    First, the platelet count did

 6    recover to 135,000 done yesterday, but our patient has

 7    developed significant mania over the past week."

 8                     Do you see that?

 9        A.   Yes.    Okay.

10        Q.   Now, you're writing this to Cooper, to Fonseca, to

11    Bergsagel, to Michael O'Meara.

12                     He was another one of your contacts at

13    Constellation?

14        A.   Yes.    It looks like it.

15        Q.   To Nevin Bhardwaj.

16                     He was at the CRO?

17        A.   Yes.

18        Q.   Kyle Morgan was at the CRO?

19        A.   Yes.

20        Q.   And Debbie Johnson, she was at Constellation?

21        A.   It looks like it, yes.

22        Q.   Do you know what her role was?

23        A.   I don't remember.

24        Q.   And then Suvarna Bhade at the CRO; is that right?

25        A.   It looks like it, yes.
     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 119 of 189


                                                                    Page 62
      1        Q.     Do you have any recollection as to how you knew

      2   that the patient had developed significant mania over the

      3   past week?

      4        A.     I don't have a memory.

      5        Q.     Okay.    Based on your normal practice, I mean, is

      6   this something that you would come up with or is it

I~    7   something that the doctor would tell you?

      8        A.     Based on my normal practice, I convey any symptoms

      9   to the medical doctor.

     10        Q.     But -- I don't quite understand that.
                                                                              i
     11                       So she's taking this medication at home,

     12   correct?

     13        A.     Yes.

     14        Q.     And is she coming into the center, to Mayo at

     15   all?

     16          A.   Per protocol, she would come in whenever the

     17   protocol said that she needed to, yes.

     18        Q.     Okay.     How did you give her the drugs?

     19          A.   It was a pill, and we gave her the pill with the

     20   instructions for her to take.

     21          Q.   Okay.     And you gave it to her in a --

     22          A.   I don't remember if it blister pack or if it a

     23   bottle.     I don't remember --

     24          Q.   Okay.

     25          A.   -- how the packaging is.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 120 of 189



                                                                Page 63
 1        Q.   And did you give her -- after the informed consent

 2   and she was going to start the protocol, did you give her

 3   all the pills for the first 14 days or did she have to come

 4   in and get the pills each day?

 5        A.   I would have to review the protocol.

 6                      From my memory, without the protocol in front

 7   of me, I think day one was dosing in the clinic.

 8        Q.    Dosing in the clinic?

 9        A.   Yes.

10        Q.   Okay.      And then did you give her the pills either

11   in blister pack or in a bottle?

12        A.   I don't remember the packaging, but we gave her

13   the pills.

14        Q.    Okay.     And did you give her for the entire 14 day

15   period?

16        A.    I don't remember.     I would have look at the

17   protocol and what the protocol and the pharmacy manual

18    would say.

19        Q.    Okay.     And is it your recollection she was

20    supposed to, then, come in periodically during that 14 days

21   or just report what her symptoms were?

22                      How would you know what the symptoms were so

23    that you could convey that to the principal investigator?

24        A.    For our practice, patients call us, or if the

25    protocol tells them to come in for a clinic visit, either
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 121 of 189



                                                                 Page 64
   1    they tell us or they tell the nurse, whoever is taking care

   2    0~ her protocol.

   3                        That's how -- we relay those information to

   4    the physician, which what I do.

   5           Q.   Qkay.     And are you the person that she would come

   6    to see if she came in?

   7           A.   It could be whoever the protocol requires her to

   8    see.

   9           Q.   Do you recollect whether you were the person that

,I 10   the subject would come to see?

 11            A.   I don't remember during the protocol if I saw

 12     her.

 13            Q.   Okay.    But it's your recollection -- this is based

 14     on what you said -- that you were the one to convey to the         ~i

 15     doctors that she was having symptoms of significant mania.         i

 16                         Correct me if I'm wrong.                       iI

 17            A.   Only if I was told that.     Only if I was part of

 18     the conversation with the patient or the sister in the case

 19     before.

 20            Q.   So if the sister and the patient told you that you

 21     would, then you would then tell the doctors.

 22                         And in this email, you're telling everybody

 23     involved in the trial.

 24            A.   I don't remember what the conversation was.

 25            Q.   But in this email, you're telling everybody that
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 122 of 189



                                                               Page 65
 1    she has significant mania, correct?

 2        A.    Part of reporting requirements.

 3        Q.    Okay.

 4        A.    Reporting, yes.      I was reporting the AEs to the

 5   sponsor and INC.       I wanted to make sure they had all the

 6   facts.

 7        Q.    Okay.     And Cooper writes back to you.

 8                      After you're saying she's got significant

 9   mania, he writes back to you, "It would be ideal if we

10   could keep the patient on treatment," right?

11        A.    From what the email says, yes.

12        Q.    So he wanted you to keep giving her the pills,

13   right?

14                    Or he wanted her to keep taking the pills,

15   right.

16        A.    Well, I don't know what he --

17                    MR. KETHCART:    Foundation.

18                    THE WITNESS:    I don't know the context of

19   that.

20   BY MR. MILSTEIN:

21        Q.    We11, if he says, it would be ideal if we could

22   keep the patient on treatment, I mean, whether you have a

23   recollection or not, as you sit here today reading the

24   email -- you write on January 5th saying, she's got

25   significant mania.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 123 of 189



                                                                Page 66
 1                   And he -- doesn't he write back to you

 2   basically saying I want to keep her on the pills?

 3                   MR. KETHCART:      Foundation.

 4   BY MR. MILSTEIN:

 5        Q.   Isn't that how you would read that?

 6        A.   I don't know what he wanted me to do, but that's

 7   how it was written, and I don't --

 8        Q.   Okay.     Just put yourself in the position of

 9   reading the email now.

10                   Because you don't recollect reading it then,

11   but you're reading it now.

12        A.   I'm reading it now.

13        Q.   Okay.    So you send an email saying she's got

14   significant mania.

15                     And he writes back to you, and he says,

16   "That's quite a story," with an exclamation point.

17                     And then he says, "It would be ideal if we

18   could keep the patient on treatment."

19                     So as you sit at your desk, do you interpret

20   that to mean we should keep giving her these pills?

21        A.   I'm not --

22                     MR. KETHCART:     Form and foundation.

23                     MR. LIEDERMAN:    Objection.

24                     MR. KETHCART:     Go ahead and answer.

25                     THE WITNESS:     I'm not going to interpret that
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 124 of 189



                                                               Page 67
 1   in any way because I'm not a medical doctor.

 2   BY MR. MILSTEIN:

 3        Q.   But how do you read that?

 4        A.   I read it as is.

 5        Q.   V~That other treatment -- first of all, she's in a

 6   Phase 1 trial, so I'm not so sure it should be

 7   characterized as treatment, but what other treatment is

 8   Cooper involved in with respect to Ms. Spedale?

 9                   MR. KETHCART:    Same objections.

10   BY MR. MILSTEIN:

11        Q.   Anything else?

12                   Anything else?

13        A.   I don't --

14        Q.   Is Cooper involved in anything other than

15   overseeing the giving of this study drug to this woman?

16                    MR. KETHCART:    Foundation.

17                    THE WITNESS:    I don't know the exact role and

18   responsibilities of him as a medical person for

19   Constellation.

20   BY MR. MILSTEIN:

21        Q.   Did Constellation have anything to do with any

22   other treatment that this patient was getting other than

23   taking this drug?

24                    MR. KETHCART:    Foundation.

25                    THE WITNESS:    This patient was a patient part
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 125 of 189



                                                               Page 68
  1    of the Mayo Clinic practice.

  2    BY MR. MILSTEIN:

  3        Q.   The patient was what?

  4        A.   Part of the Mayo Clinic practice.

  5        Q.   But did Constellation have any role other thin

  6    supplying the drug that she was taking in this study?

  7        A.   Well, they do have other roles than managing the

  8    study, yes.

  9        Q.   Any other treatment -- did they provide any other

 10    treatment?

 11                  Did they provide radiation?

 12                  Did they provide any other drugs?

 13                  Did they -- did they give her CAT scans?

 14                  Did they give her MRIs?

 15                  No.   The only thing they were doing was

I 16   giving her this drug, right?

 17        A.   I don't know that I understand your question.

 18        Q.   I know you're not a medical doctor.

 19                  How would you interpret it, if this doctor

 20    from Constellation says it would be ideal if we could keep

 21    the patient on treatment?

 22                   How would you interpret that?

 23        A.   I wouldn't interpret that because that's --

 24        Q.   What would you do?

 25        A.   I would forward this on to the physician.
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 126 of 189



                                                                Page 69
   1        Q.      Okay.    And did you do that?

   2         A.     I CC'd Dr. Fonseca and Dr. Bergsagel, this email

   3     chain.

   4         Q.     The next email is naw you to Cooper, again with

   5     the CCs.

   6                        And you say, "From understanding only past

   7     history, would she be experiencing the same mania while on

   8     dexamethasone?      I will do more research on her records but

   9     have not seen any diagnosis of bipolar."

 10                         Did you do the research on her records?

 11          A.     From my memory, I don't know.    But from this, I

 12      would have, yes.

 13          Q.     And then Cooper writes back to you on January 5th

 14      at 18:08, "Steroid induced psychosis is a well-known

 15      problem.    It doesn't require an antecedent history of

 16      bipolar disease.       I guess we need to be sure the patient

 17      hasn't inadvertently taken steroids during this time."

 18                         And then Fonseca writes, "The patient is not

 19      on any steroids," copied to you.

 20          A.     Yes.

 21          Q.     Do you see that?

  22         A.     Yes.

  23         Q.     Do you have any recollection of seeing one of the

  24     five subjects in this trial who was experiencing severe

I~1 25   mania?
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 127 of 189



                                                                 Page 70
   1        A.   I don't remember.

   2        Q.   So you have no recollection of seeing somebody --

   3                    MR. ZIEDERMAN:    I would object to lack of

   4    foundation about severe mania.         I think that's

   5    misleading.

   6                    MR. MILSTEIN:    Significant mania, how about

   7    that?

   8                    "Patient has developed significant mania."

   9    BY MR. MILSTEIN:

 10         Q.   Do you have any --

I, 11                   MR. LIEDERMAN:    You said the five patients

 12     that have.

 13                     MR. MILSTEIN:    No.    I didn't mean to imply

 14     that.

 15                     MR. LIEDERMAN:   Okay.

 16     BY MR. MILSTEIN:

 17         Q.   There were five subject in the trial that you were

 18     the research coordinator of, correct --

 19         A.   Uh-huh.

 20         Q.   -- at most?

 21                     MR. KETHCART:    At Mayo.

 22     BY MR. MILSTEIN:

 23         Q.   At most?

 24         A.   Yes.    I was the coordination for the patients who

 25     were on this trial at Mayo Clinic.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 128 of 189



                                                               Page 71
 1        Q.    And at most, there were five patients?

 2        A.    From memory, it could have been, yes.

 3        Q.    Okay.    And one of them, we know you've written,

 4    had significant mania.

 5                      And my question zs, do you have any

 6    recollection of seeing one of your five patients with

 7    significant mania?

 8        A.    I do not have any recollection of any other

 9    patients that had --

10        Q.    No.

11                      Do you have a recollection of seeing -- I

12    mean, if I saw somebody with significant mania, it would

13   make an impression on me.

14                     I'm asking you whether you recall seeing this

15   patient, Ms. Spedale, with significant mania?

16        A.    I don't have specific memory of interacting with

17    her when she had the significant mania.

18        Q.    Do you have any general recollection?

19        A.   I don't remember.

20        Q.   Qkay.     Do you remember -- other than the emails,

21   do you remember that one of the patients in this trial had

22   significant mania?

23        A.    From my memory, I do remember there was an SAE,

24   serious adverse event, that required special reporting

25   as -- and in that case, it was a mental health adverse
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 129 of 189



                                                                Page 72
 1    event.

 ?_       Q.   So you remember that?

 3        A.   I do.

 4        Q.   Okay.    If you can turn to the document where the

 5    first one is January 6, 2016, 10:22 a.m.

 6                     MR. KETHCART:     What's the page number at the

 7    bottom of that one?

 8                     MR. MILSTEIN:    56.

 9                     Are all the pages -- did you number all the

10    pages?

11                     MR. KETHCART:     To be honest with you, I'm not

12    sure how they're numbered.

13                     I just know that that's providing a good

14    resource for being able to find it.

15                     MR. MILSTEIN:     Okay.   Yeah, I don't think so

16    because they're -- they have different page numbers.

17                     MR. LIEDERMAN:     When they print out, they

18    just have numbers at the bottom of the page, the page print

19    out the order.

20                     THE WITNESS:     You say 56?

21                     MR. KETHCART:     Uh-huh.

22                     Hand me the other stack, and I'll look

23    through the other stack.

24                     THE WITNESS:     Oh, maybe it's in there.

25                     MR. KETHCART:     Yeah.   It should be back in
    Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 130 of 189



                                                                   Page 73
     1   there.

     2                   MR. MILSTEIN:     No?

     3   BY MR. MILSTEIN:

     4        Q.     I'll tell you what.

     5                    See if you can find -- because it's the same

     6   email chain.

     7                    See if you can find where it says, Michael --

     8   at the top, it says Michael Cooper, January 6, 2016, 10:22

~    9   a.m.

    10                    MR. KETHCART:     Here's 56.

    11                    THE WITNESS:     Okay.

    12                    MR. MILSTEIN:     You found it?

    13                    MR. KETHCART:     Yes.

    14                    THE WITNESS:     Thank you.    Okay.

    15   BY MR. MILSTEIN:

    16          Q.   So let`s start on page 57.

    17                    So Cooper writes to Fonseca, with a copy to

    18    you, "Did the patient symptoms of mania develop while she

    19    was taking the study drug or during a break?"

    20                       And then you write, "We noticed the symptoms

    21    on day 20 prior to the start of the cycle 2."

    22          A.   Yeah.

    23          Q.   "But since then, the mania has gotten

    24    significantly worse."

    25                       Do you see that?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 131 of 189



                                                               Page 74

 1        A.    (Inaudible response)

 2        ~.    And then Fonseca writes, "Actually her symptoms

 3   started while she was at the protocol.        They exacerbated

 4   recently, but she already had some of this behavior while

 5   she was on therapy."

 6                      And then you write, "Sorry, sorry, I thought

 7   it was day 20."

 8                      Do you see that?

 9        A.    Yes.

10        Q.    Do you recall this at all?

11        A.    I don't recall this specific moment, but I made a

12   mistake from the email I read.

13        Q.    Okay.     Now you recollect that her significant

14   mania started while she was taking the drug, correct?

15        A.    I don't remember specifically.

16        Q.    Okay.     And then if you could turn to the set that

17   begins with -- it's at page 45.

18                      January 6, 2016, 10:22, Michael Cooper is at

19   the top to Fonseca.

20        A.    Okay.

21        Q.    Okay.     That's the continuation --

22        A.    Yes.

23        Q.   -- where Cooper then says, "Okay.       It sounds like

24   a temporal connection may be a bit stronger than I

25   thought."
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 132 of 189



                                                               Page 75
 1                     And that's an email from Cooper to Fonseca,

 2   with a copy to you and those other individuals.

 3                     Do you see that?

 4         A.   Yes.

 5         Q.   zf you could turn to the email that begins -- it's

 6   from Fonseca to you, January 11th, 2016 at 5:10.

 7                     MR. KETHCART:    I'm sorry.   What's the number

 8   at the bottom of that one?

 9                     MR. MILSTEIN:    36.

10                      THE WITNESS:   Okay.

11   BY MR. MILSTEIN:

12         Q.   Okay.    So turn to the third page, which is page

13   38.

14         A.   Okay.

15         Q.   So you write to Fonseca.

16                      You say, "Dr. Bergsagel and I had a

17   teleconference call with Constellation on Friday.         They

18   wanted to follow up with you regarding if we should report

19   Iris's mania as an SAE and report it to our IRB

20   immediately.       The SAE criteria is below."

21                      Do you see that?

22         A.   Yes.

23         Q.   And underneath that you say, "The criteria to

24   report to IRB within five working days UPIRTSO is."

25                      What is UPIRTSO?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 133 of 189


                                                                 Page 76 '~
 1        A.     UPIRTSO?

 2                       All the above plus anticipated and possibly

 3    related.

 4        Q.     And then you say, "If you think it's in UPIRTSO,

 5    then it will be required to change in consent form,"

 6    right?

 7        A.     Yes.

 8        Q.     And Fonseca writes back to you, "Yes.       I think it

 9    should be reported.       It's unclear if this is related or

10    not, but at the very least, it`s possible."

11                       You write back, "Sounds good.    You'll be

12    getting an IRB E sign off."

13                       I guess that means tomorrow sometime,

14    correct?

15        A.     Yeah.

16        Q.     And then if you go the first page, you ask, "Which

17    do you think she should fall into, mild, severe or

18   life-threatening?"

19                       And Fonseca writes back to you, "She was

20   almost 4, but I'll call it 3.          In hindsight, she was

21   already grade 1 during my last evaluation and quickly

22   progressed through 2 and 3."

23                       Do you see that?

24        A.     Yes.

25        Q.     Let me show you what's been marked as 4.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 134 of 189


                                                                Page 77

   1                     We're trying to figure out who wrote the

   2    adverse event report and the MedWatch form.

   3                     Bergsagel says he doesn't think he did.

   4    Fonseca said he doesn't think he did.

   5                     Did you write it?

   6                     Look at the -- at the narrative.

   7                     MR. KETHCART:    On page 2 of the report, of

   8    the Medwatch report?

   9                     So this narrative is what he's asking if you

 10     wrote.

 11                      THE WITNESS:    I would have to look at what

 12     the reporting requirements in the protocol and look at what

 13     I submitted to the company with the forms that they wanted

 14     me to submit to and see if they used my wording for it.         I

 15     don't remember if this was me.

 16     BY MR. MILSTEIN:

 17         Q.   I'm not sure what you have to look at.

 18                      I mean, you looked at the Spedale file.

~' 19                    Would this have been -- if you had written

 20     it, would it have been in the Spedale file?

 21         A.   There are forms per protocol that I fill out, SAE

 22     forms that I fill out with the information, and then I fax

 23     or send off to the Constellation or INC.

 24         Q.   Okay.    I understand that, but my question is --

 25         A.   And I, in that form --
    Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 135 of 189


                                                                      Page 78
     1        Q.     -- would that have been -- if you had written it,

     2    would you have put a copy in the Spedale file?

     3        A.     Yes.

     4        Q.     And you produced the Spedale file, correct?

I    5                         MR. KETHCART:    You produced -- would it have

     6    been in your email?

     7                         THE WITNESS:    No, that would not have been in

     8    my --            ~

     9    BY MR. MILSTEIN:

    10        Q.     Oh.

    11        A.     -- email.

    12        Q.     I thought you said you had a folder for Spedale.

    13        A.     For any electronic communication.

    14        Q.     Oh, I see.

    15                         Well, I mean, you got a copy of the subpoena

    16    and you went looking for documents related to Spedale,

    17    correct?

    18        A.     Email conversations, yes.

    19        Q.     Oh, only emails?

    20        A.     Yes.

    21        Q.     All right.       So how can we find out whether you

    22    wrote this or not?

    23        A.     I would have to go look in the Constellation

    24    database and look at --

    25        Q.     What do you think by the Constellation database?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 136 of 189


                                                               Page 79
 1          A.    There's a database that we enter all the data

 2    in.

 3          Q.    That's only on the --

 4          A.    And Constellation would also have a copy of what

 5    was reported as well by me.

 6          Q.    Well, I mean, that one is -- it says reported by

 7    Bergsagel.

 8                       But we have -- Bergsagel does not recall

 9    writing it and doesn't think he wrote it.

10                       Now, it's possible that he had you write it

11    and then he signed for it.

12                       Well,. let me -- let me get back to this

13    database.

14                       So you have a network that has various files

15    on it, correct?

16          A.   You mean network in terms of my computer?

17          Q.   Yeah.

18          A.   It has --

19          Q.   As an employee --

20          A.   -- any email --

21          Q.   As an employee of Mayo, you have a computer that

22   is networked, correct?

23          A.   Yes.

24          Q.   And there are various files on the network,

25   correct?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 137 of 189


                                                               ~.•- :1

 1        A.     Yeah..   There's various --

 2        Q.   Okay.

 3        A.   -- stuff in the computer.

 4        Q.     And so if you sat at your computer today, could

 5    you find -- is there a file marked Constellation

 6   database?

 7        A,   No.     It's a third party database that we have to

 8   put in our access log-in and password.

 9                     It's not controlled by Mayo Clinic.    It's

10   controlled by a third party.

11        Q.   Okay.      Are you saying that there is a -- if you're

12   on a clinical trial for Constellation, they're networked

13   with Mayo with respect to that file.

14                     Is that what --

15                     MR. KETHCART:   Form.

16   BY MR. MILSTEIN:

17        Q.   -- you're saying?

18        A.   I'm confused in the question you're asking.

19        Q.   If Constellation has hired you for a clinical

20   trial, which they did -- they wrote the protocol.        They

21   wrote the informed consent.

22                     Are you linked up with them on a computer?

23        A.   No.     That`s -- we're not linked up with them on

24   the computer.

25        Q.   Okay.      So what is it you're talking about as far
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 138 of 189


                                                               Page 81
 1   as a Constellation database?

 2        A.   I should have rephrased it.

 3                     It's a database that any protocol or

 4   procedure, for example, lab values, physical exam, we have

 5   to input in a database so the sponsor can analyze the data.

 6        Q.   Okay.     And can you still access that database?

 7        A.   I don't think so.    The study is closed.

 8        Q.   It`s closed.

 9                   Okay.    All right.   So how would you be able

10   to find out whether you wrote the SAE?

11        A.   I would have to go back and see if I could get

12   access to the database from Constellation.

13        Q.   But how would that tell you whether you were the

14   one who wrote it or Dr. Bergsagel wrote it?

15        A.   Oh, it would have information that it was entered

16   by us as a site.

17        Q.   Is it your practice -- is part of your

18   responsibility to write the SAES?

19        A.   Part of my responsibility is whatever is delegated

20   in the study procedures.

21        Q.   I don't think in the protocol it says that the

22   research coordination or the doctor is going to write the

23   SAES.

24                   So if doesn't say it, have you on occasion

25   written the SAEs for the --
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 139 of 189


                                                               Page 82
  1         A.     I had done --

  2         Q,     -- principle investigator?

  3         A.     I had filled out an SAE form, yes.

  4         Q.     Okay.     And do you give it to the principal

  5    investigator to review before it's finalized?

  6         A.     They have to sign off on it.

  7         Q.     Okay.     Can you find the email -- it's page 18 at

  8    the bottom.

  9                        It's dated January 14th from Felecia Tarber

1. Q   t.o you .

11          A.     Okay.

12          Q.     Okay.     So Felecia Tarber, she's at the CRO?

13          A.     Yes.

14          Q.     Did the people at the CRO have different jobs or

15     were they interchangeable?

16                         Because we've seen several names.

17                         Is there -- was there one person who was the

18     person that was your main contact?

19          A.     Each of them had different responsibilities for

20     different things I contacted for.

21         Q.      Okay.

22         A.      I don't remember exactly what their roles were.

23         Q.      Okay.    And who is Mabeline Dulan?

29         A.      She was my data coordinator.

25         Q.      In-house?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 140 of 189


                                                               Page 83
 1        A.   Yes.    She's a Mayo Clinic employee.

 2        Q.   And what was her job?

 3        A.   Her job was to put the data that was captured by

 4   the protocol into the EDC, which is the electronic database

 5   I was referring to.

 6        Q.   You're talking about the Constellation database?

 7        A.   Or the database that Constellation had for the

 8   study, yes.

 9        Q.   On the Mayo network, is there a file for

10   everything related to this particular clinical trial?

11        A.   That's where we use the EDC.

12        Q.   What's EDC?

13        A.   The electronic data capturer, which is the

14   database that we input the data that's being gathered from

15   the protocol into the system so Constellation and INC have

16   access to the data so they could do their --

17        Q.   Is --

18        A.   -- whatever they need to do.

19        Q.   -- that you one you say is closed?

20        A.   Yes.

21        Q.   Okay.   Is there another file on the computer

22   that --

23        A.   No.

24        Q.   -- captures all of the Constellation database?

25        A.   No.




                                                                      ~!
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 141 of 189


                                                               Page 84
 1        Q.     So Mayo doesn't keep copies of that stuff?

 2        A.     Not the EDC part of the study, no.

 3        Q.     Okay.   Who is Nevin Bhardwaj?

 4        A.     From my memory, I think he was my trial monitor.

 5        Q.     At the CRO?

 6        A.     INC, yes.

 7        Q.     So at the bottom, which is dated January 13th,

 8    this is from you to Tarber and Dulan with copies to

 9    Bergsagel and a few others.

10                     You say, "Hello Felecia, the SAE is ongoing

11    currently.    As of now there has not been a psychiatric

12   evaluation.      The only treatment is lorazepam every six

13    hours as needed for anxiety and daily calls for social

14   services.     V~7e're currently setting up home health conmed

15   should be in the ECRF database.      We will enter ECRF."

16                    Is that the database you're talking about?

17        A.     That's the database, yes.

18        Q.     And earlier, Tarber has written to you, "Thank you

19   for providing information for the SAE mania.       Please

20   respond the queries below.      Please check your fax

21   confirmation when you fax anything."

22                    Do you see that?

23        A.   Yes.

24        Q.     Do you know how you got the answers that she

25   asked?
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 142 of 189


                                                                 Page 85
   1                    I mean is it -- is it information that you

   2    have or do you go and ask somebody?

   3          A.    Which information?

   4          Q.    That the SAE is currently ongoing.

   5          A.    That would be from my discussions with the

   6    physician or medical records.

   7          Q.    Okay.   I mean, was it your understanding she was

   8    in a mental hospital at some point in time?

   9          A.    From my memory, I think she was at an outside

 10     facility.     I would have to review the records that we

 11     have.

 12           Q.    Okay.   And were you getting copies of the medical

 13     records from the outside facility?

 14           A.    I don't remember how it was gotten to us.

 15                     Either I requested them or they were sent to

 16     us.     I don't remember how.

 17           Q.    Okay.   I'm trying to find out whether -- are you

 18     getting the information and supplying it to Bergsagel and

 19     Fonseca or are they getting information and supplying it to

 20     you?

 21            A.   It depends on the situation, on who gets the

 22     information first, and I don't recall with this

 23     situation.

 24           Q.    Okay.   If you can find the one that's marked

', 25   January 12th, 11:25 from Michael Cooper to you.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 143 of 189


                                                               Page 86
 1                    Page 24 is at the bottom.

 2        A.    January 12?

 3                    What page number?     Sorry.

 4                    MR. KETHCART:    Number 24 at the bottom.          a:
 S                    THE WITNESS:    24.   Sorry.

 6   BY MR. MILSTEIN:

 7        Q.   You say -- in the second email you say, "I

 8    submitted an SAE form to INC and we will be reporting this

 9   to our IRB."

10                    Do you see that?

11                    I'm sorry.

12        A.   Yes.

13        Q.   So was that your standard practice, that you would

14   submit the SAE to the CRQ?

15        A.   Yes.   I would submit to CRO after I filled it out

16   and the investigator, the physician, reviews it and signs

17   off on it.

18        Q.   And then what would the CRO do wii~h it?

19        A.   I have -- that is a question for them.

20        Q.   [Tell, somebody sends it to the FDA.

21                    Do you send it to the FDA?

22        A.   I would have to look at the protocol if that was a

23   reporting mechanism by us or the sponsor.

24        Q.   And then you say, "And we will be reporting this

25   to our IRB."
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 144 of 189


                                                               Page 87
 1                       So you report -- did you report it to the

 2   IRB?

 3          A.   Yes.     From this email, I reported it to IRB.

 4        Q.     And how do you do that?

 5          A.   Electronic system.

 6        Q.     But tell me what the electronic system is.

 7        A.     It`s a Mayo Clinic IRB we have here, and

 8   everything is done electronically.

 9        Q.     Okay.

10        A.     So I would log in to --

11        Q.     But you're sitting at your computer.     You log in

12    your name.

13                       Then what do you do if you want to submit an

14   SAE to the IRB?

15        A.     I follow their form in reporting guidelines.

16        Q.     Okay.    But what do you have to click on in order

17   to do that?

18        A.     I don't remember the exact form or buttons.

19                       I just follow the directions that's provided

20   to me when I access the IRB database for me to do the

21   reporting.

22        Q.     Okay.    That still exists, correct?

23        A.     Yes.

24        Q.     Okay.    So, I mean, that's on the subpoena, so I'll

25   follow up with this stuff.
    Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 145 of 189


                                                                   Page 88
     1                    But we need this information, as well,

     2   because it relates to Spedale.

     3                     Did the IRB get back to you, do you know?

     4        A.   I would have to look at the records.

     5        Q.   Okay.     Now, if you can get to what's at page 6,

     6   from Fonseca to you, dated Mayo 11th, 2016.

     7        A.   Okay.

I    8        Q.   You got that?

     9        A.   Yes.

    10        Q.   So it starts with Felecia to you saying, "Please

    11   check your fax confirmation.      Provide date of resolution of

    12   the SAE."

    13        A.   Okay.

    14        Q.   Then you write to Fonseca, "I wanted to check in

    15   with you if Iris's mania has resolved.       Do you think it

    16   should still be considered as an SAE?"

    17                     Then he writes back, "It's still going on.

    18   Would keep as an SAE.      Just saw her in the clinic.    I would

    19   do all communications with them via me if that is okay."

    20                     Do you see that?

    21        A.   Yes.

    22        Q.   What did you understand that to mean, "I would do

    23   all communications with them via me"?

    24        A.   I just read it as is, go through him.

    25        Q.   But "I would do all communications with them," is
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 146 of 189


                                                                Page 89
 1    he talking about the CRO?

 2        A.    I don't know what he was in context for that.

 3        Q.    And then go to September 13th, page 3, 11:32 a.m.,

 4    September 13th, Fonseca to you.

 5        A.    Okay.

 6        Q.    So you write, "I wanted to see if you would say

 7    her SAE of mania improved or resolved."

 8                      So this is now a few months after the last

 9    chain.

10                      What caused you to then ask Dr. Fonseca

11    whether it's been resolved?

12        A.    I don't specifically remember what prompted me to

13   ask him.

14                      From my experience and custom and practice,

15   it probably would have been a request from the CRO sponsor

16   for the data.

17        Q.    Well, if it was, we would have seen that -- it

18    would be in this email chain, wouldn't it?

19        A.    Or it would have been in another email or it would

20   have been a phone call.       I don't know the mode of

21   communication.

22        Q.    Okay.

23        A.    Or it would have been through the database.

24                      It could have been different modes of

25   communication.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 147 of 189


                                                               Page 90
                                                                         j
 1        Q.    Okay.    Let me see if I get this right.                 _~

 2                      So I think Dr. Bergsagel said that

 3   Constellation wrote the protocol and Constellation wrote

 4   the informed consent.

 5                      And is that your understanding as well?

 6        A.    Custom and practice, that is the case in terms of

 7   sponsor writing the protocol, sponsor providing us with the

 8   informed consent.

 9        Q.    The patient meets with Dr. Bergsagel, but you're

10   the one who did of the informed consent discussion,

11   correct, with Iris Spedale?

12        A.    The patient met with Dr. Fonseca first.

13        Q.    Okay.    Met with Fonseca, met with Bergsagel, but

14   as far as the informed consent discussion, that was you,

15   correct?

16        A.    Yes.

17        Q.    And you were following the protocol, correct?

18        A.    I was following the consent when I did the

19   informed consent --

20        Q.    No.

21        A.    -- process.

22        Q.    I mean, in the discussion, you followed the

23   consent.

24                      But how you were acting with respect to

25   implementing the trial was following the protocol, correct?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 148 of 189


                                                               Page 91
 1        A.   Yes.

 2        Q.   Whatever Constellation told you to do in the

 3   protocol, that's what you did?

 4        A.   Yes.

 5        Q.   After she signs the informed consent document, she

 6   comes in and gets the first pill in the clinic, correct?

 7        A.   Before that, there were tests and procedures that

 8   we did per the protocol.

 9        Q.   Okay.   So she does some blood tests before, and

10   then she comes in and she gets the pills, correct?

11        A.   There were more tests to blood test.

12        Q.   Okay.   I understand.

13        A.   Okay.

14        Q.   After that screening, the next thing in the

15   protocol that is her participation in the trial is to come

16   in and get the first pill, correct?

17        A.   And there might have been some test procedures

18   prior to the first dose as well.      I would have to look at

19   the protocol.

20        Q.   Okay.   And does she take the first dose inside

21   Mayo?

22        A.   From my memory, patients took the first dose in

23   the clinical, yes.

24        Q.   Okay.   And where is that?

25        A.   We were actually located in the Scottsdale campus
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 149 of 189


                                                               Page 92
 1    at this moment.

 2        Q.    In the Scottsdale campus?

 3        A.    Yes.

 4        Q.    And is that where you were?

 5                      Were you there at the time?

 6        A.    I don't remember if I was there when she took the

 7   actual dose.

 8                      That would have been administered by the

 9   nurse.

10        Q.    Okay.

11        A.    That's not my responsibility.

12        Q.    Is it that nurse whose name we came across?

13        A.    No.     It would have been a nurse in the

14   chemotherapy unit.

15        Q.    Okay.     The patient -- the subject drives to the

16   Scottsdale Mayo, sees a nurse.

17                      And how does she know where to go?

18                      Is it your job to tell her where to go?

19        A.    I schedule all the appointments based on the

20   protocol, and then the patient will get an itinerary.

21        Q.    Okay.

22        A.    The itinerary would tell her what that day's

23   schedule is.

24        Q.    You give the patient an itinerary?

25        A,    Or it was mailed to them or a phone call.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 150 of 189


                                                                Page 93
 1                       I don't know what the mode of communication

 2   is, but there's many modes of communication.

 3        Q.     Okay.    And you're doing this, again, all pursuant

 4   to the protocol that Constellation wrote?

 5        A.     Yes.

 6        Q.     And she drives -- the patient drives to the

 7   clinical.

 8                      Is she told to have her husband with her or

 9   have a driver with her or --

10        A.   I don't remember.      I don't recall who drove.

11        Q.     No.

12                      But do you want to make sure that the

13   patient, the subject has somebody with her in case there's

14   a reaction?

15                      So do you tell them, don't come by yourself?

16        A.   I don't recall exactly what I said, but it is

17   custom and practice in a part of us to say that, if you

18   have could have a driver, that will be the best possible.

19        Q.   Okay.      So she comes there.

20                      And I know you weren't there.     You don't know

21   whether you were there or not.

22                      But is the procedure that she actually take

23   the first pill, you know, with a nurse right there?

24        A.   Yes.      The nurse was there giving the

25   administration of the oral medication.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 151 of 189


                                                               Page 94
 1        Q.     Okay.     But when you say giving the administration,

 2    the nurse just hands her the pill and then she takes the

 3    pill, correct?

 4        A.     Yes.

 5        Q.     And swallows --

 6        A.     I don't know if that's exactly what happened, but

 7   that's the custom and practice.

 8        Q.     And with a glass of water, the way you would take

 9   any pill like aspirin --

10        A.     It would --

11        Q.   -- right?

12        A.     The pill would be taken as per written in the

13   protocol.

14        Q.     Okay.     And is it your understanding that it's

15   required that -- I mean, I know when I -- I have

16   immunotherapy with B shots.

17                       So I have to stay there for a half an hour

18   after I take the B shot to make sure I don't have a

19   reaction.

20                       Is the patient required to stay at the clinic

21   for a period of time after the first pill?

22        A.   As per what's written in the protocol, yes.

23        Q.   Okay.       And do you know off the top of your head

24   how long she's supposed to stay there?

25        A.     Without the protocol in :[ront of me, I don't
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 152 of 189


                                                               Page 95
 1    remember how many hours she was there for, how long she was

 2   there for.

 3          Q.   Qh, you think it may be hours?

 4          A.   I don't remember if it was -- I don`t remember the

 5   length of time.

 6          Q.   Okay.     And if she's supposed to take 150

 7   milligrams twice a day, is she only taking the first pill

 8   there and then the second pill the second time in the

 9   day?

10                       She's able to do that at home?

11          A.   I would have to look at the protocol in terms of

12   the dosing and in terms of what the day needed to be like

13   in terms of what the protocol said.

14          Q.   Okay.     And then you`ve given her information about

15   when to take these pills every day for 14 days, twice a

16   day.

17                       Did you tell her to take it at 7:00 in the

18   morning and at midnight or you say when you wake up and

19   when you go to bed?

20        A.     I instructed the patient or the nurse instructed

21   the patient through the protocol, and the protocol did have

22   also a diary.

23        Q.     Okay.    But the patient doesn't have the protocol,

24   correct?

25        A.     Yes.
     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 153 of 189


                                                                       Page 96
i,    1                        No, they wouldn't have the protocol.

      2        Q.      Right.

      3                        So how does the patient know what the

      4    protocol says?

      5        A.      They're instructed by the nurse or myself.

      6                        And you also have a diary that has

      7    instructions on there.        And they also have what's written

      8    on the medication bottle or however that's packaged is also

      9    the instructions on there as well.

     10        Q.      Qkay.     And does the diary have information

     11    about -- is a diary supposed to have information about,

     12    that the patient supplies about any adverse reaction she

     13    has, nausea, things like that?

     14        A.      I would have to review the diary to see

     15    specifically what it said.

     16        Q.    But are you saying you think the diary is in the

     17    protocol?

     18        A.      No.     The diary is a separate form from the

     19    protocol.

     20        Q.      Okay.

     21                        THE VIDEOGRAPHER:   Pardon me.    Approximately

     22    five minutes left on the videotape.

     23                        MR. MILSTEIN:   Okay.    That's all I have.

     24    Thanks.

     25                      MR. LIEDERMAN:     Okay.    Do you want to take a
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 154 of 189


                                                               Page 97 ~
 1   break?

 2                     We'll take a break so he can change the

 3   videotape, so we won't --

 4                     MR. KETHCART:    Okay.

 5                     THE VIDEOGRAPHER:    This ends Media Number 1

 6   of our ongoing deposition.

 7                     We're off the record at 11:17.

 8                     (Recess taken from 11:17 a.m. to 11:24 a.m.)

 9                     THE VIDEOGRAPHER:    This begins Media Number 2

10   of our ongoing deposition.

11                     We`re back on the record at 11:24.

12                     MR. LIEDERMAN:    Where are the stickers just

13   to add one more exhibit?

14                     (Exhibit No. 33 marked)

15                               EXAMINATION

16   BY MR. LIEDERMAN:

17        Q.   I'm going to show you what's been marked as

18   Exhibit 33, which is called a biweekly PI teleconference

19   highlights.

20                     This one is dated 8 January 2016.

21                     I'll just ask to you to take a look at that.

22        A.   Okay.

23        Q.   Do you recognize this document?

24        A.   Yes.

25        Q.   Okay.     Could you just describe what this document
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 155 of 189


                                                               I'.~- •:

 1   is in your own words?

 2        A.    This is the biweekly PI highlights that are sent

 3    after their conversation teleconference is completed.

 4                      This is what they send out to sites so they

 5    know what was discussed.

 6        Q.    And on the cover page there are a series of names,

 7   that some of them are dark and some of them are light gray.

 8                      Do you know the reason for the difference?

 9        A.    My understanding is that ones that are dark are

10   the ones that attended.

11        Q.    Okay.     What are the purpose --

12                      THE VIDEOGRAPHER:   Please stand by.

13                      There`s a microphone on the table that's not

14   on someone's body.

15                   Okay.     Thank you.

16   BY MR. LIEDERMAN:

17        Q.   And generally, the purpose of these

18   teleconferences, what would you describe is the purpose of

19   the teleconference?

20        A.   I would describe it as to go over the study, to go

21   over study subjects so all the sites are aware of what's

22   going on with the trial, Lo discuss any changes, to discuss

23   any issues, just a conversation led by the sponsor and/or

24   CRO to make sure that everyone is aware of what's going on

25   in the study.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 156 of 189


                                                               Page 99
  1        Q.   Now, the letterhead here says, is it NC Research

  2    on the upper left -- INC Research.

  3                     On the right, it says, "Constellation

  4    Pharmaceuticals."

  5                     But at the bottom you'll see, "INC Research,

  6    Inc. - Confidential."

  7                     Do you know who actually prepared these

  8    minutes or what's called highlights?

  9        A.   I don't know who prepared these minutes.

 10        Q.   Do you know whether or not -- who at the Mayo

 11    would be the one to receive these minutes from whoever

 12    prepared it?

 13        A.   It would be the site -- the site staff who was

 14    doing the study.

 15        Q.   So would you be a recipient of it?

 16        A.   Yes.

 17        Q.   But would you be a recipient of it as a

1 18   co-recipient, along with others?

 19        A.   With Dr. Bergsagel, yes.

 20        Q.   Okay.    When you would receive these highlights,

 21    would you do anything with them?

 22        A.   I would read them, and then these would be

 23    filed.

 24        Q.   Okay.    If there was information -- okay.     Now,

 25    where these focused on -- strike that.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 157 of 189


                                                             Page 100
 1                     Was it common practice, to your knowledge,

 2   that if there were adverse events experienced by any of the

 3   sites, these meetings, telephone conference meetings, would

 4   be the opportunity to disclose it to the other sites?

 5        A.   It is custom and practice of these teleconferences

 6   for other sites to discuss subjects participation on the

 7   study, yes.

 8        Q.   And where -- do you recall whether in this study

 9   itself you were aware of any adverse events that may have

10   occurred at other sites?

11        A.   I don't recall specifically what they were, but it

12   is custom and practice for me to be part of these

13   teleconference so I would be aware of it --

14        Q.   Okay.

15        A.   -- during these calls.

16        Q.   And once a conference was held, if you do learn

17   about adverse events at other sites, do you have occasion

18   then to have subsequent conversations with the principal

19   investigator regarding the information that you`ve learned

20   on the telephone call?

21        A.   Not unless it's needed or warranted by a specific

22   situation.

23        Q.   Do you ever have instances where it changes or

24   modifies the type of conversations you have with potential

25   enrollees or participants in the trial with respect to any
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 158 of 189


                                                              Page 101

 1   additional risks that may be arising?

 2        A.    Only if it's requested in writing and approved by

 3   our IRB that we would have to reconsent the patients for

 4   the new risks.

 5        Q.    And that would in this case be INC Research?

 6        A.    Yeah, I don't know.       I don't remember who it would

 7   be, but --

 8        Q.    You don't remember who the IRB was?

 9        A.   Oh, who our IRB?

10                     Mayo Clinic was.

11        Q.   Yeah.

12                     Okay.   So that would be a decision that would

13   be made by the Mayo Clinic?

14        A.   Mayo Clinic, yes, and also the sponsor or CRO.

15        Q.   Okay.     And who would be making that at the Mayo

16   Clinic specifically?

17        A.   The principal investigator.

18        Q.   Okay.     Now, why don't you take Exhibit 11, which

19   is the consent and authorization form --

20        A.   Okay.

21        Q.   -- so that you have it in Front of you?

22                     So this is the --

23                     MR. KETHCART:    Is he done with all of those

24   documents?

25                     MR. LIEDERMAN:     Yeah.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 159 of 189


                                                                Page 102
 1                      MR. KETHCART:    Okay.

 2                      MR. LIEDERMAN:    You can take them away.

 3                      MR. KETHCART:    I was going to say, we can

 4   move them.

 5                      MR. LIEDERMAN:    Move them away.

 6   BY MR. LIEDERMAN:

 7        Q.   So this was a document that you looked at

 8   previously.

 9                       Had you identified the page where Ms. Spedale

10   had signed it?

11        A.     Yeah.     It is the page number 21.

12        Q.   Okay.       And is your signature also on this

13   document?

14        A.     Yes.

15        Q.   Okay.       And this signature would have been placed

16   by you at what point in time in your meeting with her?

17        A.     After the consent is reviewed, after all her

18   questions are answered and she decides voluntarily to sign

19   the consent.

20        Q.   Okay.       And her signature only follows the review

21   of the document and your discussions?

22        A.     Yes.

23        Q.     Okay.     Now, do you recall -- I'm sorry, just maybe     ',

24   one repeat question, if it had been asked.

25                       Was there anybody else present when you had
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 160 of 189


                                                              Page 103
 1    your meeting with her to discuss this document?

 2        A.    I don't remember who specifically was in the

 3   room.

 4        Q.    Do you remember whether there might have been

 5   somebody else in the room, any --

 6        A.    It is custom and practice to have other family

 7   members available.     I don't remember who was there.

 8        Q.    It is possible her son or her husband were

 9   present?

10        A.    I don't remember.

11        Q.    Okay.   Now, how long would it -- first, do you

12   recall how long this meeting might have taken?

13        A.    I don't remember how long it was --

14        Q.    As a matter of --

15        A.    -- specifically.

16        Q.    -- custom and practice, is there a particular

17   length that you put into your diary for such a meeting?

18        A.    Custom and practice, you know, usually at least an

19   hour or so --

20        Q.    Okay.

21        A.    -- depending on the situation of the patients and

22   the length of the consent form.      It all depends.

23        Q.    So as best as you can recall, either referring to

24   custom and practice, as close to what you believe would

25   have been the way that you would have handled the meeting
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 161 of 189


                                                              Page 104

 1   Ms. Spedale, how would you have opened the meeting with an

 2   enrollee with respect to introducing this consent form?

 3        A.   Custom and practice, as I did with her from my

 4   note, I usually like to send the consent form prior to the

 5   visit so they could review it on their own with family

 6   members or other physicians and they have a copy of it.

 7        Q.   Do you do this by mail?

 8        A.   Email.

 9        Q.   By email?

10        A.   Yeah.

11                     And then when they come in, custom and

12   practice, I then review the consent form with them as

13   written in the consent Form, all the sections.        And if they .

14   have any questions, I would answer their questions at the

15   best of my ability.      If they're medical questions, I will

16   refer that to the physician.

17                     And then once of all their questions are

18   answered and the consent form is gone through, then I would

19   ask if they want to voluntarily participate, and then they

20   would sign the consent.

21        Q.   Okay.     How long before the meeting would you have

22   sent it out to her by email as a matter --

23        A.   It depends --

24        Q.   -- of course?

25        A.   -- on the situation.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 162 of 189


                                                                Page 105
 1                       I think this one, from my memory, I sent it

 2   about a week before.

 3          Q.   Okay.     Would there have been any telephone call at

 4   some time on or about the sending of the email regarding

 5   the fact that there was a consent form being sent?

 6          A.   I don't know by memory if it was email or

 7   telephone call, but there was communication.

 8          Q.   Okay.     And you would have specifically asked that

 9   the document be read in advance?

10          A.   I don`t remember what I wrote in the email.

11          Q.   Okay.     Did we have the email of you forwarding i.t

12   to her?

13          A.   I don't .have that email.

14          Q.   Okay.     Do you know the reason why you might not

15   have a copy of that email?

16          A.   Sometimes I don't keep emails that are pertinent

17   in terms of study related if the patient hasn't gone on

18   study yet.

19                       MR. MILSTEIN:   If the patient what?

20                       THE WITNESS:    Hasn't been enrolled on the

21   study.

22   BY MR. LIEDERMAN:

23        Q.     All right.     So when the patient comes into your

24   room, is this in your office or a conference room that you

25   use?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 163 of 189


                                                              Page 106
 1        A.      This is a patient exam room in the clinic.

 2        Q.      Okay.    So is there a table where you both can sit

 3    with the document or are you sitting in chairs facing each

 4    other?

 5        A.      We are sitting -- there's the desk -- the layout

 6    is the desk, and there's a couch next to the desk.

 7                        And I'm in the desk, and I'm facing the

 8    patient --

 9        Q.      Okay.

10        A.   -- on the couch.

11        Q.      How many copies of the consent form are present in

12    the room when you're meeting with a patient?

13        A.      There could be multiple copies, the original

14    that's signed and any copies that they have previously that

15    was sent.     I don't remember this case.

16        Q.      Do you have a regular opening that you provide

17    when you're sitting down with the patient to introduce the

18    document that you're now going to review with them, the way

19   that you're describing it to them?

20        A.    No.   I just say, let's go over the consent form,

21   I'll answer any questions you have, and then take it

22   from -- and then I just -- the consent, I fallow the

23   consent form.

24        Q.   So if you look at the first page --

25        A.   Yes.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 164 of 189


                                                              Page 107
 1        Q.   -- do you recall whether you have any discussions

 2    with respect to the meaning of the term research study?

 3        A.    I don't have any memory --

 4        Q.    Okay.

 5        A.   -- if that was discussed or not.

 6        Q.    Do you have discussions with someone like Ms.

 7    Spedale to distinguish between what would be a study such

 8    as a clinical trial study and treatment, the difference

 9    between a treatment and a study?

10        A.   I don't remember the conversations, if I had those

11    conversations or not or if the physician had the

12    conversations.

13        Q.    Do you, as a matter of course, though, have

14    discussions that may focus on whether there is a difference

15   between research and treatment or whether this is for

16   treatment?

17        A.   You mean in general?

18        Q.   In general.

19        A.   In general, I've had subjects ask me the question

20   of, not what is a research study, but, you know, what does

21   this research study entail.

22        Q.   Okay.     I mean, there are people who may come in

23   who, in the case of cancer patients, they`re looking for

24   cures, and they're enrolled in a study.

25                     So is it rare or often that you run into
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 165 of 189


                                                             Page 108
 1   patients who are anxious for talking about the therapeutic

 2   quality of the study and the drug?

 3        A.   So that is a discussion for the medical doctor.

 4        Q.   So is it often raised by a patient?

 5        A.   Sometimes it's raised.      I don't -- I can't give

 6   the numbers, but sometimes it's raised.

 7                     And I don't meet with the patient.    They meet

 8   with the physician as well.      So I don't know the questions

 9   they ask the physician.

10                     So some of these questions can be asked by

11   the physician, to the physician.

12        Q.   Do you find that there are quite a few questions

13   that are asked by the patients when you're doing this

14   review of the consent form that you need to refer the

15   questions to the doctor?

16        A.   Only medical questions.

17        Q.   Do these often come up, though?

18        A.   It all depends on the situation.

19        Q.   Okay.     It's not like it just seems to always come

20   up whenever you're doing a review --

21        A.   No.

22        Q.   -- because the questions always been asked.

23                     Okay.   In reviewing the criteria for a Phase

24   1 research study, is there typically, to your knowledge, a

25   criteria that no standard treatment is available for the
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 166 of 189


                                                              Page 109
 1    patient?

 2         A.    It all depends on the protocol.

 3                       I don't know if that`s a standard for Phase

 4   1, but whatever is written in the protocol is what we go

 5   by.

 6         Q.    Okay.     So let's assume that the protocol does talk

 7   about the fact that there should not be any other standard

 8   of treatment available.

 9                       How is that then influencing your actions in

10   enrolling patients and your screening of patients?

11         A.    That is something that I would review.     And that's

12   something that, once I review the eligibility, I go to the

13   investigator, and they confirm it and sign off that the

14   patient is eligible.

15         Q.    Okay.    So walk me through that process, though.

16                       So when you say you review the eligibility,

17   what are you doing --

18         A.    I'm looking --

19         Q.    -- given that that is a requirement?

20         A.    I'm looking at the protocol.     I'm looking at the

21   eligibility criteria.

22                       For example, if there are certain lab values,

23   that's something that I could look at, that there's

24   previous medications that they can't be on.        I review all

25   of that.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 167 of 189


                                                               Page 110
 1        Q.    Are you the one reaching out and collecting that

 2   Irom whatever is the treating physician involved with that

 3   patient?

 4        A.    In the EMR, yes.    It's all --

 5        Q.    Okay.

 6        A.    -- based on the EMR.

 7        Q.    Uh-huh.

 8        A.    And after I review the eligibility, I then get it

 9   signed off.

10                      And so the investigator, the physician signs

11   off on it, and they confirm the eligibility.

12        Q.    So if, for instance, it's a question of whether or

13   not there's a standard of treatment that's still available

14   or whether or not this person is appropriate on that basis

15   to go into the trial, how do you determine that or are you

16   not the one determining it?

17        A.    I do not determine that.     That's the physician.

18        Q.    Okay.     Now, when you say physician, is that the

19   principal investigator or is that the treating physician

20   who is the one referring the patient to a clinical trial?

21        A.    That is the investigator who is on the study.

22        Q.    Okay.

23        A.    They sign off on the --

24        Q.    So they sign off on it.

25                      So if that is a requirement, that is
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 168 of 189


                                                               Page 111
  1    something that's not noted.

  2                     That's just part and parcel of the principal

  3    investigator saying enroll the person?

  4        A.   Yes.

  5        Q.   So you don't have a checklist or a document that

  6    you look at with particular reference to the prior

  7    treatments and what is still available to that person?

  8        A.   I would have to look -- I would have to look at

  9    what the protocol, what the procedure was on enrolling the

 10    patient that INC had us do.       There might have been a

 11    procedure.

 12                     So it wasn't -- I follow what the protocol

 13    and what the INC did for enrolling the patient.

 14        Q.   Is that referred to often as the investigator's?

 15                     MR. LIEDERMAN:    That's the wrong one.    I

1 16   don't think I took it.

 17    BY MR. LIEDERMAN:

 18        Q.   That's not the investigator's brochure, is it?

 19        A.   No.     No, no.

 20        Q.   What is the investigator's brochure?

 21        A.   That explains the drugs.

 22        Q.   Okay.

 23        A.   That's printed with the data in there and other

 24    information.

 25        Q.   Okay.    So when you take somebody through -- if you
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 169 of 189


                                                              Page 112 j

 1    turn now to page 3 of 21.

 2           A.   Okay.

 3           Q.   So when you get to heading 2, generally or as a

 4    matter of custom and practice, what do you usually say

 5    about this section?

 6           A.   Oh, I just go over it as written on the consent

 7    form.

 8           Q.   Are there any particular -- looking at this right

 9    now, okay, would there be particular areas that you would,

10    as a matter course, emphasize in going over the document

11    with a patient such as Ms. Spedale?

12           A.   I would emphasize the whole consent form.

13           Q.   Okay.   But as you're going through the

19    paragraphs -- for instance, do you recall whether there

15    were questions with respect to 0610 and this particular

16    consent form from any patients regarding the fact that it

17    was experimental, what does experimental mean?

18           A.   I don't have any memory of any specific

19    discussions --

20           Q.   But you had an understanding of what experimental

21    meant, right?

22           A.   I had an understanding of it.

23           Q.   And what would that be?

24           A.   Experimental drug that's not approved by the

25    FDA.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 170 of 189


                                                             Page 113'
 1        Q.   Now, when you look at the purpose of this study as

 2   the finances to the following research questions, and you

 3   take a look at the last bullet point -- and you can read

 4   that one, right?

 5        A.   Yeah.

 6        Q.   Do you interpret any of these bullet points,

 7   including the last one, as indicating that efficacy has

 8   been established for the drug?

 9        A.   To my own?

10        Q.   Yes.
                                                                         i
11                     Would you interpret any of this?

12        A.   No.     My own interpretation of this would be that

13   this is a question that they're trying to answer.

14        Q.   Okay.    So if a patient had said, is this going to

15   cure my cancer, what would you refer to in this --

16        A.   I would --

17        Q.   -- document?

18        A.   -- refer to the consent form, and I would refer to

19   the purpose of the study.        I would refer to --

20                    MR. MILSTEIN:    But all you do is read the

21   consent form.

22                    You don't add your own --

23                    THE WITNESS:    No.

24                    MR. MILSTEIN:    -- comments to the consent

25   form, correct?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 171 of 189


                                                               Page 114

 1                       You just read it.

 2                       THE WITNESS:    I go over the consent form as

 3   written, yes.

 4                       There is a --

 5   BY MR. LIEDERMAN:

 6        Q.     Take a look at page 16, if I could.

 7        A.   So there's a benefits here.

 8        Q.     Well, take a look at page 16.

 9        A.     Yeah.

10        Q.     Do you see that?

11        A.     Yes.

12        Q.     And that's number 9.

13        A.     Yes.

14        Q.   Is this an area that you review as a matter of

15   custom --

16        A.     Yes.

17        Q.   -- and practice?

18        A.     Yes.    I review the consent form.

19        Q.   And that says, "There may or may not be medical

20   benefit to you."

21                       Do you review, in particular, these

22   sentences?

23        A.   I review all the sections.

24        Q.   Okay.      Would you stop at this point in reading and

25   underscore this or just --
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 172 of 189


                                                               Page 115

 1        A.    No.

 2        Q.    So --

 3        A.    Not unless they have questions or --

 4        Q.    Do you recall whether Ms. Spedale had questions at

 5    particular points in time?

 6        A.    I don't remember.

 7        Q.    Your understanding of this drug in a clinical

 8    phase -- in a Phase 1, you understand that there are, that

 9    this is the first time that humans are being given the

10    drug.

11                      Isn't that correct?

12        A.    I understand that in some Phase 1 studies, yes,

13    there are drugs that are first to human testing, yes.

14        Q.    Okay.     And with respect to this drug, do you have

15    any reason to believe there had been significant human

16    testing before it was started at your site?

17        A.    I would not know unless what was given to me in

18    terms of information from the --

19        Q.    Okay.

20        A.    -- sponsor or CRO.

21        Q.    But as a matter of course, though, with a Phase 1,

22    it's still preliminary no matter how -- whether or not

23    there have been some instances of administration of the

24    drug to humans, it has not been extensive yet?

25                      MR. KETHCART:   Form and foundation.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 173 of 189


                                                               Page 116

 1    BY MR. LIEDERMAN:

 2        Q.    Is that your understanding?

 3                      MR. KETHCART:   Go ahead and answer.

 4   BY MR. LIEDERMAN:

 5        Q.    Do you have an understanding with respect to Phase

 6    1 being at a preliminary stage generally the history of the

 7    drug --

 8        A.    I do have an understanding --

 9        Q.    -- starting with humans?

10        A.    -- with Phase 1, yes.

11        Q.    And that it was pretty new with human use?

12        A.    That it was new on humans, yes.

13        Q.    Yes.

14                      Okay.   So -- and as your own experience

15   through clinical trials for all of these years, both Phase

16   1, Phase 2 and Phase 3, are you aware of new adverse events

17   that become known to both the sites and the sponsor as a

18   result of Phase 1 trials?

19        A.    Yes.    There are instances where there are risks

20   that are not known.

21        Q.    Okay.     Do you recall ever having discussions with

22   patients enrolling in Phase 1 trials about the fact that

23   there is a risk that is an unknown risk and that there

24   aren't necessarily, at this time, known benefits?

25        A.    So I would go over the section of risks and go
     Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 174 of 189


                                                                   Page 117
      1   over as written.

      2                    And for Phase 1 studies, particularly this

      3   one -- on page 13 is the risk section, so I went over this,

      4   the risks.

      5                    And then it does state here, "The risks and        t

      6   discomforts related to CPI-0610 are not well known."        So

      7   that's something that would have been informed.

      8                    MR. MILSTEIN:    When you say you went over

~,    9   that, you just read it?

     10                    THE WITNESS:    Yes.   I go over as written.

     11                   MR. MILSTEIN:     You read as written.

     12                   THE WITNESS:     Yes.

     13   BY MR. LIEDERMAN:

     14        Q.     Is that read aloud or read in silence?

     15        A.     Read out loud.

     16        Q.     You read out loud?

     17        A.   I go over this talking.

     18        Q.     And intermittently, do you stop and ask a patient

     19   if they have questions or is it just reading it without

     20   stopping?

     21        A.   It depends on the situation, if they have

     22   questions or --

     23        Q.     Well, if they have questions -- if they have

     24   questions, you would -- do you invite them before you start

     25   the process, if they have questions, to interrupt you?
 Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 175 of 189


                                                               Page 118 ~

   1        A.   Yes, of course.

   2        Q.   Okay.     Are there moments, though, that you stop

   3    and take a breath and just let them absorb what was written

   4    or do you just read through it?

   5        A.   I would imagine that I take many breaks because

   6    there's a lot to go through.

   7        Q.   Okay.     And on those breaks, do you ask any

   8    questions, repeated questions, such as any further

   9    questions?

 10                      Do you invite questions while you're reading

 11     it as well?

!, 12       A.   It is custom and practice to me to continue to ask

 13     them, do you have any questions?     Do you want me to stop?

 14                      And they're also asked at the end of going

 15     over the consent form if they have any questions before

 16     they sign the consent.

 17         Q.   Were you present when Dr. Bergsagel or Dr. Fonseca

 18     ever spoke to Ms. Spedale about the Phase 1 trial?

 19         A.   I don't remember if I was present at their

 20     visit.

 21         Q.   Okay.     And you don't remember whether or not there

 22     were any questions in particular during the review of the

 23     consent form in which you required a referral of that

 24     question to Dr. Bergsagel?

 25         A.   I don't remember.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 176 of 189


                                                                Page 119 ~p
 1           Q.   Bergsagel?

 2                        MR. MILSTEIN:    Bergsagel.

 3                        MR. LIEDERMAN:    Bergsagel.

 4                        THE WITNESS:    But -- no, I don't remember.
                                                                          f
 5    BY MR. LIEDERMAN:

 6           Q.   Okay.    So the only question that had arisen that

 7    you could recall, at least from the emails, was that prior

 8    to your meeting with her for the consent form, there had

 9    been a question that arose about an alternative drug?

10           A.   Yes.

11        Q.      And you referred that to the doctor --

12           A.   Yes.

13        Q.      -- and then received advice and gave that back to

14    her?

15        A.      Yes.

16        Q.      Do you recall whether your return to either her or

17    her husband regarding the recommendations or the opinions

18   of the doctor were further discussed between her and --

19   between you and the Spedales?

20        A.      No.

21        Q.      Did that result in any further discussions?

22        A.      I don't remember if it did or didn't.

23        Q.      Was there ever an intent by you or anyone at the

24   Mayo Clinic to mislead Ms. Spedale into thinking she was

25   not enrolled in a Phase 1 dose finding study?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 177 of 189


                                                             Page 120
 1        A.   No.

 2        Q.   Did you ever refer to this drug as therapeutic?

 3        A.   No, not that I remember.

 4        Q.   Would it have been, as a matter of custom and

 5   practice, ever -- did you ever use the term therapeutic

 6   with respect to a clinical trial or drug?

 7        A.   I would use what's in the consent form language.

 8        Q.   Okay.     Did you understand what it would mean to

 9   use the term therapeutic?

10        A.   For research study?      Yes.

11        Q.   Okay.    In your training, have you ever been told

12   to be cautious about any inference or implication that

13   something is therapeutic when it's in an early stage or

14   phase?

15        A.   In my training, it was told that we go through the

16   consent and use the wording in the consent form because

17   that's what has been IRB approved.

18        Q.   Did Constellation ever indicate that the study

19   drug, to your knowledge, the study drug was therapeutic?

20        A.   Not to my knowledge that I remember.

21                     MR. MILSTEIN:    Other than what's in the

22   consent form, you mean?

23                     THE WITNESS:    Other than the consent form.

24   BY MR. LIEDERMAN:

25        Q.   Do you recall ever conveying to Ms. Spedale that
    Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 178 of 189


                                                                   Page 121
     1   the study drug was equivalent to or better than any FDA

     2   regimen, approved regimen?

     3        A.     Not that I would --
                                                                              s
     4                     MR. MILSTEIN:    You don't recall saying

     5   anything to her other than just reading the consent form,

     6   correct?

~    7                     THE WITNESS:     Yes.

     8                     MR. LIEDERMAN:     You can`t -- you can't

     9   interrupt.

    10                     MR. MILSTEIN:    But your question is

    11   misleading.

    12                     He has said --

    13                     MR. LIEDERMAN:    But --

    14                     MR. MILSTEIN:    -- the only discussion he had

    15   with her --

    16                     MR. LIEDERMAN:    Okay.    But let's get this

    17   straight.

    18                     MR. MIZSTEIN:    -- is from reading the consent

    19   form.

    20                     MR. LIEDERMAN:    If a question -- if you don't

    21   like a question, that doesn't mean that you jump in and

    22   follow up with your own question.

    23                     MR. MILSTEIN:    I understand.

    24                     MR. LIEDERMAN:    You know that, and I know

    25   that.     Okay?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 179 of 189


                                                              Page 122

 1                   MR. MILSTEIN:    But you can't --

 2                   MR. LIEDERMAN:    So unless you --

 3                   MR. MILSTEIN:    -- mislead him.

 4                   MR. LIEDERMAN:    No, no.    If it's misleading,

 5    you can object.

 6                   MR. MILSTEIN:    But he said the only

 7   discussion he's had with her --

 8                   MR. LIEDERMAN:    But --

 9                   MR. MILSTEIN:    -- was reading the consent

10   form word for word.

11                   MR. LIEDERMAN:    I can ask any question --

12                   MR. MILSTEIN:    He remembers nothing else.

13                   MR. LIEDERMAN:    Okay.     So let's make this

14   clear.

15                   I've allowed you to ask --

16                   MR. MILSTEIN:    Okay.

17                   MR. LIEDERMAN:    -- any question you wanted.

18                   MR. MILSTEIN:    Okay.     Go ahead.

19                   MR. LIEDERMAN:    And i~ I thought it was an

20   objectionable one, I objected, but I didn't start to run my

21   own questioning.

22                   MR. MILSTEIN:    All right.

23   BY MR. LIEDERMAN:

24        Q.    In your mind, having done this as many years as

25    you have, and given all of your training, do you believe
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 180 of 189


                                                                  Page 123
 1   that Ms. Spedale was adequately informed that this was a

 2   Phase 1 clinical trial, which was a dose finding study?

 3                        MR. KETHCART:    Form and foundation.

 4   BY MR. LIEDERMAN:

 5        Q.      Do you believe with everything that you, all of

 6    your contact and information that you had given to her, do

 7    you believe that she was adequately informed?

 8                        MR. KETHCART:    You can answer the question if

 9    you want.

10                        THE WITNESS:    Okay.   It is the custom and

11   practice for me to go over the consent form as written,

12   answer any questions they have, and then for them to

13   voluntarily sign.

14   BY MR. LIEDERMAN:

15        Q.      Okay.    So do you believe, though, that from what

16    you did and the response that you received that she was

17   adequately informed given the fact that she then effected

18   her signature on the document?

19        A.   At the moment that I signed the consent form, it

20   was -- she voluntarily signed, yes.

21        Q.   Okay.       And was -- do you recall any expression of

22   any doubt or hesitation on her part?

23        A.   Not that I remember.

24        Q.   And if you had, would you have taken any action

25   with respect to that?
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 181 of 189


                                                              Page 124
 1        A.    It was part of our training that if the patient

 2    has any hesitation or any doubt or has any remaining

 3    questions, that we do not sign the consent form and we get

 4   those questions answered.

 5        Q.    During your meeting with her, did the question

 6   arise again about alternative drugs to be used as opposed

 7   to this drug?

 8        A.   I don't remember.

 9        Q.    You don't remember.

10                    MR. LIEDERMAN:   Okay.   Thank you.

11                              EXAMINATION

12   BY MR. MILSTEIN:

13        Q.    Just three other questions.

14                    The only discussion you remember having with

15   Ms. Spedale in this informed consent discussion was reading

16   the consent form word for word, correct?

17        A.   Yes.    Because that's custom and practice for me to

18   go over the consent form as written.

19        Q.   But you don't remember saying anything other than

20   the words in the consent form to her?

21        A.   No.    I don't say anything that's outside the scope

22   of the consent form as custom and practice.

23        Q.   And not just outside the scope.      Outside of the

24   words actually written.

25        A.   Yes, no.
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 182 of 189


                                                              Page 125
 1                    Whatever is said our study that's related to

 2    the consent form, I say what's in the consent form.

 3        Q.     And nevertheless, you knew, as she sat before you,

 4    that she had inquired as to a prior drug and whether she

 5    should be given that drug as therapy, correct?

 6        A.     From the email exchanges, yes.

 7        Q.     And instead, she took this drug as therapy,

 8    correct?

 9        A.     She signed the consent form to participate, yes.

10        Q.     And to take this drug as her cancer treatment --

11                    MR. KETHCART:    Form.

12   BY MR. MILSTEIN:

13        Q.     -- correct?

14        A.     From when she signed the consent form, she signed

15   that she wanted to be on the study, yes.

16        Q.     And to be on the study, that was the only cancer

17   treatment she was having at the moment, right?

18                    MR. KETHCART:    Form and foundation.

19   BY MR. MILSTEIN:

20        Q.     She was taking the drug supplied by Constellation

21   pursuant to the protocol and informed consent prepared by

22   Constellation as her cancer treatment, correct?

23                    MR. KETHCART:    Foundation.

24                    THE WITNESS:    She signed the protocol to

25   be -- she signed the consent form to be treated on this
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 183 of 189


                                                                Page 126
 1    protocol.

 2    BY MR. MILSTEIN:

 3        Q.      To be treated on the protocol, correct?

 4        A.      Yes.

 5        Q.      Treated for her cancer --

 6                       MR. KETHCART:   Form.

 7    BY MR. MILSTEIN:

 8        Q.    -- right?

 9        A.      To participate on the protocol.

10        Q.      You said to be treated.

11                       To be treated for her cancer, right?

12        A.      I guess I'm not understanding your question.

13        Q.      She was a cancer patient at Mayo, correct?

14        A.      Yes.

15        Q.      And you were -- and then she had cancer doctors at

16    Mayo, correct?

17        A.      Yes.

18        Q.      And the treatment that she was taking --

19        A.      Was part of the protocol.

20        Q.      Was part of the protocol, correct.

21                       The protocol provided that this was the

22    treatment she was to be on to treat her cancer, correct?

23                       MR. KETHCART:   Form and foundation.

24                       THE WITNESS:    I don't know what the -- I have

25    to look at the protocol to see what the purpose of the --
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 184 of 189


                                                              Page 127

 1                   MR. MILSTEIN:    Okay.   I've got nothing else. .

 2    I appreciate it.

 3                   MR. LIEDERMAN:     Thanks a lot.

 4                   THE VIDEOGRAPHER:     This ends Media Number 2

 5    in today's deposition.

 6                   We're off the record at 11:57.

 7                   MR. KETHCART:    We'll read and sign, by the

 8    way.

 9                   (Deposition concluded at 11:57 a.m.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 185 of 189


                                                             Page 128

 1   STATE OF ARIZONA        )

 2    COUNTY OF MARICOPA     )

 3              BE IT KNOWN that the foregoing deposition was

 4   taken by me pursuant to stipulation of counsel; that I was

 5   then and there a Certified Reporter of the State of

 6    Arizona, and by virtue thereof authorized to administer an

 7   oath; that the witness before testifying was duly sworn by

 8    me to testify to the whole truth; that the questions

 9   propounded by counsel and the answers of the witness

10   thereto were taken down by me in shorthand and thereafter

11   transcribed into typewriting under my direction; that the

12    witness has requested a review pursuant to Rule 30(e)(2);

13   that the foregoing pages are a full, true, and accurate

14   transcript of all proceedings, all done to the best of my

15    skill and ability.

16              I FURTHER CERTIFY that I am in no way related to

17    nor employed by any parties hereto nor am I in any way

18   interested in the outcome hereof.

19              DATED at Phoenix, Arizona, this 29th day of May,

20    2018.

21

22

23

24
                                  Talia Douglas, RPR
25                                Certified Reporter #50775
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 186 of 189


                                                              Page 129

 1                       DEPOSITION SIGNATURE PAGE

 2    SPEDALE vs. CONSTELLATION PHARMACEUTICALS, INC.
      Assignment No. J2164246
 3

 4                DECLARATION UNDER PENALTY OF PERJURY

 5              I declare under penalty of perjury that I have

 6    read the entire transcript of my Deposition taken in the

 7    captioned matter or the same has been read to me, and the

 8    same is true and accurate, save and except for changes

 9    and/or corrections, if any, as indicated by me on the

10    DEPOSITION ERRATA SHEET hereof, with the understanding that

11    I offer these changes as if still under oath.

12

13              Signed on the            day of

14
                                20
15

16

17

18

19                     Charanjit (J.R.) Singh

20

21

22

23

24

25
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 187 of 189


                                                              Page 130
 1                          DEPOSITION ERRATA SHEET
                            Assignment No. J2164246
 2

 3    Page No.        Line No.       Change to:

 4

 5    Reason for change:

 6    Page No.        Line No.       Change to:

 7

 8    Reason for change:

 9    Page No.        Line No.       Change to:

10

11    Reason for change:

12    Page No.        Line No.       Change to:

13

14    Reason for change:

15    Page No.        Line No.       Change to:

16

17    Reason for change:

18    Page No.        Line No.       Change to:

19

20    Reason for change:

21    Page No.        Line No.       Change to:

22

23    Reason for change:

24
      SIGNATURE:                              DATE:
25                 Charanjit (J.R.) Singh
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 188 of 189


                                                              Page 131
 1                         DEPOSITION ERRATTA SHEET
                            Assignment No. J2164246
 2

 3    Page No.        Line No.       Change to:

 4

 5    Reason for change:

 6    Page No.        Line No.      .Change to:

 7

 8    Reason for change:

 9    Page No.        Line No.       Change to:

10

11    Reason for change:

12    Page No.        Line No.       Change to:

13

14    Reason for change:

15    Page No.        Line No.       Change to:

16

17    Reason for change:

18    Page No.        Line No.       Change to:

19

20    Reason for change:

21    Page No.        Line No.       Change to:

22

23    Reason for change:

24
      SIGNATURE:                              DATE:
25                 Charanjit (J.R.) Singh
Case 2:17-cv-00109-JJT Document 58-8 Filed 11/19/18 Page 189 of 189
